Due to file size constraints, this filing is being made in 4 related submissions. This submission is the 3rd of the 4 related submissions. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01944 Principal Variable Contracts Funds, Inc. (Exact name of registrant as specified in charter) 711 High Street Des Moines, IA 50392 (Address of principal executive offices) (Zip code) MICHAEL D. ROUGHTON Copy to: The Principal Financial Group John W. Blouch, Esq. Des Moines, Iowa 50392-0300 Drinker Biddle & Reath, LLP 1treet, N.W. Washington, DC 20005-1209 (Name and address of agent for service) Registrant's telephone number, including area code: 515-248-3842 Date of fiscal year end: 12/31 Date of reporting period: 07/01/2011 - 06/30/2012 Principal Variable Contracts Funds, Inc. LargeCap Value Account Sub-Advisor: Principal Global Investors, LLC Security ID Meeting Mgmt Vote Company Name Ticker on Ballot Date Proponent Proposal Recommends Instruction Constellation Brands, Inc. STZ 21036P108 21-Jul-11 Mgmt Elect Director Jerry Fowden For For Constellation Brands, Inc. STZ 21036P108 21-Jul-11 Mgmt Elect Director Barry A. Fromberg For For Constellation Brands, Inc. STZ 21036P108 21-Jul-11 Mgmt Elect Director Jeananne K. Hauswald For For Constellation Brands, Inc. STZ 21036P108 21-Jul-11 Mgmt Elect Director James A. Locke III For Withhold Constellation Brands, Inc. STZ 21036P108 21-Jul-11 Mgmt Elect Director Richard Sands For For Constellation Brands, Inc. STZ 21036P108 21-Jul-11 Mgmt Elect Director Robert Sands For For Constellation Brands, Inc. STZ 21036P108 21-Jul-11 Mgmt Elect Director Paul L. Smith For For Constellation Brands, Inc. STZ 21036P108 21-Jul-11 Mgmt Elect Director Mark Zupan For For Constellation Brands, Inc. STZ 21036P108 21-Jul-11 Mgmt Ratify Auditors For For Constellation Brands, Inc. STZ 21036P108 21-Jul-11 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Constellation Brands, Inc. STZ 21036P108 21-Jul-11 Mgmt Advisory Vote on Say on Pay Frequency One Year One Year Constellation Brands, Inc. STZ 21036P108 21-Jul-11 Shldr Request that the Board Adopt a Plan for All Stock Against For to Have One Vote Per Share CA, Inc. CA 12673P105 03-Aug-11 Mgmt Elect Director Raymond J. Bromark For For CA, Inc. CA 12673P105 03-Aug-11 Mgmt Elect Director Gary J. Fernandes For For CA, Inc. CA 12673P105 03-Aug-11 Mgmt Elect Director Rohit Kapoor For For CA, Inc. CA 12673P105 03-Aug-11 Mgmt Elect Director Kay Koplovitz For For CA, Inc. CA 12673P105 03-Aug-11 Mgmt Elect Director Christopher B. Lofgren For For CA, Inc. CA 12673P105 03-Aug-11 Mgmt Elect Director William E. McCracken For For CA, Inc. CA 12673P105 03-Aug-11 Mgmt Elect Director Richard Sulpizio For For CA, Inc. CA 12673P105 03-Aug-11 Mgmt Elect Director Laura S. Unger For For CA, Inc. CA 12673P105 03-Aug-11 Mgmt Elect Director Arthur F. Weinbach For For CA, Inc. CA 12673P105 03-Aug-11 Mgmt Elect Director Renato (Ron) Zambonini For For CA, Inc. CA 12673P105 03-Aug-11 Mgmt Ratify Auditors For For CA, Inc. CA 12673P105 03-Aug-11 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation CA, Inc. CA 12673P105 03-Aug-11 Mgmt Advisory Vote on Say on Pay Frequency One Year One Year CA, Inc. CA 12673P105 03-Aug-11 Mgmt Approve Omnibus Stock Plan For For CA, Inc. CA 12673P105 03-Aug-11 Mgmt Approve Qualified Employee Stock Purchase Plan For For Forest Laboratories, Inc. FRX 345838106 18-Aug-11 Mgmt Elect Director Howard Solomon For For Forest Laboratories, Inc. FRX 345838106 18-Aug-11 Mgmt Elect Director Nesli Basgoz For For Forest Laboratories, Inc. FRX 345838106 18-Aug-11 Mgmt Elect Director Christopher J. Coughlin For For Forest Laboratories, Inc. FRX 345838106 18-Aug-11 Mgmt Elect Director Dan L. Goldwasser For For Forest Laboratories, Inc. FRX 345838106 18-Aug-11 Mgmt Elect Director Kenneth E. Goodman For For Forest Laboratories, Inc. FRX 345838106 18-Aug-11 Mgmt Elect Director Gerald M. Lieberman For For Forest Laboratories, Inc. FRX 345838106 18-Aug-11 Mgmt Elect Director Lawrence S. Olanoff For For Forest Laboratories, Inc. FRX 345838106 18-Aug-11 Mgmt Elect Director Lester B. Salans For For Forest Laboratories, Inc. FRX 345838106 18-Aug-11 Mgmt Elect Director Brenton L. Saunders For For Forest Laboratories, Inc. FRX 345838106 18-Aug-11 Mgmt Elect Director Peter J. Zimetbaum For For Forest Laboratories, Inc. FRX 345838106 18-Aug-11 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Forest Laboratories, Inc. FRX 345838106 18-Aug-11 Mgmt Advisory Vote on Say on Pay Frequency One Year One Year Forest Laboratories, Inc. FRX 345838106 18-Aug-11 Mgmt Ratify Auditors For For Forest Laboratories, Inc. FRX 345838106 18-Aug-11 Shldr Elect Director Alexander J. Denner For Do Not Vote Forest Laboratories, Inc. FRX 345838106 18-Aug-11 Shldr Elect Director Richard Mulligan For Do Not Vote Forest Laboratories, Inc. FRX 18-Aug-11 Shldr Elect Director Lucian A. Bebchuk For Do Not Vote Forest Laboratories, Inc. FRX 18-Aug-11 Shldr Elect Director Eric J. Ende For Do Not Vote Forest Laboratories, Inc. FRX 18-Aug-11 Shldr Management Nominee - Nesli Basgoz For Do Not Vote Forest Laboratories, Inc. FRX 18-Aug-11 Shldr Management Nominee - Christopher J. Coughlin For Do Not Vote Forest Laboratories, Inc. FRX 18-Aug-11 Shldr Management Nominee - Gerald M. Lieberman For Do Not Vote Forest Laboratories, Inc. FRX 18-Aug-11 Shldr Management Nominee - Lawrence S. Olanoff For Do Not Vote Forest Laboratories, Inc. FRX 18-Aug-11 Shldr Management Nominee - Brenton L. Saunders For Do Not Vote Forest Laboratories, Inc. FRX 18-Aug-11 Shldr Management Nominee - Peter J. Zimetbaum For Do Not Vote Forest Laboratories, Inc. FRX 18-Aug-11 Mgmt Advisory Vote to Ratify Named Executive Officers' Against Do Not Vote Compensation Forest Laboratories, Inc. FRX 18-Aug-11 Mgmt Advisory Vote on Say on Pay Frequency One Year Do Not Vote Forest Laboratories, Inc. FRX 18-Aug-11 Mgmt Ratify Auditors For Do Not Vote Duke Energy Corporation DUK 26441C105 23-Aug-11 Mgmt Approve Reverse Stock Split For For Duke Energy Corporation DUK 26441C105 23-Aug-11 Mgmt Issue Shares in Connection with Acquisition For For Duke Energy Corporation DUK 26441C105 23-Aug-11 Mgmt Adjourn Meeting For For Smithfield Foods, Inc. SFD 21-Sep-11 Mgmt Elect Director Margaret G. Lewis For For Smithfield Foods, Inc. SFD 21-Sep-11 Mgmt Elect Director David C. Nelson For For Smithfield Foods, Inc. SFD 21-Sep-11 Mgmt Elect Director Frank S. Royal For For Smithfield Foods, Inc. SFD 21-Sep-11 Mgmt Elect Director Richard T. Crowder For For Smithfield Foods, Inc. SFD 21-Sep-11 Mgmt Ratify Auditors For For Smithfield Foods, Inc. SFD 21-Sep-11 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Smithfield Foods, Inc. SFD 21-Sep-11 Mgmt Advisory Vote on Say on Pay Frequency One Year One Year Smithfield Foods, Inc. SFD 21-Sep-11 Shldr Declassify the Board of Directors Against For The Procter & Gamble Company PG 11-Oct-11 Mgmt Elect Director Angela F. Braly For For The Procter & Gamble Company PG 11-Oct-11 Mgmt Elect Director Kenneth I. Chenault For For The Procter & Gamble Company PG 11-Oct-11 Mgmt Elect Director Scott D. Cook For For The Procter & Gamble Company PG 11-Oct-11 Mgmt Elect Director Susan Desmond-Hellmann For For The Procter & Gamble Company PG 11-Oct-11 Mgmt Elect Director Robert A. McDonald For For The Procter & Gamble Company PG 11-Oct-11 Mgmt Elect Director W. James McNerney, Jr. For For The Procter & Gamble Company PG 11-Oct-11 Mgmt Elect Director Johnathan A. Rodgers For For The Procter & Gamble Company PG 11-Oct-11 Mgmt Elect Director Margaret C. Whitman For For The Procter & Gamble Company PG 11-Oct-11 Mgmt Elect Director Mary Agnes Wilderotter For For The Procter & Gamble Company PG 11-Oct-11 Mgmt Elect Director Patricia A. Woertz For For The Procter & Gamble Company PG 11-Oct-11 Mgmt Elect Director Ernesto Zedillo For For The Procter & Gamble Company PG 11-Oct-11 Mgmt Ratify Auditors For For The Procter & Gamble Company PG 11-Oct-11 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation The Procter & Gamble Company PG 11-Oct-11 Mgmt Advisory Vote on Say on Pay Frequency One Year One Year The Procter & Gamble Company PG 11-Oct-11 Mgmt Amend Articles of Incorporation For For The Procter & Gamble Company PG 11-Oct-11 Shldr Provide for Cumulative Voting Against For The Procter & Gamble Company PG 11-Oct-11 Shldr Phase Out Use of Laboratory Animals in Pet Food Against Against Product Testing The Procter & Gamble Company PG 11-Oct-11 Shldr Report on Political Contributions and Provide Against Against Advisory Vote Oracle Corporation ORCL 68389X105 12-Oct-11 Mgmt Elect Director Jeffrey S. Berg For For Oracle Corporation ORCL 68389X105 12-Oct-11 Mgmt Elect Director H. Raymond Bingham For For Oracle Corporation ORCL 68389X105 12-Oct-11 Mgmt Elect Director Michael J. Boskin For For Oracle Corporation ORCL 68389X105 12-Oct-11 Mgmt Elect Director Safra A. Catz For For Oracle Corporation ORCL 68389X105 12-Oct-11 Mgmt Elect Director Bruce R. Chizen For For Oracle Corporation ORCL 68389X105 12-Oct-11 Mgmt Elect Director George H. Conrades For For Oracle Corporation ORCL 68389X105 12-Oct-11 Mgmt Elect Director Lawrence J. Ellison For For Oracle Corporation ORCL 68389X105 12-Oct-11 Mgmt Elect Director Hector Garcia-Molina For For Oracle Corporation ORCL 68389X105 12-Oct-11 Mgmt Elect Director Jeffrey O. Henley For For Oracle Corporation ORCL 68389X105 12-Oct-11 Mgmt Elect Director Mark V. Hurd For For Oracle Corporation ORCL 68389X105 12-Oct-11 Mgmt Elect Director Donald L. Lucas For For Oracle Corporation ORCL 68389X105 12-Oct-11 Mgmt Director Naomi O. Seligman For For Oracle Corporation ORCL 68389X105 12-Oct-11 Mgmt Advisory Vote to Ratify Named Executive Officers' For Against Compensation Oracle Corporation ORCL 68389X105 12-Oct-11 Mgmt Advisory Vote on Say on Pay Frequency None One Year Oracle Corporation ORCL 68389X105 12-Oct-11 Mgmt Ratify Auditors For For Oracle Corporation ORCL 68389X105 12-Oct-11 Shldr Stock Retention/Holding Period Against For Symantec Corporation SYMC 25-Oct-11 Mgmt Elect Director Stephen M. Bennett For For Symantec Corporation SYMC 25-Oct-11 Mgmt Elect Director Michael A. Brown For For Symantec Corporation SYMC 25-Oct-11 Mgmt Elect Director Frank E. Dangeard For For Symantec Corporation SYMC 25-Oct-11 Mgmt Elect Director Geraldine B. Laybourne For For Symantec Corporation SYMC 25-Oct-11 Mgmt Elect Director David L. Mahoney For For Symantec Corporation SYMC 25-Oct-11 Mgmt Elect Director Robert S. Miller For For Symantec Corporation SYMC 25-Oct-11 Mgmt Elect Director Enrique Salem For For Symantec Corporation SYMC 25-Oct-11 Mgmt Elect Director Daniel H. Schulman For For Symantec Corporation SYMC 25-Oct-11 Mgmt Elect Director V. Paul Unruh For For Symantec Corporation SYMC 25-Oct-11 Mgmt Ratify Auditors For For Symantec Corporation SYMC 25-Oct-11 Mgmt Amend Outside Director Stock Awards/Options in For For Lieu of Cash Symantec Corporation SYMC 25-Oct-11 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Symantec Corporation SYMC 25-Oct-11 Mgmt Advisory Vote on Say on Pay Frequency One Year One Year Symantec Corporation SYMC 25-Oct-11 Shldr Amend Articles/Bylaws/Charter Call Special Against For Meetings Cardinal Health, Inc. CAH 14149Y108 02-Nov-11 Mgmt Elect Director Colleen F. Arnold For For Cardinal Health, Inc. CAH 14149Y108 02-Nov-11 Mgmt Elect Director George S. Barrett For For Cardinal Health, Inc. CAH 14149Y108 02-Nov-11 Mgmt Elect Director Glenn A. Britt For For Cardinal Health, Inc. CAH 14149Y108 02-Nov-11 Mgmt Elect Director Carrie S. Cox For For Cardinal Health, Inc. CAH 14149Y108 02-Nov-11 Mgmt Elect Director Calvin Darden For For Cardinal Health, Inc. CAH 14149Y108 02-Nov-11 Mgmt Elect Director Bruce L. Downey For For Cardinal Health, Inc. CAH 14149Y108 02-Nov-11 Mgmt Elect Director John F. Finn For For Cardinal Health, Inc. CAH 14149Y108 02-Nov-11 Mgmt Elect Director Gregory B. Kenny For For Cardinal Health, Inc. CAH 14149Y108 02-Nov-11 Mgmt Elect Director David P. King For For Cardinal Health, Inc. CAH 14149Y108 02-Nov-11 Mgmt Elect Director Richard C. Notebaert For For Cardinal Health, Inc. CAH 14149Y108 02-Nov-11 Mgmt Elect Director David W. Raisbeck For For Cardinal Health, Inc. CAH 14149Y108 02-Nov-11 Mgmt Elect Director Jean G. Spaulding For For Cardinal Health, Inc. CAH 14149Y108 02-Nov-11 Mgmt Ratify Auditors For For Cardinal Health, Inc. CAH 14149Y108 02-Nov-11 Mgmt Approve Omnibus Stock Plan For For Cardinal Health, Inc. CAH 14149Y108 02-Nov-11 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Cardinal Health, Inc. CAH 14149Y108 02-Nov-11 Mgmt Advisory Vote on Say on Pay Frequency One Year One Year Cardinal Health, Inc. CAH 14149Y108 02-Nov-11 Shldr Require Independent Board Chairman Against Against Western Digital Corporation WDC 10-Nov-11 Mgmt Elect Director Kathleen A. Cote For For Western Digital Corporation WDC 10-Nov-11 Mgmt Elect Director John F. Coyne For For Western Digital Corporation WDC 10-Nov-11 Mgmt Elect Director Henry T. DeNero For For Western Digital Corporation WDC 10-Nov-11 Mgmt Elect Director William L. Kimsey For For Western Digital Corporation WDC 10-Nov-11 Mgmt Elect Director Michael D. Lambert For For Western Digital Corporation WDC 10-Nov-11 Mgmt Elect Director Len J. Lauer For For Western Digital Corporation WDC 10-Nov-11 Mgmt Elect Director Matthew E. Massengill For For Western Digital Corporation WDC 10-Nov-11 Mgmt Elect Director Roger H. Moore For For Western Digital Corporation WDC 10-Nov-11 Mgmt Elect Director Thomas E. Pardun For For Western Digital Corporation WDC 10-Nov-11 Mgmt Elect Director Arif Shakeel For For Western Digital Corporation WDC 10-Nov-11 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Western Digital Corporation WDC 10-Nov-11 Mgmt Advisory Vote on Say on Pay Frequency One Year One Year Western Digital Corporation WDC 10-Nov-11 Mgmt Ratify Auditors For For Cisco Systems, Inc. CSCO 17275R102 07-Dec-11 Mgmt Elect Director Carol A. Bartz For For Cisco Systems, Inc. CSCO 17275R102 07-Dec-11 Mgmt Elect Director M. Michele Burns For For Cisco Systems, Inc. CSCO 17275R102 07-Dec-11 Mgmt Elect Director Michael D. Capellas For For Cisco Systems, Inc. CSCO 17275R102 07-Dec-11 Mgmt Elect Director Larry R. Carter For For Cisco Systems, Inc. CSCO 17275R102 07-Dec-11 Mgmt Elect Director John T. Chambers For For Cisco Systems, Inc. CSCO 17275R102 07-Dec-11 Mgmt Elect Director Brian L. Halla For For Cisco Systems, Inc. CSCO 17275R102 07-Dec-11 Mgmt Elect Director John L. Hennessy For For Cisco Systems, Inc. CSCO 17275R102 07-Dec-11 Mgmt Elect Director Richard M. Kovacevich For For Cisco Systems, Inc. CSCO 17275R102 07-Dec-11 Mgmt Elect Director Roderick C. McGeary For For Cisco Systems, Inc. CSCO 17275R102 07-Dec-11 Mgmt Elect Director Arun Sarin For For Cisco Systems, Inc. CSCO 17275R102 07-Dec-11 Mgmt Elect Director Steven M. West For For Cisco Systems, Inc. CSCO 17275R102 07-Dec-11 Mgmt Elect Director Jerry Yang For For Cisco Systems, Inc. CSCO 17275R102 07-Dec-11 Mgmt Amend Omnibus Stock Plan For For Cisco Systems, Inc. CSCO 17275R102 07-Dec-11 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Cisco Systems, Inc. CSCO 17275R102 07-Dec-11 Mgmt Advisory Vote on Say on Pay Frequency One Year One Year Cisco Systems, Inc. CSCO 17275R102 07-Dec-11 Mgmt Ratify Auditors For For Cisco Systems, Inc. CSCO 17275R102 07-Dec-11 Shldr Amend Bylaws to Establish a Board Committee on Against Against Environmental Sustainability Cisco Systems, Inc. CSCO 17275R102 07-Dec-11 Shldr Report on Internet Fragmentation Against For Cisco Systems, Inc. CSCO 17275R102 07-Dec-11 Shldr Stock Retention/Holding Period Against For ACE Limited ACE H0023R105 09-Jan-12 Mgmt Approve Dividend Distribution from Legal For For Reserves Micron Technology, Inc. MU 24-Jan-12 Mgmt Elect Director Steven R. Appleton For For Micron Technology, Inc. MU 24-Jan-12 Mgmt Elect Director Robert L. Bailey For For Micron Technology, Inc. MU 24-Jan-12 Mgmt Elect Director Patrick J. Byrne For For Micron Technology, Inc. MU 24-Jan-12 Mgmt Elect Director Mercedes Johnson For For Micron Technology, Inc. MU 24-Jan-12 Mgmt Elect Director Lawrence N. Mondry For For Micron Technology, Inc. MU 24-Jan-12 Mgmt Elect Director Robert E. Switz For For Micron Technology, Inc. MU 24-Jan-12 Mgmt Amend Omnibus Stock Plan For For Micron Technology, Inc. MU 24-Jan-12 Mgmt Ratify Auditors For For Micron Technology, Inc. MU 24-Jan-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Micron Technology, Inc. MU 24-Jan-12 Mgmt Advisory Vote on Say on Pay Frequency One Year One Year Tyson Foods, Inc. TSN 03-Feb-12 Mgmt Elect Director John Tyson For For Tyson Foods, Inc. TSN 03-Feb-12 Mgmt Elect Director Kathleen M. Bader For For Tyson Foods, Inc. TSN 03-Feb-12 Mgmt Elect Director Gaurdie E. Banister, Jr. For For Tyson Foods, Inc. TSN 03-Feb-12 Mgmt Elect Director Jim Kever For For Tyson Foods, Inc. TSN 03-Feb-12 Mgmt Elect Director Kevin M. McNamara For For Tyson Foods, Inc. TSN 03-Feb-12 Mgmt Elect Director Brad T. Sauer For For Tyson Foods, Inc. TSN 03-Feb-12 Mgmt Elect Director Robert Thurber For For Tyson Foods, Inc. TSN 03-Feb-12 Mgmt Elect Director Barbara A. Tyson For For Tyson Foods, Inc. TSN 03-Feb-12 Mgmt Elect Director Albert C. Zapanta For For Tyson Foods, Inc. TSN 03-Feb-12 Mgmt Amend Omnibus Stock Plan For For Tyson Foods, Inc. TSN 03-Feb-12 Mgmt Ratify Auditors For For Accenture plc CSA G1151C101 09-Feb-12 Mgmt Accept Financial Statements and Statutory For For Reports Accenture plc CSA G1151C101 09-Feb-12 Mgmt Reelect Dina Dublon as a Director For For Accenture plc CSA G1151C101 09-Feb-12 Mgmt Reelect William D. Green as a Director For For Accenture plc CSA G1151C101 09-Feb-12 Mgmt Reelect Nobuyuki Idei as a Director For For Accenture plc CSA G1151C101 09-Feb-12 Mgmt Reelect Marjorie Magner as a Director For For Accenture plc CSA G1151C101 09-Feb-12 Mgmt Approve Auditors and Authorize Board to Fix For For Their Remuneration Accenture plc CSA G1151C101 09-Feb-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Accenture plc CSA G1151C101 09-Feb-12 Mgmt Declassify the Board of Directors For For Accenture plc CSA G1151C101 09-Feb-12 Mgmt Authorize the Holding of the 2013 AGM at a For For Location Outside Ireland Accenture plc CSA G1151C101 09-Feb-12 Mgmt Authorize Open-Market Purchases of Class A For For Ordinary Shares Accenture plc CSA G1151C101 09-Feb-12 Mgmt Determine the Price Range at which Accenture For For Plc can Re-issue Shares that it Acquires as Treasury Stock Apple Inc. AAPL 23-Feb-12 Mgmt Elect Director William V. Campbell For For Apple Inc. AAPL 23-Feb-12 Mgmt Elect Director Timothy D. Cook For For Apple Inc. AAPL 23-Feb-12 Mgmt Elect Director Millard S. Drexler For For Apple Inc. AAPL 23-Feb-12 Mgmt Elect Director Al Gore For For Apple Inc. AAPL 23-Feb-12 Mgmt Elect Director Robert A. Iger For For Apple Inc. AAPL 23-Feb-12 Mgmt Elect Director Andrea Jung For For Apple Inc. AAPL 23-Feb-12 Mgmt Elect Director Arthur D. Levinson For For Apple Inc. AAPL 23-Feb-12 Mgmt Elect Director Ronald D. Sugar For For Apple Inc. AAPL 23-Feb-12 Mgmt Ratify Auditors For For Apple Inc. AAPL 23-Feb-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Apple Inc. AAPL 23-Feb-12 Shldr Prepare Conflict of Interest Report Against Against Apple Inc. AAPL 23-Feb-12 Shldr Advisory Vote to Ratify Directors' Compensation Against Against Apple Inc. AAPL 23-Feb-12 Shldr Report on Political Contributions Against Against Apple Inc. AAPL 23-Feb-12 Shldr Require a Majority Vote for the Election of Against For Directors AmerisourceBergen Corporation ABC 03073E105 01-Mar-12 Mgmt Elect Director Steven H. Collis For For AmerisourceBergen Corporation ABC 03073E105 01-Mar-12 Mgmt Elect Director Richard C. Gozon For For AmerisourceBergen Corporation ABC 03073E105 01-Mar-12 Mgmt Elect Director Kathleen W. Hyle For For AmerisourceBergen Corporation ABC 03073E105 01-Mar-12 Mgmt Elect Director Michael J. Long For For AmerisourceBergen Corporation ABC 03073E105 01-Mar-12 Mgmt Ratify Auditors For For AmerisourceBergen Corporation ABC 03073E105 01-Mar-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Joy Global Inc. JOY 06-Mar-12 Mgmt Elect Director Steven L. Gerard For For Joy Global Inc. JOY 06-Mar-12 Mgmt Elect Director John T. Gremp For For Joy Global Inc. JOY 06-Mar-12 Mgmt Elect Director John Nils Hanson For For Joy Global Inc. JOY 06-Mar-12 Mgmt Elect Director Gale E. Klappa For For Joy Global Inc. JOY 06-Mar-12 Mgmt Elect Director Richard B. Loynd For For Joy Global Inc. JOY 06-Mar-12 Mgmt Elect Director P. Eric Siegert For For Joy Global Inc. JOY 06-Mar-12 Mgmt Elect Director Michael W. Sutherlin For For Joy Global Inc. JOY 06-Mar-12 Mgmt Elect Director James H. Tate For For Joy Global Inc. JOY 06-Mar-12 Mgmt Ratify Auditors For For Joy Global Inc. JOY 06-Mar-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Joy Global Inc. JOY 06-Mar-12 Mgmt Reduce Supermajority Vote Requirement For For Joy Global Inc. JOY 06-Mar-12 Mgmt Amend Omnibus Stock Plan For For Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Accept Financial Statements and Statutory For For Reports for Fiscal 2010/2011 Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Approve Discharge of Board and Senior For For Management Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Elect Edward D. Breen as Director For For Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Elect Michael Daniels as Director For For Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Reelect Timothy Donahue as Director For For Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Reelect Brian Duperreault as Director For For Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Reelect Bruce Gordon as Director For For Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Reelect Rajiv L. Gupta as Director For For Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Reelect John Krol as Director For For Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Reelect Brendan O'Neill as Director For For Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Reelect Dinesh Paliwal as Director For For Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Reelect William Stavropoulos as Director For For Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Reelect Sandra Wijnberg as Director For For Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Reelect R. David Yost as Director For For Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Ratify Deloitte AG as Auditors For For Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Appoint Deloitte & Touche LLP as Independent For For Registered Public Accounting Firm for Fiscal 2011/2012 Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Ratify PricewaterhouseCoopers AG as Special For For Auditors Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Approve Allocation of Income For For Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Approve Consolidated Reserves For For Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Approve Ordinary Cash Dividend For For Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Amend Articles of Association Regarding Book For For Entry Securities and Transfer of Registered Seat United Technologies Corporation UTX 11-Apr-12 Mgmt Elect Director Louis R. Chenevert For For United Technologies Corporation UTX 11-Apr-12 Mgmt Elect Director John V. Faraci For For United Technologies Corporation UTX 11-Apr-12 Mgmt Elect Director Jean-Pierre Garnier, Ph.D. For For United Technologies Corporation UTX 11-Apr-12 Mgmt Elect Director Jamie S. Gorelick For For United Technologies Corporation UTX 11-Apr-12 Mgmt Elect Director Edward A. Kangas For For United Technologies Corporation UTX 11-Apr-12 Mgmt Elect Director Ellen J. Kullman For For United Technologies Corporation UTX 11-Apr-12 Mgmt Elect Director Richard D. McCormick For For United Technologies Corporation UTX 11-Apr-12 Mgmt Elect Director Harold McGraw, III For For United Technologies Corporation UTX 11-Apr-12 Mgmt Elect Director Richard B. Myers For For United Technologies Corporation UTX 11-Apr-12 Mgmt Elect Director H. Patrick Swygert For For United Technologies Corporation UTX 11-Apr-12 Mgmt Elect Director André Villeneuve For For United Technologies Corporation UTX 11-Apr-12 Mgmt Elect Director Christine Todd Whitman For For United Technologies Corporation UTX 11-Apr-12 Mgmt Ratify Auditors For For United Technologies Corporation UTX 11-Apr-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For Against Compensation Eli Lilly and Company LLY 16-Apr-12 Mgmt Elect Director K. Baicker For For Eli Lilly and Company LLY 16-Apr-12 Mgmt Elect Director J. E. Fyrwald For For Eli Lilly and Company LLY 16-Apr-12 Mgmt Elect Director E. R. Marram For For Eli Lilly and Company LLY 16-Apr-12 Mgmt Elect Director D. R. Oberhelman For For Eli Lilly and Company LLY 16-Apr-12 Mgmt Ratify Auditors For For Eli Lilly and Company LLY 16-Apr-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Eli Lilly and Company LLY 16-Apr-12 Mgmt Declassify the Board of Directors For For Eli Lilly and Company LLY 16-Apr-12 Mgmt Reduce Supermajority Vote Requirement For For Eli Lilly and Company LLY 16-Apr-12 Shldr Adopt Policy for Engagement With Proponents of Against For Shareholder Proposals Supported by a Majority Vote Eli Lilly and Company LLY 16-Apr-12 Shldr Report on Research Animal Care and Promotion Against Against of Testing Alternatives Citigroup Inc. C 17-Apr-12 Mgmt Elect Director Franz B. Humer For For Citigroup Inc. C 17-Apr-12 Mgmt Elect Director Robert L. Joss For For Citigroup Inc. C 17-Apr-12 Mgmt Elect Director Michael E. O'Neill For For Citigroup Inc. C 17-Apr-12 Mgmt Elect Director Vikram S. Pandit For For Citigroup Inc. C 17-Apr-12 Mgmt Elect Director Lawrence R. Ricciardi For For Citigroup Inc. C 17-Apr-12 Mgmt Elect Director Judith Rodin For For Citigroup Inc. C 17-Apr-12 Mgmt Elect Director Robert L. Ryan For For Citigroup Inc. C 17-Apr-12 Mgmt Elect Director Anthony M. Santomero For For Citigroup Inc. C 17-Apr-12 Mgmt Elect Director Joan E. Spero For For Citigroup Inc. C 17-Apr-12 Mgmt Elect Director Diana L. Taylor For For Citigroup Inc. C 17-Apr-12 Mgmt Elect Director William S. Thompson, Jr. For For Citigroup Inc. C 17-Apr-12 Mgmt Elect Director Ernesto Zedillo Ponce de Leon For For Citigroup Inc. C 17-Apr-12 Mgmt Ratify Auditors For For Citigroup Inc. C 17-Apr-12 Mgmt Amend Omnibus Stock Plan For For Citigroup Inc. C 17-Apr-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For Against Compensation Citigroup Inc. C 17-Apr-12 Shldr Disclose Prior Government Service Against Against Citigroup Inc. C 17-Apr-12 Shldr Report on Political Contributions and Lobbying Against Against Expenditures Citigroup Inc. C 17-Apr-12 Shldr Stock Retention/Holding Period Against For Citigroup Inc. C 17-Apr-12 Shldr Require Audit Committee Review and Report on Against Against Controls Related to Loans, Foreclosure and Securitizations Fifth Third Bancorp FITB 17-Apr-12 Mgmt Elect Director Darryl F. Allen For For Fifth Third Bancorp FITB 17-Apr-12 Mgmt Elect Director B. Evan Bayh, III For For Fifth Third Bancorp FITB 17-Apr-12 Mgmt Elect Director Ulysses L. Bridgeman, Jr. For For Fifth Third Bancorp FITB 17-Apr-12 Mgmt Elect Director Emerson L. Brumback For For Fifth Third Bancorp FITB 17-Apr-12 Mgmt Elect Director James P. Hackett For For Fifth Third Bancorp FITB 17-Apr-12 Mgmt Elect Director Gary R. Heminger For For Fifth Third Bancorp FITB 17-Apr-12 Mgmt Elect Director Jewell D. Hoover For For Fifth Third Bancorp FITB 17-Apr-12 Mgmt Elect Director William M. Isaac For For Fifth Third Bancorp FITB 17-Apr-12 Mgmt Elect Director Kevin T. Kabat For For Fifth Third Bancorp FITB 17-Apr-12 Mgmt Elect Director Mitchel D. Livingston For For Fifth Third Bancorp FITB 17-Apr-12 Mgmt Elect Director Michael B. McCallister For For Fifth Third Bancorp FITB 17-Apr-12 Mgmt Elect Director Hendrik G. Meijer For For Fifth Third Bancorp FITB 17-Apr-12 Mgmt Elect Director John J. Schiff, Jr. For For Fifth Third Bancorp FITB 17-Apr-12 Mgmt Elect Director Marsha C. Williams For For Fifth Third Bancorp FITB 17-Apr-12 Mgmt Ratify Auditors For For Fifth Third Bancorp FITB 17-Apr-12 Mgmt Adopt Majority Voting for Uncontested Election of For For Directors Fifth Third Bancorp FITB 17-Apr-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Fifth Third Bancorp FITB 17-Apr-12 Mgmt Advisory Vote on Say on Pay Frequency One Year One Year U.S. Bancorp USB 17-Apr-12 Mgmt Elect Director Douglas M. Baker, Jr. For For U.S. Bancorp USB 17-Apr-12 Mgmt Elect Director Y. Marc Belton For For U.S. Bancorp USB 17-Apr-12 Mgmt Elect Director Victoria Buyniski Gluckman For For U.S. Bancorp USB 17-Apr-12 Mgmt Elect Director Arthur D. Collins, Jr. For For U.S. Bancorp USB 17-Apr-12 Mgmt Elect Director Richard K. Davis For For U.S. Bancorp USB 17-Apr-12 Mgmt Elect Director Roland A. Hernandez For For U.S. Bancorp USB 17-Apr-12 Mgmt Elect Director Joel W. Johnson For For U.S. Bancorp USB 17-Apr-12 Mgmt Elect Director Olivia F. Kirtley For For U.S. Bancorp USB 17-Apr-12 Mgmt Elect Director Jerry W. Levin For For U.S. Bancorp USB 17-Apr-12 Mgmt Elect Director David B. O'Maley For For U.S. Bancorp USB 17-Apr-12 Mgmt Elect Director O'dell M. Owens, M.D., M.P.H. For For U.S. Bancorp USB 17-Apr-12 Mgmt Elect Director Craig D. Schnuck For For U.S. Bancorp USB 17-Apr-12 Mgmt Elect Director Patrick T. Stokes For For U.S. Bancorp USB 17-Apr-12 Mgmt Elect Director Doreen Woo Ho For For U.S. Bancorp USB 17-Apr-12 Mgmt Ratify Auditors For For U.S. Bancorp USB 17-Apr-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Discover Financial Services DFS 18-Apr-12 Mgmt Elect Director Jeffrey S. Aronin For For Discover Financial Services DFS 18-Apr-12 Mgmt Elect Director Mary K. Bush For For Discover Financial Services DFS 18-Apr-12 Mgmt Elect Director Gregory C. Case For For Discover Financial Services DFS 18-Apr-12 Mgmt Elect Director Robert M. Devlin For For Discover Financial Services DFS 18-Apr-12 Mgmt Elect Director Cynthia A. Glassman For For Discover Financial Services DFS 18-Apr-12 Mgmt Elect Director Richard H. Lenny For For Discover Financial Services DFS 18-Apr-12 Mgmt Elect Director Thomas G. Maheras For For Discover Financial Services DFS 18-Apr-12 Mgmt Elect Director Michael H. Moskow For For Discover Financial Services DFS 18-Apr-12 Mgmt Elect Director David W. Nelms For For Discover Financial Services DFS 18-Apr-12 Mgmt Elect Director E. Follin Smith For For Discover Financial Services DFS 18-Apr-12 Mgmt Elect Director Lawrence A.Weinbach For For Discover Financial Services DFS 18-Apr-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Discover Financial Services DFS 18-Apr-12 Mgmt Ratify Auditors For For Ameren Corporation AEE 24-Apr-12 Mgmt Elect Director Stephen F. Brauer For For Ameren Corporation AEE 24-Apr-12 Mgmt Elect Director Catherine S. Brune For For Ameren Corporation AEE 24-Apr-12 Mgmt Elect Director Ellen M. Fitzsimmons For For Ameren Corporation AEE 24-Apr-12 Mgmt Elect Director Walter J. Galvin For For Ameren Corporation AEE 24-Apr-12 Mgmt Elect Director Gayle P.W. Jackson For For Ameren Corporation AEE 24-Apr-12 Mgmt Elect Director James C. Johnson For For Ameren Corporation AEE 24-Apr-12 Mgmt Elect Director Steven H. Lipstein For For Ameren Corporation AEE 24-Apr-12 Mgmt Elect Director Patrick T. Stokes For For Ameren Corporation AEE 24-Apr-12 Mgmt Elect Director Thomas R. Voss For For Ameren Corporation AEE 24-Apr-12 Mgmt Elect Director Stephen R. Wilson For For Ameren Corporation AEE 24-Apr-12 Mgmt Elect Director Jack D. Woodard For For Ameren Corporation AEE 24-Apr-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Ameren Corporation AEE 24-Apr-12 Mgmt Ratify Auditors For For Ameren Corporation AEE 24-Apr-12 Shldr Report on Coal Combustion Waste Hazard and Against Against Risk Mitigation Efforts Ameren Corporation AEE 24-Apr-12 Shldr Report on Financial Risks of Coal Reliance Against Against Ameren Corporation AEE 24-Apr-12 Shldr Report on Energy Efficiency and Renewable Against Against Energy Programs Noble Energy, Inc. NBL 24-Apr-12 Mgmt Elect Director Jeffrey L. Berenson For For Noble Energy, Inc. NBL 24-Apr-12 Mgmt Elect Director Michael A. Cawley For For Noble Energy, Inc. NBL 24-Apr-12 Mgmt Elect Director Edward F. Cox For For Noble Energy, Inc. NBL 24-Apr-12 Mgmt Elect Director Charles D. Davidson For For Noble Energy, Inc. NBL 24-Apr-12 Mgmt Elect Director Thomas J. Edelman For For Noble Energy, Inc. NBL 24-Apr-12 Mgmt Elect Director Eric P. Grubman For For Noble Energy, Inc. NBL 24-Apr-12 Mgmt Elect Director Kirby L. Hedrick For For Noble Energy, Inc. NBL 24-Apr-12 Mgmt Elect Director Scott D. Urban For For Noble Energy, Inc. NBL 24-Apr-12 Mgmt Elect Director William T. Van Kleef For For Noble Energy, Inc. NBL 24-Apr-12 Mgmt Ratify Auditors For For Noble Energy, Inc. NBL 24-Apr-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Noble Energy, Inc. NBL 24-Apr-12 Mgmt Increase Authorized Common Stock For For The PNC Financial Services Group, Inc. PNC 24-Apr-12 Mgmt Elect Director Richard O. Berndt For For The PNC Financial Services Group, Inc. PNC 24-Apr-12 Mgmt Elect Director Charles E. Bunch For For The PNC Financial Services Group, Inc. PNC 24-Apr-12 Mgmt Elect Director Paul W. Chellgren For For The PNC Financial Services Group, Inc. PNC 24-Apr-12 Mgmt Elect Director Kay Coles James For For The PNC Financial Services Group, Inc. PNC 24-Apr-12 Mgmt Elect Director Richard B. Kelson For For The PNC Financial Services Group, Inc. PNC 24-Apr-12 Mgmt Elect Director Bruce C. Lindsay For For The PNC Financial Services Group, Inc. PNC 24-Apr-12 Mgmt Elect Director Anthony A. Massaro For For The PNC Financial Services Group, Inc. PNC 24-Apr-12 Mgmt Elect Director Jane G. Pepper For For The PNC Financial Services Group, Inc. PNC 24-Apr-12 Mgmt Elect Director James E. Rohr For For The PNC Financial Services Group, Inc. PNC 24-Apr-12 Mgmt Elect Director Donald J. Shepard For For The PNC Financial Services Group, Inc. PNC 24-Apr-12 Mgmt Elect Director Lorene K. Steffes For For The PNC Financial Services Group, Inc. PNC 24-Apr-12 Mgmt Elect Director Dennis F. Strigl For For The PNC Financial Services Group, Inc. PNC 24-Apr-12 Mgmt Elect Director Thomas J. Usher For For The PNC Financial Services Group, Inc. PNC 24-Apr-12 Mgmt Elect Director George H. Walls, Jr. For For The PNC Financial Services Group, Inc. PNC 24-Apr-12 Mgmt Elect Director Helge H. Wehmeier For For The PNC Financial Services Group, Inc. PNC 24-Apr-12 Mgmt Ratify Auditors For For The PNC Financial Services Group, Inc. PNC 24-Apr-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Wells Fargo & Company WFC 24-Apr-12 Mgmt Elect Director John D. Baker, II For For Wells Fargo & Company WFC 24-Apr-12 Mgmt Elect Director Elaine L. Chao For For Wells Fargo & Company WFC 24-Apr-12 Mgmt Elect Director John S. Chen For For Wells Fargo & Company WFC 24-Apr-12 Mgmt Elect Director Lloyd H. Dean For For Wells Fargo & Company WFC 24-Apr-12 Mgmt Elect Director Susan E. Engel For For Wells Fargo & Company WFC 24-Apr-12 Mgmt Elect Director Enrique Hernandez, Jr. For For Wells Fargo & Company WFC 24-Apr-12 Mgmt Elect Director Donald M. James For For Wells Fargo & Company WFC 24-Apr-12 Mgmt Elect Director Cynthia H. Milligan For For Wells Fargo & Company WFC 24-Apr-12 Mgmt Elect Director Nicholas G. Moore For For Wells Fargo & Company WFC 24-Apr-12 Mgmt Elect Director Federico F. Pena For For Wells Fargo & Company WFC 24-Apr-12 Mgmt Elect Director Philip J. Quigley For Against Wells Fargo & Company WFC 24-Apr-12 Mgmt Elect Director Judith M. Runstad For For Wells Fargo & Company WFC 24-Apr-12 Mgmt Elect Director Stephen W. Sanger For For Wells Fargo & Company WFC 24-Apr-12 Mgmt Elect Director John G. Stumpf For For Wells Fargo & Company WFC 24-Apr-12 Mgmt Elect Director Susan G. Swenson For For Wells Fargo & Company WFC 24-Apr-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Wells Fargo & Company WFC 24-Apr-12 Mgmt Ratify Auditors For For Wells Fargo & Company WFC 24-Apr-12 Shldr Require Independent Board Chairman Against For Wells Fargo & Company WFC 24-Apr-12 Shldr Provide for Cumulative Voting Against For Wells Fargo & Company WFC 24-Apr-12 Shldr Adopt Proxy Access Right Against For Wells Fargo & Company WFC 24-Apr-12 Shldr Require Audit Committee Review and Report on Against Against Controls Related to Loans, Foreclosure and Securitizations General Electric Company GE 25-Apr-12 Mgmt Elect Director W. Geoffrey Beattie For For General Electric Company GE 25-Apr-12 Mgmt Elect Director James I. Cash, Jr. For For General Electric Company GE 25-Apr-12 Mgmt Elect Director Ann M. Fudge For For General Electric Company GE 25-Apr-12 Mgmt Elect Director Susan Hockfield For For General Electric Company GE 25-Apr-12 Mgmt Elect Director Jeffrey R. Immelt For For General Electric Company GE 25-Apr-12 Mgmt Elect Director Andrea Jung For For General Electric Company GE 25-Apr-12 Mgmt Elect Director Alan G. Lafley For For General Electric Company GE 25-Apr-12 Mgmt Elect Director Robert W. Lane For For General Electric Company GE 25-Apr-12 Mgmt Elect Director Ralph S. Larsen For For General Electric Company GE 25-Apr-12 Mgmt Elect Director Rochelle B. Lazarus For For General Electric Company GE 25-Apr-12 Mgmt Elect Director James J. Mulva For For General Electric Company GE 25-Apr-12 Mgmt Elect Director Sam Nunn For For General Electric Company GE 25-Apr-12 Mgmt Elect Director Roger S. Penske For For General Electric Company GE 25-Apr-12 Mgmt Elect Director Robert J. Swieringa For For General Electric Company GE 25-Apr-12 Mgmt Elect Director James S. Tisch For For General Electric Company GE 25-Apr-12 Mgmt Elect Director Douglas A. Warner, III For For General Electric Company GE 25-Apr-12 Mgmt Ratify Auditors For For General Electric Company GE 25-Apr-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation General Electric Company GE 25-Apr-12 Mgmt Amend Omnibus Stock Plan For For General Electric Company GE 25-Apr-12 Mgmt Approve Material Terms of Senior Officer For For Performance Goals General Electric Company GE 25-Apr-12 Shldr Provide for Cumulative Voting Against For General Electric Company GE 25-Apr-12 Shldr Phase Out Nuclear Activities Against Against General Electric Company GE 25-Apr-12 Shldr Require Independent Board Chairman Against Against General Electric Company GE 25-Apr-12 Shldr Provide Right to Act by Written Consent Against For Marathon Oil Corporation MRO 25-Apr-12 Mgmt Elect Director Gregory H. Boyce For For Marathon Oil Corporation MRO 25-Apr-12 Mgmt Elect Director Pierre Brondeau For For Marathon Oil Corporation MRO 25-Apr-12 Mgmt Elect Director Clarence P. Cazalot, Jr. For For Marathon Oil Corporation MRO 25-Apr-12 Mgmt Elect Director Linda Z. Cook For For Marathon Oil Corporation MRO 25-Apr-12 Mgmt Elect Director Shirley Ann Jackson For For Marathon Oil Corporation MRO 25-Apr-12 Mgmt Elect Director Philip Lader For For Marathon Oil Corporation MRO 25-Apr-12 Mgmt Elect Director Michael E. J. Phelps For For Marathon Oil Corporation MRO 25-Apr-12 Mgmt Elect Director Dennis H. Reilley For For Marathon Oil Corporation MRO 25-Apr-12 Mgmt Ratify Auditors For For Marathon Oil Corporation MRO 25-Apr-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Marathon Oil Corporation MRO 25-Apr-12 Mgmt Approve Omnibus Stock Plan For For AGCO Corporation AGCO 26-Apr-12 Mgmt Elect Director P. George Benson For For AGCO Corporation AGCO 26-Apr-12 Mgmt Elect Director Wolfgang Deml For For AGCO Corporation AGCO 26-Apr-12 Mgmt Elect Director Luiz F. Furlan For For AGCO Corporation AGCO 26-Apr-12 Mgmt Elect Director Gerald B. Johanneson For For AGCO Corporation AGCO 26-Apr-12 Mgmt Elect Director George E. Minnich For For AGCO Corporation AGCO 26-Apr-12 Mgmt Elect Director Martin H. Richenhagen For For AGCO Corporation AGCO 26-Apr-12 Mgmt Elect Director Gerald L. Shaheen For For AGCO Corporation AGCO 26-Apr-12 Mgmt Elect Director Mallika Srinivasan For For AGCO Corporation AGCO 26-Apr-12 Mgmt Elect Director Daniel C. Ustian For For AGCO Corporation AGCO 26-Apr-12 Mgmt Elect Director Hendrikus Visser For For AGCO Corporation AGCO 26-Apr-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation AGCO Corporation AGCO 26-Apr-12 Mgmt Ratify Auditors For For Humana Inc. HUM 26-Apr-12 Mgmt Elect Director Frank A. D'Amelio For For Humana Inc. HUM 26-Apr-12 Mgmt Elect Director W. Roy Dunbar For For Humana Inc. HUM 26-Apr-12 Mgmt Elect Director Kurt J. Hilzinger For For Humana Inc. HUM 26-Apr-12 Mgmt Elect Director David A. Jones, Jr. For For Humana Inc. HUM 26-Apr-12 Mgmt Elect Director Michael B. McCallister For For Humana Inc. HUM 26-Apr-12 Mgmt Elect Director William J. McDonald For For Humana Inc. HUM 26-Apr-12 Mgmt Elect Director William E. Mitchell For For Humana Inc. HUM 26-Apr-12 Mgmt Elect Director David B. Nash For For Humana Inc. HUM 26-Apr-12 Mgmt Elect Director James J. O'Brien For For Humana Inc. HUM 26-Apr-12 Mgmt Elect Director Marissa T. Peterson For For Humana Inc. HUM 26-Apr-12 Mgmt Ratify Auditors For For Humana Inc. HUM 26-Apr-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Johnson & Johnson JNJ 26-Apr-12 Mgmt Elect Director Mary Sue Coleman For For Johnson & Johnson JNJ 26-Apr-12 Mgmt Elect Director James G. Cullen For For Johnson & Johnson JNJ 26-Apr-12 Mgmt Elect Director Ian E.l. Davis For For Johnson & Johnson JNJ 26-Apr-12 Mgmt Elect Director Alex Gorsky For For Johnson & Johnson JNJ 26-Apr-12 Mgmt Elect Director Michael M.e. Johns For For Johnson & Johnson JNJ 26-Apr-12 Mgmt Elect Director Susan L. Lindquist For For Johnson & Johnson JNJ 26-Apr-12 Mgmt Elect Director Anne M. Mulcahy For For Johnson & Johnson JNJ 26-Apr-12 Mgmt Elect Director Leo F. Mullin For For Johnson & Johnson JNJ 26-Apr-12 Mgmt Elect Director William D. Perez For For Johnson & Johnson JNJ 26-Apr-12 Mgmt Elect Director Charles Prince For For Johnson & Johnson JNJ 26-Apr-12 Mgmt Elect Director David Satcher For For Johnson & Johnson JNJ 26-Apr-12 Mgmt Elect Director William C. Weldon For For Johnson & Johnson JNJ 26-Apr-12 Mgmt Elect Director Ronald A. Williams For For Johnson & Johnson JNJ 26-Apr-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For Against Compensation Johnson & Johnson JNJ 26-Apr-12 Mgmt Approve Omnibus Stock Plan For For Johnson & Johnson JNJ 26-Apr-12 Mgmt Ratify Auditors For For Johnson & Johnson JNJ 26-Apr-12 Shldr Require Independent Board Chairman Against For Johnson & Johnson JNJ 26-Apr-12 Shldr Require Shareholder Vote to Approve Political Against Against Contributions Johnson & Johnson JNJ 26-Apr-12 Shldr Adopt Animal-Free Training Methods Against Against Pfizer Inc. PFE 26-Apr-12 Mgmt Elect Director Dennis A. Ausiello For For Pfizer Inc. PFE 26-Apr-12 Mgmt Elect Director M. Anthony Burns For For Pfizer Inc. PFE 26-Apr-12 Mgmt Elect Director W. Don Cornwell For For Pfizer Inc. PFE 26-Apr-12 Mgmt Elect Director Frances D. Fergusson For For Pfizer Inc. PFE 26-Apr-12 Mgmt Elect Director William H. Gray, III For For Pfizer Inc. PFE 26-Apr-12 Mgmt Elect Director Helen H. Hobbs For For Pfizer Inc. PFE 26-Apr-12 Mgmt Elect Director Constance J. Horner For For Pfizer Inc. PFE 26-Apr-12 Mgmt Elect Director James M. Kilts For For Pfizer Inc. PFE 26-Apr-12 Mgmt Elect Director George A. Lorch For For Pfizer Inc. PFE 26-Apr-12 Mgmt Elect Director John P. Mascotte For For Pfizer Inc. PFE 26-Apr-12 Mgmt Elect Director Suzanne Nora Johnson For For Pfizer Inc. PFE 26-Apr-12 Mgmt Elect Director Ian C. Read For For Pfizer Inc. PFE 26-Apr-12 Mgmt Elect Director Stephen W. Sanger For For Pfizer Inc. PFE 26-Apr-12 Mgmt Elect Director Marc Tessier-Lavigne For For Pfizer Inc. PFE 26-Apr-12 Mgmt Ratify Auditors For For Pfizer Inc. PFE 26-Apr-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Pfizer Inc. PFE 26-Apr-12 Shldr Publish Political Contributions Against Against Pfizer Inc. PFE 26-Apr-12 Shldr Provide Right to Act by Written Consent Against For Pfizer Inc. PFE 26-Apr-12 Shldr Amend Articles/Bylaws/Charter Call Special Against For Meetings Pfizer Inc. PFE 26-Apr-12 Shldr Non-Employee Director Compensation Against Against Torchmark Corporation TMK 26-Apr-12 Mgmt Elect Director David L. Boren For For Torchmark Corporation TMK 26-Apr-12 Mgmt Elect Director M. Jane Buchan For For Torchmark Corporation TMK 26-Apr-12 Mgmt Elect Director Robert W. Ingram For For Torchmark Corporation TMK 26-Apr-12 Mgmt Elect Director Mark S. McAndrew For For Torchmark Corporation TMK 26-Apr-12 Mgmt Elect Director Sam R. Perry For For Torchmark Corporation TMK 26-Apr-12 Mgmt Elect Director Lamar C. Smith For For Torchmark Corporation TMK 26-Apr-12 Mgmt Elect Director Paul J. Zucconi For For Torchmark Corporation TMK 26-Apr-12 Mgmt Ratify Auditors For For Torchmark Corporation TMK 26-Apr-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation AT&T Inc. T 00206R102 27-Apr-12 Mgmt Elect Director Randall L. Stephenson For For AT&T Inc. T 00206R102 27-Apr-12 Mgmt Elect Director Gilbert F. Amelio For For AT&T Inc. T 00206R102 27-Apr-12 Mgmt Elect Director Reuben V. Anderson For For AT&T Inc. T 00206R102 27-Apr-12 Mgmt Elect DirectorJames H. Blanchard For For AT&T Inc. T 00206R102 27-Apr-12 Mgmt Elect DirectorJaime Chico Pardo For For AT&T Inc. T 00206R102 27-Apr-12 Mgmt Elect Director James P. Kelly For For AT&T Inc. T 00206R102 27-Apr-12 Mgmt Elect Director Jon C. Madonna For For AT&T Inc. T 00206R102 27-Apr-12 Mgmt Elect Director John B. McCoy For For AT&T Inc. T 00206R102 27-Apr-12 Mgmt Elect Director Joyce M. Roche For For AT&T Inc. T 00206R102 27-Apr-12 Mgmt Elect Director Matthew K. Rose For For AT&T Inc. T 00206R102 27-Apr-12 Mgmt Elect Director Laura D'Andrea Tyson For For AT&T Inc. T 00206R102 27-Apr-12 Mgmt Ratification Of Appointment Of Independent For For Auditors. AT&T Inc. T 00206R102 27-Apr-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation AT&T Inc. T 00206R102 27-Apr-12 Mgmt Provide Right to Act by Written Consent For For AT&T Inc. T 00206R102 27-Apr-12 Shldr Report on Political Contributions Against For AT&T Inc. T 00206R102 27-Apr-12 Shldr Commit to Wireless Network Neutrality Against Against AT&T Inc. T 00206R102 27-Apr-12 Shldr Require Independent Board Chairman Against For American Express Company AXP 30-Apr-12 Mgmt Elect Director C. Barshefsky For For American Express Company AXP 30-Apr-12 Mgmt Elect Director U.M. Burns For For American Express Company AXP 30-Apr-12 Mgmt Elect Director K.I. Chenault For For American Express Company AXP 30-Apr-12 Mgmt Elect Director P. Chernin For For American Express Company AXP 30-Apr-12 Mgmt Elect Director T.J. Leonsis For For American Express Company AXP 30-Apr-12 Mgmt Elect Director J. Leschly For For American Express Company AXP 30-Apr-12 Mgmt Elect Director R.C. Levin For For American Express Company AXP 30-Apr-12 Mgmt Elect Director R.A. McGinn For For American Express Company AXP 30-Apr-12 Mgmt Elect Director E.D. Miller For For American Express Company AXP 30-Apr-12 Mgmt Elect Director S.S. Reinemund For For American Express Company AXP 30-Apr-12 Mgmt Elect Director R.D. Walter For For American Express Company AXP 30-Apr-12 Mgmt Director R.A. Williams For For American Express Company AXP 30-Apr-12 Mgmt Ratify Auditors For For American Express Company AXP 30-Apr-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation American Express Company AXP 30-Apr-12 Mgmt Amend Omnibus Stock Plan For For American Express Company AXP 30-Apr-12 Shldr Provide for Cumulative Voting Against For American Express Company AXP 30-Apr-12 Shldr Require Independent Board Chairman Against Against General Dynamics Corporation GD 02-May-12 Mgmt Elect Director Mary T. Barra For For General Dynamics Corporation GD 02-May-12 Mgmt Elect Director Nicholas D. Chabraja For For General Dynamics Corporation GD 02-May-12 Mgmt Elect Director James S. Crown For For General Dynamics Corporation GD 02-May-12 Mgmt Elect Director William P. Fricks For For General Dynamics Corporation GD 02-May-12 Mgmt Elect Director Jay L. Johnson For For General Dynamics Corporation GD 02-May-12 Mgmt Elect Director James L. Jones For For General Dynamics Corporation GD 02-May-12 Mgmt Elect Director Paul G. Kaminski For For General Dynamics Corporation GD 02-May-12 Mgmt Elect Director John M. Keane For For General Dynamics Corporation GD 02-May-12 Mgmt Elect Director Lester L. Lyles For For General Dynamics Corporation GD 02-May-12 Mgmt Elect Director Phebe N. Novakovic For For General Dynamics Corporation GD 02-May-12 Mgmt Elect Director William A. Osborn For For General Dynamics Corporation GD 02-May-12 Mgmt Elect Director Robert Walmsley For For General Dynamics Corporation GD 02-May-12 Mgmt Ratify Auditors For For General Dynamics Corporation GD 02-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation General Dynamics Corporation GD 02-May-12 Mgmt Approve Omnibus Stock Plan For For General Dynamics Corporation GD 02-May-12 Shldr Review and Assess Human Rights Policies Against For General Dynamics Corporation GD 02-May-12 Shldr Require Independent Board Chairman Against Against Duke Energy Corporation DUK 26441C105 03-May-12 Mgmt Elect Director William Barnet, III For For Duke Energy Corporation DUK 26441C105 03-May-12 Mgmt Elect Director G. Alex Bernhardt, Sr. For For Duke Energy Corporation DUK 26441C105 03-May-12 Mgmt Elect Director Michael G. Browning For For Duke Energy Corporation DUK 26441C105 03-May-12 Mgmt Elect Director Daniel R. DiMicco For For Duke Energy Corporation DUK 26441C105 03-May-12 Mgmt Elect Director John H. Forsgren For For Duke Energy Corporation DUK 26441C105 03-May-12 Mgmt Elect Director Ann Maynard Gray For For Duke Energy Corporation DUK 26441C105 03-May-12 Mgmt Elect Director James H. Hance, Jr. For For Duke Energy Corporation DUK 26441C105 03-May-12 Mgmt Elect Director E. James Reinsch For For Duke Energy Corporation DUK 26441C105 03-May-12 Mgmt Elect Director James T. Rhodes For For Duke Energy Corporation DUK 26441C105 03-May-12 Mgmt Elect Director James E. Rogers For For Duke Energy Corporation DUK 26441C105 03-May-12 Mgmt Elect Director Philip R. Sharp For For Duke Energy Corporation DUK 26441C105 03-May-12 Mgmt Ratify Auditors For For Duke Energy Corporation DUK 26441C105 03-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Duke Energy Corporation DUK 26441C105 03-May-12 Mgmt Reduce Supermajority Vote Requirement For For Duke Energy Corporation DUK 26441C105 03-May-12 Shldr Report on Financial Risks of Coal Reliance Against Against Duke Energy Corporation DUK 26441C105 03-May-12 Shldr Require a Majority Vote for the Election of Against For Directors Occidental Petroleum Corporation OXY 04-May-12 Mgmt Elect Director Spencer Abraham For For Occidental Petroleum Corporation OXY 04-May-12 Mgmt Elect Director Howard I. Atkins For For Occidental Petroleum Corporation OXY 04-May-12 Mgmt Elect Director Stephen I. Chazen For For Occidental Petroleum Corporation OXY 04-May-12 Mgmt Elect Director Edward P. Djerejian For For Occidental Petroleum Corporation OXY 04-May-12 Mgmt Elect Director John E. Feick For For Occidental Petroleum Corporation OXY 04-May-12 Mgmt Elect Director Margaret M. Foran For For Occidental Petroleum Corporation OXY 04-May-12 Mgmt Elect Director Carlos M. Gutierrez For For Occidental Petroleum Corporation OXY 04-May-12 Mgmt Elect Director Ray R. Irani For For Occidental Petroleum Corporation OXY 04-May-12 Mgmt Elect Director Avedick B. Poladian For For Occidental Petroleum Corporation OXY 04-May-12 Mgmt Elect Director Aziz D. Syriani For For Occidental Petroleum Corporation OXY 04-May-12 Mgmt Elect Director Rosemary Tomich For For Occidental Petroleum Corporation OXY 04-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Occidental Petroleum Corporation OXY 04-May-12 Mgmt Ratify Auditors For For Occidental Petroleum Corporation OXY 04-May-12 Shldr Request Director Nominee with Environmental Against Against Qualifications Berkshire Hathaway Inc. BRK.B 05-May-12 Mgmt Elect Director Warren E. Buffett For For Berkshire Hathaway Inc. BRK.B 05-May-12 Mgmt Elect Director Charles T. Munger For For Berkshire Hathaway Inc. BRK.B 05-May-12 Mgmt Elect Director Howard G. Buffett For For Berkshire Hathaway Inc. BRK.B 05-May-12 Mgmt Elect Director Stephen B. Burke For For Berkshire Hathaway Inc. BRK.B 05-May-12 Mgmt Elect Director Susan L. Decker For For Berkshire Hathaway Inc. BRK.B 05-May-12 Mgmt Elect Director William H. Gates, III For For Berkshire Hathaway Inc. BRK.B 05-May-12 Mgmt Elect Director David S. Gottesman For For Berkshire Hathaway Inc. BRK.B 05-May-12 Mgmt Elect Director Charlotte Guyman For For Berkshire Hathaway Inc. BRK.B 05-May-12 Mgmt Elect Director Donald R. Keough For For Berkshire Hathaway Inc. BRK.B 05-May-12 Mgmt Elect Director Thomas S. Murphy For For Berkshire Hathaway Inc. BRK.B 05-May-12 Mgmt Elect Director Ronald L. Olson For For Berkshire Hathaway Inc. BRK.B 05-May-12 Mgmt Elect Director Walter Scott, Jr. For For Berkshire Hathaway Inc. BRK.B 05-May-12 Shldr Adopt Policy on Succession Planning Against For International Paper Company IP 07-May-12 Mgmt Elect Director David J. Bronczek For For International Paper Company IP 07-May-12 Mgmt Elect Director Ahmet C. Dorduncu For For International Paper Company IP 07-May-12 Mgmt Elect Director John V. Faraci For For International Paper Company IP 07-May-12 Mgmt Elect Director Stacey J. Mobley For For International Paper Company IP 07-May-12 Mgmt Elect Director Joan E. Spero For For International Paper Company IP 07-May-12 Mgmt Elect Director John L. Townsend, Iii For For International Paper Company IP 07-May-12 Mgmt Elect Director John F. Turner For For International Paper Company IP 07-May-12 Mgmt Elect Director William G. Walter For For International Paper Company IP 07-May-12 Mgmt Elect Director J. Steven Whisler For For International Paper Company IP 07-May-12 Mgmt Ratify Auditors For For International Paper Company IP 07-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation International Paper Company IP 07-May-12 Shldr Provide Right to Act by Written Consent Against For Hubbell Incorporated HUB.B 08-May-12 Mgmt Elect Director Lynn J. Good For For Hubbell Incorporated HUB.B 08-May-12 Mgmt Elect Director Anthony J. Guzzi For For Hubbell Incorporated HUB.B 08-May-12 Mgmt Elect Director Neal J. Keating For For Hubbell Incorporated HUB.B 08-May-12 Mgmt Elect Director John F. Malloy For For Hubbell Incorporated HUB.B 08-May-12 Mgmt Elect Director Andrew McNally, IV For For Hubbell Incorporated HUB.B 08-May-12 Mgmt Elect Director Timothy H. Powers For For Hubbell Incorporated HUB.B 08-May-12 Mgmt Elect Director G. Jackson Ratcliffe For For Hubbell Incorporated HUB.B 08-May-12 Mgmt Elect Director Carlos A. Rodriguez For For Hubbell Incorporated HUB.B 08-May-12 Mgmt Elect Director John G. Russell For For Hubbell Incorporated HUB.B 08-May-12 Mgmt Elect Director Richard J. Swift For For Hubbell Incorporated HUB.B 08-May-12 Mgmt Elect Director Daniel S. Van Riper For For Hubbell Incorporated HUB.B 08-May-12 Mgmt Ratify Auditors For For Prudential Financial, Inc. PRU 08-May-12 Mgmt Elect Director Thomas J. Baltimore, Jr. For Against Prudential Financial, Inc. PRU 08-May-12 Mgmt Elect Director Gordon M. Bethune For For Prudential Financial, Inc. PRU 08-May-12 Mgmt Elect Director Gaston Caperton For For Prudential Financial, Inc. PRU 08-May-12 Mgmt Elect Director Gilbert F. Casellas For For Prudential Financial, Inc. PRU 08-May-12 Mgmt Elect Director James G. Cullen For For Prudential Financial, Inc. PRU 08-May-12 Mgmt Elect Director William H. Gray, III For For Prudential Financial, Inc. PRU 08-May-12 Mgmt Elect Director Mark B. Grier For For Prudential Financial, Inc. PRU 08-May-12 Mgmt Elect Director Constance J. Horner For For Prudential Financial, Inc. PRU 08-May-12 Mgmt Elect Director Martina Hund-Mejean For For Prudential Financial, Inc. PRU 08-May-12 Mgmt Elect Director Karl J. Krapek For For Prudential Financial, Inc. PRU 08-May-12 Mgmt Elect Director Chrisitne A. Poon For For Prudential Financial, Inc. PRU 08-May-12 Mgmt Elect Director John R. Strangfeld For For Prudential Financial, Inc. PRU 08-May-12 Mgmt Elect Director James A. Unruh For For Prudential Financial, Inc. PRU 08-May-12 Mgmt Ratify Auditors For For Prudential Financial, Inc. PRU 08-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Prudential Financial, Inc. PRU 08-May-12 Mgmt Eliminate Supermajority Voting Provisions For For Prudential Financial, Inc. PRU 08-May-12 Shldr Require Independent Board Chairman Against Against ConocoPhillips COP 20825C104 09-May-12 Mgmt Elect Director Richard L. Armitage For For ConocoPhillips COP 20825C104 09-May-12 Mgmt Elect Director Richard H. Auchinleck For For ConocoPhillips COP 20825C104 09-May-12 Mgmt Elect Director James E. Copeland, Jr. For For ConocoPhillips COP 20825C104 09-May-12 Mgmt Elect Director Kenneth M. Duberstein For For ConocoPhillips COP 20825C104 09-May-12 Mgmt Elect Director Ruth R. Harkin For For ConocoPhillips COP 20825C104 09-May-12 Mgmt Elect Director Ryan M. Lance For For ConocoPhillips COP 20825C104 09-May-12 Mgmt Elect Director Mohd H. Marican For For ConocoPhillips COP 20825C104 09-May-12 Mgmt Elect Director Harold W. McGraw, III For For ConocoPhillips COP 20825C104 09-May-12 Mgmt Elect Director James J. Mulva For For ConocoPhillips COP 20825C104 09-May-12 Mgmt Elect Director Robert A. Niblock For For ConocoPhillips COP 20825C104 09-May-12 Mgmt Elect Director Harald J. Norvik For For ConocoPhillips COP 20825C104 09-May-12 Mgmt Elect Director William K. Reilly For For ConocoPhillips COP 20825C104 09-May-12 Mgmt Elect Director Victoria J. Tschinkel For For ConocoPhillips COP 20825C104 09-May-12 Mgmt Elect Director Kathryn C. Turner For For ConocoPhillips COP 20825C104 09-May-12 Mgmt Elect Director William E. Wade, Jr. For For ConocoPhillips COP 20825C104 09-May-12 Mgmt Ratify Auditors For For ConocoPhillips COP 20825C104 09-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation ConocoPhillips COP 20825C104 09-May-12 Shldr Adopt Policy to Address Coastal Louisiana Against Against Environmental Impacts ConocoPhillips COP 20825C104 09-May-12 Shldr Report on Accident Risk Reduction Efforts Against Against ConocoPhillips COP 20825C104 09-May-12 Shldr Report on Lobbying Payments and Policy Against For ConocoPhillips COP 20825C104 09-May-12 Shldr Adopt Quantitative GHG Goals for Products and Against For Operations ConocoPhillips COP 20825C104 09-May-12 Shldr Amend EEO Policy to Prohibit Discrimination Against For based on Gender Identity LSI Corporation LSI 09-May-12 Mgmt Elect Director Charles A. Haggerty For For LSI Corporation LSI 09-May-12 Mgmt Elect Director Richard S. Hill For For LSI Corporation LSI 09-May-12 Mgmt Elect Director John H.F. Miner For For LSI Corporation LSI 09-May-12 Mgmt Elect Director Arun Netravali For For LSI Corporation LSI 09-May-12 Mgmt Elect Director Charles C. Pope For For LSI Corporation LSI 09-May-12 Mgmt Elect Director Gregorio Reyes For For LSI Corporation LSI 09-May-12 Mgmt Elect Director Michael G. Strachan For For LSI Corporation LSI 09-May-12 Mgmt Elect Director Abhijit Y. Talwalkar For For LSI Corporation LSI 09-May-12 Mgmt Elect Director Susan M. Whitney For For LSI Corporation LSI 09-May-12 Mgmt Ratify Auditors For For LSI Corporation LSI 09-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation LSI Corporation LSI 09-May-12 Mgmt Amend Omnibus Stock Plan For For LyondellBasell Industries N.V. LYB N53745100 09-May-12 Mgmt Elect Robin Buchanan as Class II Director to the For For Supervisory Board LyondellBasell Industries N.V. LYB N53745100 09-May-12 Mgmt Elect Stephen F. Cooper as Class II Director to For For the Supervisory Board LyondellBasell Industries N.V. LYB N53745100 09-May-12 Mgmt Elect Robert G. Gwin as Class II Director to the For For Supervisory Board LyondellBasell Industries N.V. LYB N53745100 09-May-12 Mgmt Elect Marvin O. Schlanger as Class II Director to For For the Supervisory Board LyondellBasell Industries N.V. LYB N53745100 09-May-12 Mgmt Approve Financial Statements and Statutory For For Reports LyondellBasell Industries N.V. LYB N53745100 09-May-12 Mgmt Approve Discharge of Management Board For For LyondellBasell Industries N.V. LYB N53745100 09-May-12 Mgmt Approve Discharge of Supervisory Board For For LyondellBasell Industries N.V. LYB N53745100 09-May-12 Mgmt Ratify PricewaterhouseCoopers as Auditors For For LyondellBasell Industries N.V. LYB N53745100 09-May-12 Mgmt Ratify PricewaterhouseCoopers as Auditors For For LyondellBasell Industries N.V. LYB N53745100 09-May-12 Mgmt Approve Remuneration of Supervisory Board For Against LyondellBasell Industries N.V. LYB N53745100 09-May-12 Mgmt Approve Dividends of USD 0.25 Per Share For For LyondellBasell Industries N.V. LYB N53745100 09-May-12 Mgmt Approve Remuneration Report Containing For For Remuneration Policy for Management Board Members LyondellBasell Industries N.V. LYB N53745100 09-May-12 Mgmt Amend Omnibus Stock Plan For For LyondellBasell Industries N.V. LYB N53745100 09-May-12 Mgmt Approve Qualified Employee Stock Purchase Plan For For Philip Morris International Inc. PM 09-May-12 Mgmt Elect Director Harold Brown For For Philip Morris International Inc. PM 09-May-12 Mgmt Elect Director Mathis Cabiallavetta For For Philip Morris International Inc. PM 09-May-12 Mgmt Elect DirectorLouis C. Camilleri For For Philip Morris International Inc. PM 09-May-12 Mgmt Elect DirectorJ. Dudley Fishburn For For Philip Morris International Inc. PM 09-May-12 Mgmt Elect DirectorJennifer Li For For Philip Morris International Inc. PM 09-May-12 Mgmt Elect Director Graham Mackay For For Philip Morris International Inc. PM 09-May-12 Mgmt Elect Director Sergio Marchionne For For Philip Morris International Inc. PM 09-May-12 Mgmt Elect Director Kalpana Morparia For For Philip Morris International Inc. PM 09-May-12 Mgmt Elect DirectorLucio A. Noto For For Philip Morris International Inc. PM 09-May-12 Mgmt Elect DirectorRobert B. Polet For For Philip Morris International Inc. PM 09-May-12 Mgmt Elect DirectorCarlos Slim Helu For For Philip Morris International Inc. PM 09-May-12 Mgmt Elect DirectorStephen M. Wolf For For Philip Morris International Inc. PM 09-May-12 Mgmt Ratify Auditors For For Philip Morris International Inc. PM 09-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Philip Morris International Inc. PM 09-May-12 Mgmt Approve Restricted Stock Plan For For Philip Morris International Inc. PM 09-May-12 Shldr Require Independent Board Chairman Against Against Philip Morris International Inc. PM 09-May-12 Shldr Establish Ethics Committee to Review Marketing Against Against Activities CF Industries Holdings, Inc. CF 10-May-12 Mgmt Elect Director Stephen A. Furbacher For Withhold CF Industries Holdings, Inc. CF 10-May-12 Mgmt Elect Director John D. Johnson For Withhold CF Industries Holdings, Inc. CF 10-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation CF Industries Holdings, Inc. CF 10-May-12 Mgmt Ratify Auditors For For CF Industries Holdings, Inc. CF 10-May-12 Shldr Declassify the Board of Directors Against For CF Industries Holdings, Inc. CF 10-May-12 Shldr Require a Majority Vote for the Election of Against For Directors Corrections Corporation of America CXW 22025Y407 10-May-12 Mgmt Elect Director John D. Ferguson For For Corrections Corporation of America CXW 22025Y407 10-May-12 Mgmt Elect Director Damon T. Hininger For For Corrections Corporation of America CXW 22025Y407 10-May-12 Mgmt Elect Director Donna M. Alvarado For For Corrections Corporation of America CXW 22025Y407 10-May-12 Mgmt Elect Director William F. Andrews For For Corrections Corporation of America CXW 22025Y407 10-May-12 Mgmt Elect Director John D. Correnti For For Corrections Corporation of America CXW 22025Y407 10-May-12 Mgmt Elect Director Dennis W. DeConcini For For Corrections Corporation of America CXW 22025Y407 10-May-12 Mgmt Elect Director John R. Horne For For Corrections Corporation of America CXW 22025Y407 10-May-12 Mgmt Elect Director C. Michael Jacobi For For Corrections Corporation of America CXW 22025Y407 10-May-12 Mgmt Elect Director Anne L. Mariucci For For Corrections Corporation of America CXW 22025Y407 10-May-12 Mgmt Elect Director Thurgood Marshall, Jr. For For Corrections Corporation of America CXW 22025Y407 10-May-12 Mgmt Elect Director Charles L. Overby For For Corrections Corporation of America CXW 22025Y407 10-May-12 Mgmt Elect Director John R. Prann, Jr. For For Corrections Corporation of America CXW 22025Y407 10-May-12 Mgmt Elect Director Joseph V. Russell For For Corrections Corporation of America CXW 22025Y407 10-May-12 Mgmt Elect Director Henri L. Wedell For For Corrections Corporation of America CXW 22025Y407 10-May-12 Mgmt Ratify Auditors For For Corrections Corporation of America CXW 22025Y407 10-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Corrections Corporation of America CXW 22025Y407 10-May-12 Shldr Report on Prison Sexual Violence Reduction Against For Oversight NV Energy, Inc. NVE 67073Y106 10-May-12 Mgmt Elect Director Joseph B. Anderson, Jr. For For NV Energy, Inc. NVE 67073Y106 10-May-12 Mgmt Elect Director Glenn C. Christenson For For NV Energy, Inc. NVE 67073Y106 10-May-12 Mgmt Elect Director Susan F. Clark For For NV Energy, Inc. NVE 67073Y106 10-May-12 Mgmt Elect Director Stephen E. Frank For For NV Energy, Inc. NVE 67073Y106 10-May-12 Mgmt Elect Director Brian J. Kennedy For For NV Energy, Inc. NVE 67073Y106 10-May-12 Mgmt Elect Director Maureen T. Mullarkey For For NV Energy, Inc. NVE 67073Y106 10-May-12 Mgmt Elect Director John F. O'Reilly For For NV Energy, Inc. NVE 67073Y106 10-May-12 Mgmt Elect Director Philip G. Satre For For NV Energy, Inc. NVE 67073Y106 10-May-12 Mgmt Elect Director Donald D. Snyder For For NV Energy, Inc. NVE 67073Y106 10-May-12 Mgmt Elect Director Michael W. Yackira For For NV Energy, Inc. NVE 67073Y106 10-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation NV Energy, Inc. NVE 67073Y106 10-May-12 Mgmt Amend Non-Employee Director Restricted Stock For For Plan NV Energy, Inc. NVE 67073Y106 10-May-12 Mgmt Ratify Auditors For For American Water Works Company, Inc. AWK 11-May-12 Mgmt Elect Director Stephen P. Adik For For American Water Works Company, Inc. AWK 11-May-12 Mgmt Elect Director Martha Clark Goss For For American Water Works Company, Inc. AWK 11-May-12 Mgmt Elect Director Julie A. Dobson For For American Water Works Company, Inc. AWK 11-May-12 Mgmt Elect Director Richard R. Grigg For For American Water Works Company, Inc. AWK 11-May-12 Mgmt Elect Director Julia L. Johnson For For American Water Works Company, Inc. AWK 11-May-12 Mgmt Elect Director George MacKenzie For For American Water Works Company, Inc. AWK 11-May-12 Mgmt Elect Director William J. Marrazzo For For American Water Works Company, Inc. AWK 11-May-12 Mgmt Elect Director Jeffry E. Sterba For For American Water Works Company, Inc. AWK 11-May-12 Mgmt Ratify Auditors For For American Water Works Company, Inc. AWK 11-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation American Water Works Company, Inc. AWK 11-May-12 Shldr Adopt Policy on Bonus Banking Against Against Camden Property Trust CPT 11-May-12 Mgmt Elect Director Richard J. Campo For For Camden Property Trust CPT 11-May-12 Mgmt Elect Director Scott S. Ingraham For For Camden Property Trust CPT 11-May-12 Mgmt Elect Director Lewis A. Levey For For Camden Property Trust CPT 11-May-12 Mgmt Elect Director William B. McGuire, Jr. For For Camden Property Trust CPT 11-May-12 Mgmt Elect Director William F. Paulsen For For Camden Property Trust CPT 11-May-12 Mgmt Elect Director D. Keith Oden For For Camden Property Trust CPT 11-May-12 Mgmt Elect Director F. Gardner Parker For For Camden Property Trust CPT 11-May-12 Mgmt Elect Director Frances Aldrich Sevilla-Sacasa For For Camden Property Trust CPT 11-May-12 Mgmt Elect Director Steven A. Webster For For Camden Property Trust CPT 11-May-12 Mgmt Elect Director Kelvin R. Westbrook For For Camden Property Trust CPT 11-May-12 Mgmt Ratify Auditors For For Camden Property Trust CPT 11-May-12 Mgmt Increase Authorized Common Stock For For Camden Property Trust CPT 11-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Denbury Resources Inc. DNR 15-May-12 Mgmt Elect Director Wieland F. Wettstein For For Denbury Resources Inc. DNR 15-May-12 Mgmt Elect Director Michael L. Beatty For For Denbury Resources Inc. DNR 15-May-12 Mgmt Elect Director Michael B. Decker For For Denbury Resources Inc. DNR 15-May-12 Mgmt Elect Director Ronald G. Greene For For Denbury Resources Inc. DNR 15-May-12 Mgmt Elect Director Gregory L. McMichael For For Denbury Resources Inc. DNR 15-May-12 Mgmt Elect Director Kevin O. Meyers For For Denbury Resources Inc. DNR 15-May-12 Mgmt Elect Director Gareth Roberts For For Denbury Resources Inc. DNR 15-May-12 Mgmt Elect Director Phil Rykhoek For For Denbury Resources Inc. DNR 15-May-12 Mgmt Elect Director Randy Stein For For Denbury Resources Inc. DNR 15-May-12 Mgmt Elect Director Laura A. Sugg For For Denbury Resources Inc. DNR 15-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Denbury Resources Inc. DNR 15-May-12 Mgmt Reduce Supermajority Vote Requirement For For Denbury Resources Inc. DNR 15-May-12 Mgmt Approve an Amendment of the Limited Liability For For Company Agreement of Denbury Onshore, LLC Denbury Resources Inc. DNR 15-May-12 Mgmt Ratify Auditors For For Essex Property Trust, Inc. ESS 15-May-12 Mgmt Elect Director George M. Marcus For For Essex Property Trust, Inc. ESS 15-May-12 Mgmt Elect Director Gary P. Martin For For Essex Property Trust, Inc. ESS 15-May-12 Mgmt Elect Director Michael J. Schall For For Essex Property Trust, Inc. ESS 15-May-12 Mgmt Ratify Auditors For For Essex Property Trust, Inc. ESS 15-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Essex Property Trust, Inc. ESS 15-May-12 Mgmt Other Business For Against FirstEnergy Corp. FE 15-May-12 Mgmt Elect Director Paul T. Addison For For FirstEnergy Corp. FE 15-May-12 Mgmt Elect Director Anthony J. Alexander For For FirstEnergy Corp. FE 15-May-12 Mgmt Elect Director Michael J. Anderson For For FirstEnergy Corp. FE 15-May-12 Mgmt Elect Director Carol A. Cartwright For For FirstEnergy Corp. FE 15-May-12 Mgmt Elect Director William T. Cottle For For FirstEnergy Corp. FE 15-May-12 Mgmt Elect Director Robert B. Heisler, Jr. For For FirstEnergy Corp. FE 15-May-12 Mgmt Elect DirectorJulia L. Johnson For For FirstEnergy Corp. FE 15-May-12 Mgmt Elect DirectorTed J. Kleisner For For FirstEnergy Corp. FE 15-May-12 Mgmt Elect Director Donald T. Misheff For For FirstEnergy Corp. FE 15-May-12 Mgmt Elect Director Ernest J. Novak, Jr. For For FirstEnergy Corp. FE 15-May-12 Mgmt Elect Director Christopher D. Pappas For For FirstEnergy Corp. FE 15-May-12 Mgmt Elect Director Catherine A. Rein For For FirstEnergy Corp. FE 15-May-12 Mgmt Elect Director George M. Smart For For FirstEnergy Corp. FE 15-May-12 Mgmt Elect Director Wes M. Taylor For For FirstEnergy Corp. FE 15-May-12 Mgmt Ratify Auditors For For FirstEnergy Corp. FE 15-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For Against Compensation FirstEnergy Corp. FE 15-May-12 Mgmt Amend Omnibus Stock Plan For For FirstEnergy Corp. FE 15-May-12 Shldr Report on Coal Combustion Waste Hazard and Against For Risk Mitigation Efforts FirstEnergy Corp. FE 15-May-12 Shldr Report on Plans to Reduce Coal-Related Costs Against Against and Risks FirstEnergy Corp. FE 15-May-12 Shldr Reduce Supermajority Vote Requirement Against For JPMorgan Chase & Co. JPM 46625H100 15-May-12 Mgmt Elect Director James A. Bell For For JPMorgan Chase & Co. JPM 46625H100 15-May-12 Mgmt Elect Director Crandall C. Bowles For For JPMorgan Chase & Co. JPM 46625H100 15-May-12 Mgmt Elect Director Stephen B. Burke For For JPMorgan Chase & Co. JPM 46625H100 15-May-12 Mgmt Elect Director David M. Cote For For JPMorgan Chase & Co. JPM 46625H100 15-May-12 Mgmt Elect Director James S. Crown For For JPMorgan Chase & Co. JPM 46625H100 15-May-12 Mgmt Elect Director James Dimon For For JPMorgan Chase & Co. JPM 46625H100 15-May-12 Mgmt Elect Director Timothy P. Flynn For For JPMorgan Chase & Co. JPM 46625H100 15-May-12 Mgmt Elect Director Ellen V. Futter For For JPMorgan Chase & Co. JPM 46625H100 15-May-12 Mgmt Elect Director Laban P. Jackson, Jr. For For JPMorgan Chase & Co. JPM 46625H100 15-May-12 Mgmt Elect Director Lee R. Raymond For For JPMorgan Chase & Co. JPM 46625H100 15-May-12 Mgmt Elect Director William C. Weldon For For JPMorgan Chase & Co. JPM 46625H100 15-May-12 Mgmt Ratify Auditors For For JPMorgan Chase & Co. JPM 46625H100 15-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation JPMorgan Chase & Co. JPM 46625H100 15-May-12 Shldr Affirm Political Non-Partisanship Against Against JPMorgan Chase & Co. JPM 46625H100 15-May-12 Shldr Require Independent Board Chairman Against For JPMorgan Chase & Co. JPM 46625H100 15-May-12 Shldr Report on Loan Modifications Against Against JPMorgan Chase & Co. JPM 46625H100 15-May-12 Shldr Report on Political Contributions Against Against JPMorgan Chase & Co. JPM 46625H100 15-May-12 Shldr Institute Procedures to Prevent Investments in Against Against Companies that Contribute to Genocide or Crimes Against Humanity JPMorgan Chase & Co. JPM 46625H100 15-May-12 Shldr Provide Right to Act by Written Consent Against For JPMorgan Chase & Co. JPM 46625H100 15-May-12 Shldr Stock Retention Against For Morgan Stanley MS 15-May-12 Mgmt Elect Director Roy J. Bostock For For Morgan Stanley MS 15-May-12 Mgmt Elect Director Erskine B. Bowles For For Morgan Stanley MS 15-May-12 Mgmt Elect Director Howard J. Davies For For Morgan Stanley MS 15-May-12 Mgmt Elect Director James P. Gorman For For Morgan Stanley MS 15-May-12 Mgmt Elect Director C. Robert Kidder For For Morgan Stanley MS 15-May-12 Mgmt Elect Director Klaus Kleinfeld For For Morgan Stanley MS 15-May-12 Mgmt Elect Director Donald T. Nicolaisen For For Morgan Stanley MS 15-May-12 Mgmt Elect Director Hutham S. Olayan For For Morgan Stanley MS 15-May-12 Mgmt Elect Director James W. Owens For For Morgan Stanley MS 15-May-12 Mgmt Elect Director O. Griffith Sexton For For Morgan Stanley MS 15-May-12 Mgmt Elect Director Ryosuke Tamakoshi For For Morgan Stanley MS 15-May-12 Mgmt Elect Director Masaaki Tanaka For For Morgan Stanley MS 15-May-12 Mgmt Elect Director Laura D. Tyson For For Morgan Stanley MS 15-May-12 Mgmt Ratify Auditors For For Morgan Stanley MS 15-May-12 Mgmt Amend Omnibus Stock Plan For Against Morgan Stanley MS 15-May-12 Mgmt Amend Non-Employee Director Restricted Stock For For Plan Morgan Stanley MS 15-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation NiSource Inc. NI 65473P105 15-May-12 Mgmt Elect Director Richard A. Abdoo For For NiSource Inc. NI 65473P105 15-May-12 Mgmt Elect Director Aristides S. Candris For For NiSource Inc. NI 65473P105 15-May-12 Mgmt Elect Director Sigmund L. Cornelius For For NiSource Inc. NI 65473P105 15-May-12 Mgmt Elect Director Michael E. Jesanis For For NiSource Inc. NI 65473P105 15-May-12 Mgmt Elect Director Marty R. Kittrell For For NiSource Inc. NI 65473P105 15-May-12 Mgmt Elect Director W. Lee Nutter For For NiSource Inc. NI 65473P105 15-May-12 Mgmt Elect Director Deborah S. Parker For For NiSource Inc. NI 65473P105 15-May-12 Mgmt Elect Director Ian M. Rolland For For NiSource Inc. NI 65473P105 15-May-12 Mgmt Elect Director Robert C. Skaggs, Jr. For For NiSource Inc. NI 65473P105 15-May-12 Mgmt Elect Director Teresa A. Taylor For For NiSource Inc. NI 65473P105 15-May-12 Mgmt Elect Director Richard L. Thompson For For NiSource Inc. NI 65473P105 15-May-12 Mgmt Elect Director Carolyn Y. Woo For For NiSource Inc. NI 65473P105 15-May-12 Mgmt Ratify Auditors For For NiSource Inc. NI 65473P105 15-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation NiSource Inc. NI 65473P105 15-May-12 Mgmt Amend Nonqualified Employee Stock Purchase For For Plan NiSource Inc. NI 65473P105 15-May-12 Shldr Provide for Cumulative Voting Against For ACE Limited ACE H0023R105 16-May-12 Mgmt Elect Michael G. Atieh as Director For For ACE Limited ACE H0023R105 16-May-12 Mgmt Elect Mary A. Cirillo as Director For For ACE Limited ACE H0023R105 16-May-12 Mgmt Elect Thomas J. Neff as Director For For ACE Limited ACE H0023R105 16-May-12 Mgmt Approve Annual Report For For ACE Limited ACE H0023R105 16-May-12 Mgmt Accept Statutory Financial Statements For For ACE Limited ACE H0023R105 16-May-12 Mgmt Accept Consolidated Financial Statements For For ACE Limited ACE H0023R105 16-May-12 Mgmt Approve Allocation of Income and Dividends For For ACE Limited ACE H0023R105 16-May-12 Mgmt Approve Discharge of Board and Senior For For Management ACE Limited ACE H0023R105 16-May-12 Mgmt Approve Creation of CHF 4.2 Billion Pool of For For Capital without Preemptive Rights ACE Limited ACE H0023R105 16-May-12 Mgmt Ratify PricewaterhouseCoopers AG as Auditors For For ACE Limited ACE H0023R105 16-May-12 Mgmt Ratify PricewaterhouseCoopers LLP as For For Independent Registered Public Accounting Firm as Auditors ACE Limited ACE H0023R105 16-May-12 Mgmt Ratify BDO AG as Special Auditors For For ACE Limited ACE H0023R105 16-May-12 Mgmt Approve Dividend Distribution From Legal For For Reserves Through Reduction in Share Capital ACE Limited ACE H0023R105 16-May-12 Mgmt Advisory Vote to ratify Named Executive Officers' For For Compensation ACE Limited ACE H0023R105 16-May-12 Mgmt Amend Qualified Employee Stock Purchase Plan For For Foot Locker, Inc. FL 16-May-12 Mgmt Elect Director Alan D. Feldman For For Foot Locker, Inc. FL 16-May-12 Mgmt Elect Director Jarobin Gilbert, Jr. For For Foot Locker, Inc. FL 16-May-12 Mgmt Elect Director David Y. Schwartz For For Foot Locker, Inc. FL 16-May-12 Mgmt Ratify Auditors For For Foot Locker, Inc. FL 16-May-12 Mgmt Amend Executive Incentive Bonus Plan For For Foot Locker, Inc. FL 16-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation National Oilwell Varco, Inc. NOV 16-May-12 Mgmt Elect Director Merrill A. Miller, Jr. For For National Oilwell Varco, Inc. NOV 16-May-12 Mgmt Elect Director Greg L. Armstrong For For National Oilwell Varco, Inc. NOV 16-May-12 Mgmt Elect Director David D. Harrison For For National Oilwell Varco, Inc. NOV 16-May-12 Mgmt Ratify Auditors For For National Oilwell Varco, Inc. NOV 16-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation National Oilwell Varco, Inc. NOV 16-May-12 Shldr Report on Political Contributions Against For Reinsurance Group of America, RGA 16-May-12 Mgmt Elect Director Frederick J. Sievert For For Incorporated Reinsurance Group of America, RGA 16-May-12 Mgmt Elect Director Stanley B. Tulin For For Incorporated Reinsurance Group of America, RGA 16-May-12 Mgmt Elect Director A. Greig Woodring For For Incorporated Reinsurance Group of America, RGA 16-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Incorporated Compensation Reinsurance Group of America, RGA 16-May-12 Mgmt Ratify Auditors For For Incorporated Superior Energy Services, Inc. SPN 16-May-12 Mgmt Elect Director Harold J. Bouillion For For Superior Energy Services, Inc. SPN 16-May-12 Mgmt Elect Director Enoch L. Dawkins For For Superior Energy Services, Inc. SPN 16-May-12 Mgmt Elect Director David D. Dunlap For For Superior Energy Services, Inc. SPN 16-May-12 Mgmt Elect Director James M. Funk For For Superior Energy Services, Inc. SPN 16-May-12 Mgmt Elect Director Terence E. Hall For For Superior Energy Services, Inc. SPN 16-May-12 Mgmt Elect Director Ernest E. 'Wyn' Howard, III For For Superior Energy Services, Inc. SPN 16-May-12 Mgmt Elect Director Peter D. Kinnear For For Superior Energy Services, Inc. SPN 16-May-12 Mgmt Elect Director Michael M. McShane For For Superior Energy Services, Inc. SPN 16-May-12 Mgmt Elect Director W. Matt Ralls For For Superior Energy Services, Inc. SPN 16-May-12 Mgmt Elect Director Justin L. Sullivan For For Superior Energy Services, Inc. SPN 16-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Superior Energy Services, Inc. SPN 16-May-12 Mgmt Ratify Auditors For For Xcel Energy Inc. XEL 98389B100 16-May-12 Mgmt Elect Director Gail Koziara Boudreaux For For Xcel Energy Inc. XEL 98389B100 16-May-12 Mgmt Elect Director Fredric W. Corrigan For For Xcel Energy Inc. XEL 98389B100 16-May-12 Mgmt Elect Director Richard K. Davis For For Xcel Energy Inc. XEL 98389B100 16-May-12 Mgmt Elect Director Benjamin G.S. Fowke, III For For Xcel Energy Inc. XEL 98389B100 16-May-12 Mgmt Elect Director Albert F. Moreno For For Xcel Energy Inc. XEL 98389B100 16-May-12 Mgmt Elect Director Christopher J. Policinski For For Xcel Energy Inc. XEL 98389B100 16-May-12 Mgmt Elect Director A. Patricia Sampson For For Xcel Energy Inc. XEL 98389B100 16-May-12 Mgmt Elect Director James J. Sheppard For For Xcel Energy Inc. XEL 98389B100 16-May-12 Mgmt Elect Director David A. Westerlund For For Xcel Energy Inc. XEL 98389B100 16-May-12 Mgmt Elect Director Kim Williams For For Xcel Energy Inc. XEL 98389B100 16-May-12 Mgmt Elect Director Timothy V. Wolf For For Xcel Energy Inc. XEL 98389B100 16-May-12 Mgmt Ratify Auditors For For Xcel Energy Inc. XEL 98389B100 16-May-12 Mgmt Eliminate Cumulative Voting For Against Xcel Energy Inc. XEL 98389B100 16-May-12 Mgmt Eliminate Class of Preferred Stock For For Xcel Energy Inc. XEL 98389B100 16-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Xcel Energy Inc. XEL 98389B100 16-May-12 Shldr Require Independent Board Chairman Against Against Intel Corporation INTC 17-May-12 Mgmt Elect Director Charlene Barshefsky For For Intel Corporation INTC 17-May-12 Mgmt Elect Director Andy D. Bryant For For Intel Corporation INTC 17-May-12 Mgmt Elect Director Susan L. Decker For For Intel Corporation INTC 17-May-12 Mgmt Elect Director John J. Donahoe For For Intel Corporation INTC 17-May-12 Mgmt Elect Director Reed E. Hundt For For Intel Corporation INTC 17-May-12 Mgmt Elect Director Paul S. Otellini For For Intel Corporation INTC 17-May-12 Mgmt Elect Director James D. Plummer For For Intel Corporation INTC 17-May-12 Mgmt Elect Director David S. Pottruck For For Intel Corporation INTC 17-May-12 Mgmt Elect Director Frank D. Yeary For For Intel Corporation INTC 17-May-12 Mgmt Elect Director David B. Yoffie For For Intel Corporation INTC 17-May-12 Mgmt Ratify Auditors For For Intel Corporation INTC 17-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Intel Corporation INTC 17-May-12 Shldr Adopt Proxy Statement Reporting on Political Against Against Contributions and Advisory Vote KBR, Inc. KBR 48242W106 17-May-12 Mgmt Elect Director W. Frank Blount For For KBR, Inc. KBR 48242W106 17-May-12 Mgmt Elect Director Loren K. Carroll For For KBR, Inc. KBR 48242W106 17-May-12 Mgmt Elect Director Linda Z. Cook For For KBR, Inc. KBR 48242W106 17-May-12 Mgmt Elect Director Jack B. Moore For For KBR, Inc. KBR 48242W106 17-May-12 Mgmt Declassify the Board of Directors For For KBR, Inc. KBR 48242W106 17-May-12 Mgmt Amend Certificate of Incorporation to Remove For For Certain Provisions KBR, Inc. KBR 48242W106 17-May-12 Mgmt Ratify Auditors For For KBR, Inc. KBR 48242W106 17-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation KBR, Inc. KBR 48242W106 17-May-12 Mgmt Amend Omnibus Stock Plan For For KeyCorp KEY 17-May-12 Mgmt Elect Director Edward P. Campbell For For KeyCorp KEY 17-May-12 Mgmt Elect Director Joseph A. Carrabba For For KeyCorp KEY 17-May-12 Mgmt Elect Director Charles P. Cooley For For KeyCorp KEY 17-May-12 Mgmt Elect Director Alexander M. Cutler For For KeyCorp KEY 17-May-12 Mgmt Elect Director H. James Dallas For For KeyCorp KEY 17-May-12 Mgmt Elect Director Elizabeth R. Gile For For KeyCorp KEY 17-May-12 Mgmt Elect Director Ruth Ann M. Gillis For For KeyCorp KEY 17-May-12 Mgmt Elect Director William G. Gisel, Jr. For For KeyCorp KEY 17-May-12 Mgmt Elect Director Richard J. Hipple For For KeyCorp KEY 17-May-12 Mgmt Elect Director Kristen L. Manos For For KeyCorp KEY 17-May-12 Mgmt Elect Director Beth E. Mooney For For KeyCorp KEY 17-May-12 Mgmt Elect Director Bill R. Sanford For For KeyCorp KEY 17-May-12 Mgmt Elect Director Barbara R. Snyder For For KeyCorp KEY 17-May-12 Mgmt Elect Director Thomas C. Stevens For For KeyCorp KEY 17-May-12 Mgmt Ratify Auditors For For KeyCorp KEY 17-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation KeyCorp KEY 17-May-12 Shldr Require Independent Board Chairman Against For Rayonier Inc. RYN 17-May-12 Mgmt Elect Director Richard D. Kincaid For For Rayonier Inc. RYN 17-May-12 Mgmt Elect Director V. Larkin Martin For For Rayonier Inc. RYN 17-May-12 Mgmt Elect Director James H. Miller For For Rayonier Inc. RYN 17-May-12 Mgmt Elect Director Thomas I. Morgan For For Rayonier Inc. RYN 17-May-12 Mgmt Elect Director Ronald Townsend For For Rayonier Inc. RYN 17-May-12 Mgmt Declassify the Board of Directors For For Rayonier Inc. RYN 17-May-12 Mgmt Increase Authorized Common Stock For For Rayonier Inc. RYN 17-May-12 Mgmt Amend Omnibus Stock Plan For For Rayonier Inc. RYN 17-May-12 Mgmt Amend Omnibus Stock Plan For For Rayonier Inc. RYN 17-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Simon Property Group, Inc. SPG 17-May-12 Mgmt Elect Director Melvyn E. Bergstein For For Simon Property Group, Inc. SPG 17-May-12 Mgmt Elect Director Larry C. Glasscock For For Simon Property Group, Inc. SPG 17-May-12 Mgmt Elect Director Karen N. Horn For For Simon Property Group, Inc. SPG 17-May-12 Mgmt Elect Director Allan Hubbard For For Simon Property Group, Inc. SPG 17-May-12 Mgmt Elect Director Reuben S. Leibowitz For For Simon Property Group, Inc. SPG 17-May-12 Mgmt Elect Director Daniel C. Smith For For Simon Property Group, Inc. SPG 17-May-12 Mgmt Elect Director J. Albert Smith, Jr. For For Simon Property Group, Inc. SPG 17-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For Against Compensation Simon Property Group, Inc. SPG 17-May-12 Mgmt Ratify Auditors For For Simon Property Group, Inc. SPG 17-May-12 Mgmt Amend Omnibus Stock Plan For Against Aetna Inc. AET 00817Y108 18-May-12 Mgmt Elect Director Fernando Aguirre For For Aetna Inc. AET 00817Y108 18-May-12 Mgmt Elect Director Mark T. Bertolini For For Aetna Inc. AET 00817Y108 18-May-12 Mgmt Elect Director Frank M. Clark For For Aetna Inc. AET 00817Y108 18-May-12 Mgmt Elect Director Betsy Z. Cohen For For Aetna Inc. AET 00817Y108 18-May-12 Mgmt Elect Director Molly J. Coye For For Aetna Inc. AET 00817Y108 18-May-12 Mgmt Elect Director Roger N. Farah For For Aetna Inc. AET 00817Y108 18-May-12 Mgmt Elect Director Barbara Hackman Franklin For For Aetna Inc. AET 00817Y108 18-May-12 Mgmt Elect Director Jeffrey E. Garten For For Aetna Inc. AET 00817Y108 18-May-12 Mgmt Elect Director Ellen M. Hancock For For Aetna Inc. AET 00817Y108 18-May-12 Mgmt Elect Director Richard J. Harrington For For Aetna Inc. AET 00817Y108 18-May-12 Mgmt Elect Director Edward J. Ludwig For For Aetna Inc. AET 00817Y108 18-May-12 Mgmt Elect Director Joseph P. Newhouse For For Aetna Inc. AET 00817Y108 18-May-12 Mgmt Ratify Auditors For For Aetna Inc. AET 00817Y108 18-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Aetna Inc. AET 00817Y108 18-May-12 Shldr Provide for Cumulative Voting Against For Aetna Inc. AET 00817Y108 18-May-12 Shldr Report on Political Contributions Against Against Macy's, Inc. M 55616P104 18-May-12 Mgmt Elect Director Stephen F. Bollenbach For For Macy's, Inc. M 55616P104 18-May-12 Mgmt Elect Director Deirdre P. Connelly For For Macy's, Inc. M 55616P104 18-May-12 Mgmt Elect Director Meyer Feldberg For For Macy's, Inc. M 55616P104 18-May-12 Mgmt Elect Director Sara Levinson For For Macy's, Inc. M 55616P104 18-May-12 Mgmt Elect Director Terry J. Lundgren For For Macy's, Inc. M 55616P104 18-May-12 Mgmt Elect Director Joseph Neubauer For For Macy's, Inc. M 55616P104 18-May-12 Mgmt Elect Director Joyce M. Roche For For Macy's, Inc. M 55616P104 18-May-12 Mgmt Elect Director Paul C. Varga For For Macy's, Inc. M 55616P104 18-May-12 Mgmt Elect Director Craig E. Weatherup For For Macy's, Inc. M 55616P104 18-May-12 Mgmt Elect Director Marna C. Whittington For For Macy's, Inc. M 55616P104 18-May-12 Mgmt Ratify Auditors For For Macy's, Inc. M 55616P104 18-May-12 Mgmt Approve Executive Incentive Bonus Plan For For Macy's, Inc. M 55616P104 18-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Macy's, Inc. M 55616P104 18-May-12 Shldr Phase Out Sale of Raccoon Dog Fur Products Against Against Dillard's, Inc. DDS 19-May-12 Mgmt Elect Director R. Brad Martin For For Dillard's, Inc. DDS 19-May-12 Mgmt Elect Director Frank R. Mori For For Dillard's, Inc. DDS 19-May-12 Mgmt Elect Director J.C. Watts, Jr. For For Dillard's, Inc. DDS 19-May-12 Mgmt Elect Director Nick White For For Dillard's, Inc. DDS 19-May-12 Mgmt Ratify Auditors For For Merck & Co., Inc. MRK 58933Y105 22-May-12 Mgmt Elect Director Leslie A. Brun For For Merck & Co., Inc. MRK 58933Y105 22-May-12 Mgmt Elect Director Thomas R. Cech For For Merck & Co., Inc. MRK 58933Y105 22-May-12 Mgmt Elect Director Kenneth C. Frazier For For Merck & Co., Inc. MRK 58933Y105 22-May-12 Mgmt Elect Director Thomas H. Glocer For For Merck & Co., Inc. MRK 58933Y105 22-May-12 Mgmt Elect Director William B. Harrison Jr. For For Merck & Co., Inc. MRK 58933Y105 22-May-12 Mgmt Elect Director C. Robert Kidder For For Merck & Co., Inc. MRK 58933Y105 22-May-12 Mgmt Elect Director Rochelle B. Lazarus For For Merck & Co., Inc. MRK 58933Y105 22-May-12 Mgmt Elect Director Carlos E. Represas For For Merck & Co., Inc. MRK 58933Y105 22-May-12 Mgmt Elect Director Patricia F. Russo For For Merck & Co., Inc. MRK 58933Y105 22-May-12 Mgmt Elect Director Craig B. Thompson For For Merck & Co., Inc. MRK 58933Y105 22-May-12 Mgmt Elect Director Wendell P. Weeks For For Merck & Co., Inc. MRK 58933Y105 22-May-12 Mgmt Elect Director Peter C. Wendell For For Merck & Co., Inc. MRK 58933Y105 22-May-12 Mgmt Ratify Auditors For For Merck & Co., Inc. MRK 58933Y105 22-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Merck & Co., Inc. MRK 58933Y105 22-May-12 Shldr Provide Right to Act by Written Consent Against For Merck & Co., Inc. MRK 58933Y105 22-May-12 Shldr Amend Bylaws Call Special Meetings Against For Merck & Co., Inc. MRK 58933Y105 22-May-12 Shldr Report on Charitable and Political Contributions Against Against Teradyne, Inc. TER 22-May-12 Mgmt Elect Director James W. Bagley For For Teradyne, Inc. TER 22-May-12 Mgmt Elect Director Michael A. Bradley For For Teradyne, Inc. TER 22-May-12 Mgmt Elect Director Albert Carnesale For For Teradyne, Inc. TER 22-May-12 Mgmt Elect Director Daniel W. Christman For For Teradyne, Inc. TER 22-May-12 Mgmt Elect Director Edwin J. Gillis For For Teradyne, Inc. TER 22-May-12 Mgmt Elect Director Timothy E. Guertin For For Teradyne, Inc. TER 22-May-12 Mgmt Elect Director Paul J. Tufano For For Teradyne, Inc. TER 22-May-12 Mgmt Elect Director Roy A. Vallee For For Teradyne, Inc. TER 22-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Teradyne, Inc. TER 22-May-12 Mgmt Ratify Auditors For For Endo Pharmaceuticals Holdings Inc. ENDP 29264F205 23-May-12 Mgmt Elect Director Roger H. Kimmel For For Endo Pharmaceuticals Holdings Inc. ENDP 29264F205 23-May-12 Mgmt Elect Director John J. Delucca For For Endo Pharmaceuticals Holdings Inc. ENDP 29264F205 23-May-12 Mgmt Elect Director David P. Holveck For For Endo Pharmaceuticals Holdings Inc. ENDP 29264F205 23-May-12 Mgmt Elect Director Nancy J. Hutson For For Endo Pharmaceuticals Holdings Inc. ENDP 29264F205 23-May-12 Mgmt Elect Director Michael Hyatt For For Endo Pharmaceuticals Holdings Inc. ENDP 29264F205 23-May-12 Mgmt Elect Director William P. Montague For For Endo Pharmaceuticals Holdings Inc. ENDP 29264F205 23-May-12 Mgmt Elect Director David B. Nash For For Endo Pharmaceuticals Holdings Inc. ENDP 29264F205 23-May-12 Mgmt Elect Director Joseph C. Scodari For For Endo Pharmaceuticals Holdings Inc. ENDP 29264F205 23-May-12 Mgmt Elect Director William F. Spengler For For Endo Pharmaceuticals Holdings Inc. ENDP 29264F205 23-May-12 Mgmt Ratify Auditors For For Endo Pharmaceuticals Holdings Inc. ENDP 29264F205 23-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Endo Pharmaceuticals Holdings Inc. ENDP 29264F205 23-May-12 Mgmt Change Company Name For For Chevron Corporation CVX 30-May-12 Mgmt Elect Director Linnet F. Deily For For Chevron Corporation CVX 30-May-12 Mgmt Elect Director Robert E. Denham For For Chevron Corporation CVX 30-May-12 Mgmt Elect Director Chuck Hagel For For Chevron Corporation CVX 30-May-12 Mgmt Elect Director Enrique Hernandez, Jr. For For Chevron Corporation CVX 30-May-12 Mgmt Elect Director George L. Kirkland For For Chevron Corporation CVX 30-May-12 Mgmt Elect Director Charles W. Moorman, IV For For Chevron Corporation CVX 30-May-12 Mgmt Elect Director Kevin W. Sharer For For Chevron Corporation CVX 30-May-12 Mgmt Elect Director John G. Stumpf For For Chevron Corporation CVX 30-May-12 Mgmt Elect Director Ronald D. Sugar For For Chevron Corporation CVX 30-May-12 Mgmt Elect Director Carl Ware For For Chevron Corporation CVX 30-May-12 Mgmt Elect Director John S. Watson For For Chevron Corporation CVX 30-May-12 Mgmt Ratify Auditors For For Chevron Corporation CVX 30-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Chevron Corporation CVX 30-May-12 Shldr Remove Exclusive Venue Provision Against For Chevron Corporation CVX 30-May-12 Shldr Require Independent Board Chairman Against For Chevron Corporation CVX 30-May-12 Shldr Report on Lobbying Payments and Policy Against For Chevron Corporation CVX 30-May-12 Shldr Adopt Guidelines for Country Selection Against For Chevron Corporation CVX 30-May-12 Shldr Report on Hydraulic Fracturing Risks to Company Against For Chevron Corporation CVX 30-May-12 Shldr Report on Accident Risk Reduction Efforts Against Against Chevron Corporation CVX 30-May-12 Shldr Amend Articles/Bylaws/Charter Call Special Against For Meetings Chevron Corporation CVX 30-May-12 Shldr Request Director Nominee with Environmental Against For Qualifications Comcast Corporation CMCSA 20030N101 31-May-12 Mgmt Elect Director Kenneth J. Bacon For For Comcast Corporation CMCSA 20030N101 31-May-12 Mgmt Elect Director Sheldon M. Bonovitz For For Comcast Corporation CMCSA 20030N101 31-May-12 Mgmt Elect Director Joseph J. Collins For Withhold Comcast Corporation CMCSA 20030N101 31-May-12 Mgmt Elect Director J. Michael Cook For For Comcast Corporation CMCSA 20030N101 31-May-12 Mgmt Elect Director Gerald L. Hassell For Withhold Comcast Corporation CMCSA 20030N101 31-May-12 Mgmt Elect Director Jeffrey A. Honickman For For Comcast Corporation CMCSA 20030N101 31-May-12 Mgmt Elect Director Eduardo G. Mestre For For Comcast Corporation CMCSA 20030N101 31-May-12 Mgmt Elect Director Brian L. Roberts For For Comcast Corporation CMCSA 20030N101 31-May-12 Mgmt Elect Director Ralph J. Roberts For For Comcast Corporation CMCSA 20030N101 31-May-12 Mgmt Elect Director Johnathan A. Rodgers For For Comcast Corporation CMCSA 20030N101 31-May-12 Mgmt Elect Director Judith Rodin For Withhold Comcast Corporation CMCSA 20030N101 31-May-12 Mgmt Ratify Auditors For For Comcast Corporation CMCSA 20030N101 31-May-12 Mgmt Amend Qualified Employee Stock Purchase Plan For For Comcast Corporation CMCSA 20030N101 31-May-12 Mgmt Amend Nonqualified Employee Stock Purchase For For Plan Comcast Corporation CMCSA 20030N101 31-May-12 Shldr Restore or Provide for Cumulative Voting Against For Comcast Corporation CMCSA 20030N101 31-May-12 Shldr Require Independent Board Chairman Against For Comcast Corporation CMCSA 20030N101 31-May-12 Shldr Stock Retention/Holding Period Against For Comcast Corporation CMCSA 20030N101 31-May-12 Shldr Submit Shareholder Rights Plan (Poison Pill) to Against For Shareholder Vote Lowe's Companies, Inc. LOW 01-Jun-12 Mgmt Elect Director Raul Alvarez For For Lowe's Companies, Inc. LOW 01-Jun-12 Mgmt Elect Director David W. Bernauer For For Lowe's Companies, Inc. LOW 01-Jun-12 Mgmt Elect Director Leonard L. Berry For For Lowe's Companies, Inc. LOW 01-Jun-12 Mgmt Elect Director Peter C. Browning For For Lowe's Companies, Inc. LOW 01-Jun-12 Mgmt Elect Director Richard W. Dreiling For For Lowe's Companies, Inc. LOW 01-Jun-12 Mgmt Elect Director Dawn E. Hudson For For Lowe's Companies, Inc. LOW 01-Jun-12 Mgmt Elect Director Robert L. Johnson For For Lowe's Companies, Inc. LOW 01-Jun-12 Mgmt Elect Director Marshall O. Larsen For For Lowe's Companies, Inc. LOW 01-Jun-12 Mgmt Elect Director Richard K. Lochridge For For Lowe's Companies, Inc. LOW 01-Jun-12 Mgmt Elect Director Robert A. Niblock For For Lowe's Companies, Inc. LOW 01-Jun-12 Mgmt Elect Director Eric C. Wiseman For For Lowe's Companies, Inc. LOW 01-Jun-12 Mgmt Ratify Auditors For For Lowe's Companies, Inc. LOW 01-Jun-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Lowe's Companies, Inc. LOW 01-Jun-12 Mgmt Amend Qualified Employee Stock Purchase Plan For For Lowe's Companies, Inc. LOW 01-Jun-12 Shldr Report on Political Contributions Against For Lowe's Companies, Inc. LOW 01-Jun-12 Shldr Submit Severance Agreement (Change-in- Against For Control) to Shareholder Vote Lowe's Companies, Inc. LOW 01-Jun-12 Shldr Stock Retention/Holding Period Against For Wal-Mart Stores, Inc. WMT 01-Jun-12 Mgmt Elect Director Aida M. Alvarez For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Mgmt Elect Director James W. Breyer For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Mgmt Elect Director M. Michele Burns For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Mgmt Elect Director James I. Cash, Jr. For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Mgmt Elect Director Roger C. Corbett For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Mgmt Elect Director Douglas N. Daft For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Mgmt Elect Director Michael T. Duke For Against Wal-Mart Stores, Inc. WMT 01-Jun-12 Mgmt Elect Director Marissa A. Mayer For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Mgmt Elect Director Gregory B. Penner For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Mgmt Elect Director Steven S. Reinemund For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Mgmt Elect Director H. Lee Scott, Jr. For Against Wal-Mart Stores, Inc. WMT 01-Jun-12 Mgmt Elect Director Arne M. Sorenson For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Mgmt Elect Director Jim C. Walton For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Mgmt Elect Director S. Robson Walton For Against Wal-Mart Stores, Inc. WMT 01-Jun-12 Mgmt Elect Director Christopher J. Williams For Against Wal-Mart Stores, Inc. WMT 01-Jun-12 Mgmt Elect Director Linda S. Wolf For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Mgmt Ratify Auditors For For Wal-Mart Stores, Inc. WMT 01-Jun-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Wal-Mart Stores, Inc. WMT 01-Jun-12 Shldr Report on Political Contributions Against For Wal-Mart Stores, Inc. WMT 01-Jun-12 Shldr Request Director Nominee with Patient Safety Against Against and Healthcare Quality Experience Wal-Mart Stores, Inc. WMT 01-Jun-12 Shldr Performance-Based Equity Awards Against For Ares Capital Corporation ARCC 04010L103 04-Jun-12 Mgmt Elect Director Gregory W. Penske For For Ares Capital Corporation ARCC 04010L103 04-Jun-12 Mgmt Elect Director Robert L. Rosen For For Ares Capital Corporation ARCC 04010L103 04-Jun-12 Mgmt Elect Director Bennett Rosenthal For For Ares Capital Corporation ARCC 04010L103 04-Jun-12 Mgmt Ratify Auditors For For Ares Capital Corporation ARCC 04010L103 04-Jun-12 Mgmt Approve Issuance of Shares Below Net Asset For For Value (NAV) UnitedHealth Group Incorporated UNH 91324P102 04-Jun-12 Mgmt Elect Director William C. Ballard, Jr. For For UnitedHealth Group Incorporated UNH 91324P102 04-Jun-12 Mgmt Elect Director Richard T. Burke For For UnitedHealth Group Incorporated UNH 91324P102 04-Jun-12 Mgmt Elect Director Robert J. Darretta For For UnitedHealth Group Incorporated UNH 91324P102 04-Jun-12 Mgmt Elect Director Stephen J. Hemsley For For UnitedHealth Group Incorporated UNH 91324P102 04-Jun-12 Mgmt Elect Director Michele J. Hooper For For UnitedHealth Group Incorporated UNH 91324P102 04-Jun-12 Mgmt Elect Director Rodger A. Lawson For For UnitedHealth Group Incorporated UNH 91324P102 04-Jun-12 Mgmt Elect Director Douglas W. Leatherdale For For UnitedHealth Group Incorporated UNH 91324P102 04-Jun-12 Mgmt Elect Director Glenn M. Renwick For For UnitedHealth Group Incorporated UNH 91324P102 04-Jun-12 Mgmt Elect Director Kenneth I. Shine For For UnitedHealth Group Incorporated UNH 91324P102 04-Jun-12 Mgmt Elect Director Gail R. Wilensky For For UnitedHealth Group Incorporated UNH 91324P102 04-Jun-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation UnitedHealth Group Incorporated UNH 91324P102 04-Jun-12 Mgmt Ratify Auditors For For UnitedHealth Group Incorporated UNH 91324P102 04-Jun-12 Shldr Report on Lobbying Payments and Policy Against For Devon Energy Corporation DVN 25179M103 06-Jun-12 Mgmt Elect Director Robert H. Henry For For Devon Energy Corporation DVN 25179M103 06-Jun-12 Mgmt Elect Director John A. Hill For For Devon Energy Corporation DVN 25179M103 06-Jun-12 Mgmt Elect Director Michael M. Kanovsky For For Devon Energy Corporation DVN 25179M103 06-Jun-12 Mgmt Elect Director Robert A. Mosbacher, Jr For For Devon Energy Corporation DVN 25179M103 06-Jun-12 Mgmt Elect Director J. Larry Nichols For For Devon Energy Corporation DVN 25179M103 06-Jun-12 Mgmt Elect Director Duane C. Radtke For For Devon Energy Corporation DVN 25179M103 06-Jun-12 Mgmt Elect Director Mary P. Ricciardello For For Devon Energy Corporation DVN 25179M103 06-Jun-12 Mgmt Elect Director John Richels For For Devon Energy Corporation DVN 25179M103 06-Jun-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For Against Compensation Devon Energy Corporation DVN 25179M103 06-Jun-12 Mgmt Ratify Auditors For For Devon Energy Corporation DVN 25179M103 06-Jun-12 Mgmt Provide Right to Call Special Meeting For For Devon Energy Corporation DVN 25179M103 06-Jun-12 Mgmt Approve Executive Incentive Bonus Plan For For Devon Energy Corporation DVN 25179M103 06-Jun-12 Mgmt Amend Omnibus Stock Plan For For Devon Energy Corporation DVN 25179M103 06-Jun-12 Shldr Report on Lobbying Payments and Policy Against For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 14-Jun-12 Mgmt Elect Director Richard C. Adkerson For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 14-Jun-12 Mgmt Elect Director Robert J. Allison, Jr. For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 14-Jun-12 Mgmt Elect Director Robert A. Day For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 14-Jun-12 Mgmt Elect Director Gerald J. Ford For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 14-Jun-12 Mgmt Elect Director H. Devon Graham, Jr. For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 14-Jun-12 Mgmt Elect Director Charles C. Krulak For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 14-Jun-12 Mgmt Elect Director Bobby Lee Lackey For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 14-Jun-12 Mgmt Elect Director Jon C. Madonna For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 14-Jun-12 Mgmt Elect Director Dustan E. McCoy For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 14-Jun-12 Mgmt Elect Director James R. Moffett For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 14-Jun-12 Mgmt Elect Director B. M. Rankin, Jr. For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 14-Jun-12 Mgmt Elect Director Stephen H. Siegele For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 14-Jun-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For Against Compensation Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 14-Jun-12 Mgmt Ratify Auditors For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 14-Jun-12 Shldr Request Director Nominee with Environmental Against For Qualifications GameStop Corp. GME 36467W109 19-Jun-12 Mgmt Elect Director Daniel A. DeMatteo For For GameStop Corp. GME 36467W109 19-Jun-12 Mgmt Elect Director Shane S. Kim For For GameStop Corp. GME 36467W109 19-Jun-12 Mgmt Elect Director J. Paul Raines For For GameStop Corp. GME 36467W109 19-Jun-12 Mgmt Elect Director Kathy Vrabeck For For GameStop Corp. GME 36467W109 19-Jun-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation GameStop Corp. GME 36467W109 19-Jun-12 Mgmt Ratify Auditors For For IAC/InterActiveCorp IACI 44919P508 20-Jun-12 Mgmt Elect Director Gregory R. Blatt For For IAC/InterActiveCorp IACI 44919P508 20-Jun-12 Mgmt Elect Director Edgar Bronfman, Jr. For For IAC/InterActiveCorp IACI 44919P508 20-Jun-12 Mgmt Elect Director Chelsea Clinton For For IAC/InterActiveCorp IACI 44919P508 20-Jun-12 Mgmt Elect Director Sonali De Rycker For For IAC/InterActiveCorp IACI 44919P508 20-Jun-12 Mgmt Elect Director Barry Diller For For IAC/InterActiveCorp IACI 44919P508 20-Jun-12 Mgmt Elect Director Michael D. Eisner For For IAC/InterActiveCorp IACI 44919P508 20-Jun-12 Mgmt Elect Director Victor A. Kaufman For For IAC/InterActiveCorp IACI 44919P508 20-Jun-12 Mgmt Elect Director Donald R. Keough For For IAC/InterActiveCorp IACI 44919P508 20-Jun-12 Mgmt Elect Director Bryan Lourd For For IAC/InterActiveCorp IACI 44919P508 20-Jun-12 Mgmt Elect Director Arthur C. Martinez For For IAC/InterActiveCorp IACI 44919P508 20-Jun-12 Mgmt Elect Director David Rosenblatt For For IAC/InterActiveCorp IACI 44919P508 20-Jun-12 Mgmt Elect Director Alan G. Spoon For For IAC/InterActiveCorp IACI 44919P508 20-Jun-12 Mgmt Elect Director Alexander von Furstenberg For For IAC/InterActiveCorp IACI 44919P508 20-Jun-12 Mgmt Elect Director Richard F. Zannino For For IAC/InterActiveCorp IACI 44919P508 20-Jun-12 Mgmt Ratify Auditors For For The Kroger Co. KR 21-Jun-12 Mgmt Elect Director Reuben V. Anderson For For The Kroger Co. KR 21-Jun-12 Mgmt Elect Director Robert D. Beyer For For The Kroger Co. KR 21-Jun-12 Mgmt Elect Director David B. Dillon For For The Kroger Co. KR 21-Jun-12 Mgmt Elect Director Susan J. Kropf For For The Kroger Co. KR 21-Jun-12 Mgmt Elect Director John T. LaMacchia For For The Kroger Co. KR 21-Jun-12 Mgmt Elect Director David B. Lewis For For The Kroger Co. KR 21-Jun-12 Mgmt Elect Director W. Rodney McMullen For For The Kroger Co. KR 21-Jun-12 Mgmt Elect Director Jorge P. Montoya For For The Kroger Co. KR 21-Jun-12 Mgmt Elect Director Clyde R. Moore For For The Kroger Co. KR 21-Jun-12 Mgmt Elect Director Susan M. Phillips For For The Kroger Co. KR 21-Jun-12 Mgmt Elect Director Steven R. Rogel For For The Kroger Co. KR 21-Jun-12 Mgmt Elect Director James A. Runde For For The Kroger Co. KR 21-Jun-12 Mgmt Elect Director Ronald L. Sargent For For The Kroger Co. KR 21-Jun-12 Mgmt Elect Director Bobby S. Shackouls For For The Kroger Co. KR 501044101 21-Jun-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation The Kroger Co. KR 501044101 21-Jun-12 Mgmt Ratify Auditors For For The Kroger Co. KR 501044101 21-Jun-12 Shldr Adopt ILO Based Code of Conduct Against Against The Kroger Co. KR 501044101 21-Jun-12 Shldr Report on Adopting Extended Producer Against Against Responsibility Policy Principal Variable Contracts Funds, Inc. MidCap Blend Account Sub-Advisor: Principal Global Investors, LLC Security ID Meeting Mgmt Vote Company Name Ticker on Ballot Date Proponent Proposal Recommends Instruction Ascent Media Corporation ASCMA 043632108 11-Jul-11 Mgmt Elect Director William R. Fitzgerald For For Ascent Media Corporation ASCMA 043632108 11-Jul-11 Mgmt Elect Director Michael J. Pohl For For Ascent Media Corporation ASCMA 043632108 11-Jul-11 Mgmt Ratify Auditors For For Ascent Media Corporation ASCMA 043632108 11-Jul-11 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Ascent Media Corporation ASCMA 043632108 11-Jul-11 Mgmt Advisory Vote on Say on Pay Frequency Three Years One Year Heartland Express, Inc. HTLD 422347104 11-Jul-11 Mgmt Approve Restricted Stock Plan For For Alliant Techsystems Inc. ATK 018804104 02-Aug-11 Mgmt Elect Director Roxanne J. Decyk For For Alliant Techsystems Inc. ATK 018804104 02-Aug-11 Mgmt Elect Director Mark W. DeYoung For For Alliant Techsystems Inc. ATK 018804104 02-Aug-11 Mgmt Elect Director Martin C. Faga For For Alliant Techsystems Inc. ATK 018804104 02-Aug-11 Mgmt Elect Director Ronald R. Fogleman For For Alliant Techsystems Inc. ATK 018804104 02-Aug-11 Mgmt Elect Director April H. Foley For For Alliant Techsystems Inc. ATK 018804104 02-Aug-11 Mgmt Elect Director Tig H. Krekel For For Alliant Techsystems Inc. ATK 018804104 02-Aug-11 Mgmt Elect Director Douglas L. Maine For For Alliant Techsystems Inc. ATK 018804104 02-Aug-11 Mgmt Elect Director Roman Martinez IV For For Alliant Techsystems Inc. ATK 018804104 02-Aug-11 Mgmt Elect Director Mark H. Ronald For For Alliant Techsystems Inc. ATK 018804104 02-Aug-11 Mgmt Elect Director William G. Van Dyke For For Alliant Techsystems Inc. ATK 018804104 02-Aug-11 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Alliant Techsystems Inc. ATK 018804104 02-Aug-11 Mgmt Advisory Vote on Say on Pay Frequency One Year One Year Alliant Techsystems Inc. ATK 018804104 02-Aug-11 Mgmt Amend Executive Incentive Bonus Plan For For Alliant Techsystems Inc. ATK 018804104 02-Aug-11 Mgmt Ratify Auditors For For Microchip Technology Incorporated MCHP 595017104 19-Aug-11 Mgmt Elect Director Steve Sanghi For For Microchip Technology Incorporated MCHP 595017104 19-Aug-11 Mgmt Elect Director Albert J. Hugo-Martinez For For Microchip Technology Incorporated MCHP 595017104 19-Aug-11 Mgmt Elect Director L.b. Day For For Microchip Technology Incorporated MCHP 595017104 19-Aug-11 Mgmt Elect Director Matthew W. Chapman For For Microchip Technology Incorporated MCHP 595017104 19-Aug-11 Mgmt Elect Director Wade F. Meyercord For For Microchip Technology Incorporated MCHP 595017104 19-Aug-11 Mgmt Amend Executive Incentive Bonus Plan For For Microchip Technology Incorporated MCHP 595017104 19-Aug-11 Mgmt Ratify Auditors For For Microchip Technology Incorporated MCHP 595017104 19-Aug-11 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Microchip Technology Incorporated MCHP 595017104 19-Aug-11 Mgmt Advisory Vote on Say on Pay Frequency Three Years One Year Airgas, Inc. ARG 009363102 29-Aug-11 Mgmt Elect Director Peter McCausland For For Airgas, Inc. ARG 009363102 29-Aug-11 Mgmt Elect Director Lee M. Thomas For For Airgas, Inc. ARG 009363102 29-Aug-11 Mgmt Elect Director John C. van Roden, Jr. For For Airgas, Inc. ARG 009363102 29-Aug-11 Mgmt Elect Director Ellen C. Wolf For For Airgas, Inc. ARG 009363102 29-Aug-11 Mgmt Ratify Auditors For For Airgas, Inc. ARG 009363102 29-Aug-11 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Airgas, Inc. ARG 009363102 29-Aug-11 Mgmt Advisory Vote on Say on Pay Frequency One Year One Year Liberty Media Corporation LINTA 53071M104 07-Sep-11 Mgmt Elect Director Evan D. Malone For For Liberty Media Corporation LINTA 53071M708 07-Sep-11 Mgmt Elect Director Evan D. Malone For For Liberty Media Corporation LINTA 53071M302 07-Sep-11 Mgmt Elect Director Evan D. Malone For For Liberty Media Corporation LINTA 53071M104 07-Sep-11 Mgmt Elect Director David E. Rapley For For Liberty Media Corporation LINTA 53071M708 07-Sep-11 Mgmt Elect Director David E. Rapley For For Liberty Media Corporation LINTA 53071M302 07-Sep-11 Mgmt Elect Director David E. Rapley For For Liberty Media Corporation LINTA 53071M104 07-Sep-11 Mgmt Elect Director Larry E. Romrell For For Liberty Media Corporation LINTA 53071M708 07-Sep-11 Mgmt Elect Director Larry E. Romrell For For Liberty Media Corporation LINTA 53071M302 07-Sep-11 Mgmt Elect Director Larry E. Romrell For For Liberty Media Corporation LINTA 53071M104 07-Sep-11 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Liberty Media Corporation LINTA 53071M708 07-Sep-11 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Liberty Media Corporation LINTA 53071M302 07-Sep-11 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Liberty Media Corporation LINTA 53071M104 07-Sep-11 Mgmt Advisory Vote on Say on Pay Frequency Three Years One Year Liberty Media Corporation LINTA 53071M302 07-Sep-11 Mgmt Advisory Vote on Say on Pay Frequency Three Years One Year Liberty Media Corporation LINTA 53071M708 07-Sep-11 Mgmt Advisory Vote on Say on Pay Frequency Three Years One Year Liberty Media Corporation LINTA 53071M104 07-Sep-11 Mgmt Approve Non-Employee Director Omnibus Stock Plan For Against Liberty Media Corporation LINTA 53071M708 07-Sep-11 Mgmt Approve Non-Employee Director Omnibus Stock Plan For Against Liberty Media Corporation LINTA 53071M302 07-Sep-11 Mgmt Approve Non-Employee Director Omnibus Stock Plan For Against Liberty Media Corporation LINTA 53071M104 07-Sep-11 Mgmt Change Company Name For For Liberty Media Corporation LINTA 53071M708 07-Sep-11 Mgmt Change Company Name For For Liberty Media Corporation LINTA 53071M302 07-Sep-11 Mgmt Change Company Name For For Liberty Media Corporation LINTA 53071M104 07-Sep-11 Mgmt Ratify Auditors For For Liberty Media Corporation LINTA 53071M708 07-Sep-11 Mgmt Ratify Auditors For For Liberty Media Corporation LINTA 53071M302 07-Sep-11 Mgmt Ratify Auditors For For Cintas Corporation CTAS 172908105 18-Oct-11 Mgmt Elect Director Gerald S. Adolph For For Cintas Corporation CTAS 172908105 18-Oct-11 Mgmt Elect Director Melanie W. Barstad For For Cintas Corporation CTAS 172908105 18-Oct-11 Mgmt Elect Director Richard T. Farmer For For Cintas Corporation CTAS 172908105 18-Oct-11 Mgmt Elect Director Scott D. Farmer For For Cintas Corporation CTAS 172908105 18-Oct-11 Mgmt Elect Director James J. Johnson For For Cintas Corporation CTAS 172908105 18-Oct-11 Mgmt Elect Director Robert J. Kohlhepp For For Cintas Corporation CTAS 172908105 18-Oct-11 Mgmt Elect Director David C. Phillips For Against Cintas Corporation CTAS 172908105 18-Oct-11 Mgmt Elect Director Joseph Scaminace For For Cintas Corporation CTAS 172908105 18-Oct-11 Mgmt Elect Director Ronald W. Tysoe For For Cintas Corporation CTAS 172908105 18-Oct-11 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Cintas Corporation CTAS 172908105 18-Oct-11 Mgmt Advisory Vote on Say on Pay Frequency One Year One Year Cintas Corporation CTAS 172908105 18-Oct-11 Mgmt Ratify Auditors For For Sara Lee Corporation SLE 803111103 27-Oct-11 Mgmt Elect Director Christopher B. Begley For For Sara Lee Corporation SLE 803111103 27-Oct-11 Mgmt Elect Director Jan Bennink For For Sara Lee Corporation SLE 803111103 27-Oct-11 Mgmt Elect Director Crandall C. Bowles For For Sara Lee Corporation SLE 803111103 27-Oct-11 Mgmt Elect Director Virgis W. Colbert For For Sara Lee Corporation SLE 803111103 27-Oct-11 Mgmt Elect Director James S. Crown For For Sara Lee Corporation SLE 803111103 27-Oct-11 Mgmt Elect Director Laurette T. Koellner For For Sara Lee Corporation SLE 803111103 27-Oct-11 Mgmt Elect Director Cornelis J.A. Van Lede For For Sara Lee Corporation SLE 803111103 27-Oct-11 Mgmt Elect Director John McAdam For For Sara Lee Corporation SLE 803111103 27-Oct-11 Mgmt Elect Director Sir Ian Prosser For For Sara Lee Corporation SLE 803111103 27-Oct-11 Mgmt Elect Director Norman R. Sorensen For For Sara Lee Corporation SLE 803111103 27-Oct-11 Mgmt Elect Director Jeffrey W. Ubben For For Sara Lee Corporation SLE 803111103 27-Oct-11 Mgmt Elect Director Jonathan P. Ward For For Sara Lee Corporation SLE 803111103 27-Oct-11 Mgmt Ratify Auditors For For Sara Lee Corporation SLE 803111103 27-Oct-11 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Sara Lee Corporation SLE 803111103 27-Oct-11 Mgmt Advisory Vote on Say on Pay Frequency One Year One Year Sara Lee Corporation SLE 803111103 27-Oct-11 Shldr Report on Political Contributions Against Against Telephone and Data Systems, Inc. TDS 879433860 15-Nov-11 Mgmt Amend Charter to Reclassify Special Common Shares For For Telephone and Data Systems, Inc. TDS 879433860 15-Nov-11 Mgmt Approve Reclassification of Special Common Shares For For Telephone and Data Systems, Inc. TDS 879433860 15-Nov-11 Mgmt Amend Charter to Adjust Voting Power of Series A For For Common Shares and Common Shares Telephone and Data Systems, Inc. TDS 879433860 15-Nov-11 Mgmt Approve Adjustment of Voting Power of Series A For For Common Shares and Common Shares Telephone and Data Systems, Inc. TDS 879433860 15-Nov-11 Mgmt Amend Charter to Eliminate Certain Provisions For For Relating to Preferred Shares and Tracking Stock Telephone and Data Systems, Inc. TDS 879433860 15-Nov-11 Mgmt Approve Omnibus Stock Plan For For Telephone and Data Systems, Inc. TDS 879433860 15-Nov-11 Mgmt Amend Non-Employee Director Stock Option Plan For For Telephone and Data Systems, Inc. TDS 879433860 15-Nov-11 Mgmt Adjourn Meeting For For Broadridge Financial Solutions, Inc. BR 11133T103 16-Nov-11 Mgmt Elect Director Leslie A. Brun For For Broadridge Financial Solutions, Inc. BR 11133T103 16-Nov-11 Mgmt Elect Director Richard J. Daly For For Broadridge Financial Solutions, Inc. BR 11133T103 16-Nov-11 Mgmt Elect Director Robert N. Duelks For For Broadridge Financial Solutions, Inc. BR 11133T103 16-Nov-11 Mgmt Elect Director Richard J. Haviland For For Broadridge Financial Solutions, Inc. BR 11133T103 16-Nov-11 Mgmt Elect Director Sandra S. Jaffee For For Broadridge Financial Solutions, Inc. BR 11133T103 16-Nov-11 Mgmt Elect Director Alexandra Lebenthal For For Broadridge Financial Solutions, Inc. BR 11133T103 16-Nov-11 Mgmt Elect Director Stuart R. Levine For For Broadridge Financial Solutions, Inc. BR 11133T103 16-Nov-11 Mgmt Elect Director Thomas J. Perna For For Broadridge Financial Solutions, Inc. BR 11133T103 16-Nov-11 Mgmt Elect Director Alan J. Weber For For Broadridge Financial Solutions, Inc. BR 11133T103 16-Nov-11 Mgmt Ratify Auditors For For Broadridge Financial Solutions, Inc. BR 11133T103 16-Nov-11 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Broadridge Financial Solutions, Inc. BR 11133T103 16-Nov-11 Mgmt Advisory Vote on Say on Pay Frequency One Year One Year Royal Gold, Inc. RGLD 780287108 16-Nov-11 Mgmt Elect Director M. Craig Haase For For Royal Gold, Inc. RGLD 780287108 16-Nov-11 Mgmt Elect Director S. Oden Howell, Jr. For For Royal Gold, Inc. RGLD 780287108 16-Nov-11 Mgmt Ratify Auditors For For Royal Gold, Inc. RGLD 780287108 16-Nov-11 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Royal Gold, Inc. RGLD 780287108 16-Nov-11 Mgmt Advisory Vote on Say on Pay Frequency One Year One Year Sysco Corporation SYY 871829107 16-Nov-11 Mgmt Elect Director Judith B. Craven, M.D. For For Sysco Corporation SYY 871829107 16-Nov-11 Mgmt Elect Director William J. DeLaney For For Sysco Corporation SYY 871829107 16-Nov-11 Mgmt Elect Director Larry C. Glasscock For For Sysco Corporation SYY 871829107 16-Nov-11 Mgmt Elect Director Richard G. Tilghman For For Sysco Corporation SYY 871829107 16-Nov-11 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Sysco Corporation SYY 871829107 16-Nov-11 Mgmt Advisory Vote on Say on Pay Frequency One Year One Year Sysco Corporation SYY 871829107 16-Nov-11 Mgmt Declassify the Board of Directors For For Sysco Corporation SYY 871829107 16-Nov-11 Mgmt Ratify Auditors For For The Clorox Company CLX 189054109 16-Nov-11 Mgmt Elect Director Daniel Boggan, Jr. For For The Clorox Company CLX 189054109 16-Nov-11 Mgmt Elect Director Richard H. Carmona For For The Clorox Company CLX 189054109 16-Nov-11 Mgmt Elect Director Tully M. Friedman For For The Clorox Company CLX 189054109 16-Nov-11 Mgmt Elect Director George J. Harad For For The Clorox Company CLX 189054109 16-Nov-11 Mgmt Elect Director Donald R. Knauss For For The Clorox Company CLX 189054109 16-Nov-11 Mgmt Elect Director Robert W. Matschullat For For The Clorox Company CLX 189054109 16-Nov-11 Mgmt Elect Director Gary G. Michael For For The Clorox Company CLX 189054109 16-Nov-11 Mgmt Elect Director Edward A. Mueller For For The Clorox Company CLX 189054109 16-Nov-11 Mgmt Elect Director Pamela Thomas-Graham For For The Clorox Company CLX 189054109 16-Nov-11 Mgmt Elect Director Carolyn M. Ticknor For For The Clorox Company CLX 189054109 16-Nov-11 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation The Clorox Company CLX 189054109 16-Nov-11 Mgmt Advisory Vote on Say on Pay Frequency One Year One Year The Clorox Company CLX 189054109 16-Nov-11 Mgmt Ratify Auditors For For The Clorox Company CLX 189054109 16-Nov-11 Shldr Require Independent Board Chairman Against Against American Tower Corporation AMT 029912201 29-Nov-11 Mgmt Approve Reorganization Plan For For American Tower Corporation AMT 029912201 29-Nov-11 Mgmt Adjourn Meeting For For Ecolab Inc. ECL 278865100 30-Nov-11 Mgmt Issue Shares in Connection with Acquisition For For Ecolab Inc. ECL 278865100 30-Nov-11 Mgmt Increase Authorized Common Stock For For Ecolab Inc. ECL 278865100 30-Nov-11 Mgmt Adjourn Meeting For For AutoZone, Inc. AZO 053332102 14-Dec-11 Mgmt Elect Director William C. Crowley For For AutoZone, Inc. AZO 053332102 14-Dec-11 Mgmt Elect Director Sue E. Gove For For AutoZone, Inc. AZO 053332102 14-Dec-11 Mgmt Elect Director Earl G. Graves, Jr. For For AutoZone, Inc. AZO 053332102 14-Dec-11 Mgmt Elect Director Robert R. Grusky For For AutoZone, Inc. AZO 053332102 14-Dec-11 Mgmt Elect Director J. R. Hyde, III For For AutoZone, Inc. AZO 053332102 14-Dec-11 Mgmt Elect Director W. Andrew McKenna For For AutoZone, Inc. AZO 053332102 14-Dec-11 Mgmt Elect Director George R. Mrkonic, Jr. For For AutoZone, Inc. AZO 053332102 14-Dec-11 Mgmt Elect Director Luis P. Nieto For For AutoZone, Inc. AZO 053332102 14-Dec-11 Mgmt Elect Director William C. Rhodes, III For For AutoZone, Inc. AZO 053332102 14-Dec-11 Mgmt Ratify Auditors For For AutoZone, Inc. AZO 053332102 14-Dec-11 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation AutoZone, Inc. AZO 053332102 14-Dec-11 Mgmt Advisory Vote on Say on Pay Frequency One Year One Year Copart, Inc. CPRT 217204106 14-Dec-11 Mgmt Elect Director Willis J. Johnson For Withhold Copart, Inc. CPRT 217204106 14-Dec-11 Mgmt Elect Director A. Jayson Adair For Withhold Copart, Inc. CPRT 217204106 14-Dec-11 Mgmt Elect Director Matt Blunt For For Copart, Inc. CPRT 217204106 14-Dec-11 Mgmt Elect Director Steven D. Cohan For For Copart, Inc. CPRT 217204106 14-Dec-11 Mgmt Elect Director Daniel J. Englander For For Copart, Inc. CPRT 217204106 14-Dec-11 Mgmt Elect Director James E. Meeks For Withhold Copart, Inc. CPRT 217204106 14-Dec-11 Mgmt Elect Director Vincent W. Mitz For Withhold Copart, Inc. CPRT 217204106 14-Dec-11 Mgmt Change State of Incorporation [from California to For For Delaware] Copart, Inc. CPRT 217204106 14-Dec-11 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Copart, Inc. CPRT 217204106 14-Dec-11 Mgmt Advisory Vote on Say on Pay Frequency One Year One Year Copart, Inc. CPRT 217204106 14-Dec-11 Mgmt Ratify Auditors For For Telephone and Data Systems, Inc. TDS 879433860 13-Jan-12 Mgmt Amend Charter to Reclassify Special Common Shares For For Telephone and Data Systems, Inc. TDS 879433860 13-Jan-12 Mgmt Approve Reclassification of Special Common Shares For For Telephone and Data Systems, Inc. TDS 879433860 13-Jan-12 Mgmt Amend Charter to Adjust Voting Power of Series A For For Common Shares and Common Shares Telephone and Data Systems, Inc. TDS 879433860 13-Jan-12 Mgmt Approve Adjustment of Voting Power of Series A For For Common Shares and Common Shares Telephone and Data Systems, Inc. TDS 879433860 13-Jan-12 Mgmt Amend Charter to Eliminate Certain Provisions For For Relating to Preferred Shares and Tracking Stock Telephone and Data Systems, Inc. TDS 879433860 13-Jan-12 Mgmt Approve Omnibus Stock Plan For For Telephone and Data Systems, Inc. TDS 879433860 13-Jan-12 Mgmt Amend Non-Employee Director Stock Option Plan For For Telephone and Data Systems, Inc. TDS 879433860 13-Jan-12 Mgmt Adjourn Meeting For For Intuit Inc. INTU 461202103 19-Jan-12 Mgmt Elect Director Christopher W. Brody For For Intuit Inc. INTU 461202103 19-Jan-12 Mgmt Elect Director William V. Campbell For For Intuit Inc. INTU 461202103 19-Jan-12 Mgmt Elect Director Scott D. Cook For For Intuit Inc. INTU 461202103 19-Jan-12 Mgmt Elect Director Diane B. Greene For For Intuit Inc. INTU 461202103 19-Jan-12 Mgmt Elect Director Edward A. Kangas For For Intuit Inc. INTU 461202103 19-Jan-12 Mgmt Elect Director Suzanne Nora Johnson For For Intuit Inc. INTU 461202103 19-Jan-12 Mgmt Elect Director Dennis D. Powell For For Intuit Inc. INTU 461202103 19-Jan-12 Mgmt Elect Director Brad D. Smith For For Intuit Inc. INTU 461202103 19-Jan-12 Mgmt Ratify Auditors For For Intuit Inc. INTU 461202103 19-Jan-12 Mgmt Amend Qualified Employee Stock Purchase Plan For For Intuit Inc. INTU 461202103 19-Jan-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Intuit Inc. INTU 461202103 19-Jan-12 Mgmt Advisory Vote on Say on Pay Frequency One Year One Year Becton, Dickinson and Company BDX 075887109 31-Jan-12 Mgmt Elect Director Basil L. Anderson For For Becton, Dickinson and Company BDX 075887109 31-Jan-12 Mgmt Elect Director Henry P. Becton, Jr. For For Becton, Dickinson and Company BDX 075887109 31-Jan-12 Mgmt Elect Director Edward F. Degraan For For Becton, Dickinson and Company BDX 075887109 31-Jan-12 Mgmt Elect Director Vincent A. Forlenza For For Becton, Dickinson and Company BDX 075887109 31-Jan-12 Mgmt Elect Director Claire M. Fraser-liggett For For Becton, Dickinson and Company BDX 075887109 31-Jan-12 Mgmt Elect Director Christopher Jones For For Becton, Dickinson and Company BDX 075887109 31-Jan-12 Mgmt Elect Director Marshall O. Larsen For For Becton, Dickinson and Company BDX 075887109 31-Jan-12 Mgmt Elect Director Edward J. Ludwig For For Becton, Dickinson and Company BDX 075887109 31-Jan-12 Mgmt Elect Director Adel A.F. Mahmoud For For Becton, Dickinson and Company BDX 075887109 31-Jan-12 Mgmt Elect Director Gary A. Mecklenburg For For Becton, Dickinson and Company BDX 075887109 31-Jan-12 Mgmt Elect Director James F. Orr For For Becton, Dickinson and Company BDX 075887109 31-Jan-12 Mgmt Elect Director Willard J. Overlock, Jr For For Becton, Dickinson and Company BDX 075887109 31-Jan-12 Mgmt Elect Director Bertram L. Scott For For Becton, Dickinson and Company BDX 075887109 31-Jan-12 Mgmt Elect Director Alfred Sommer For For Becton, Dickinson and Company BDX 075887109 31-Jan-12 Mgmt Ratify Auditors For For Becton, Dickinson and Company BDX 075887109 31-Jan-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Becton, Dickinson and Company BDX 075887109 31-Jan-12 Shldr Provide for Cumulative Voting Against For Alleghany Corporation Y 017175100 06-Feb-12 Mgmt Issue Shares in Connection with Acquisition For For Alleghany Corporation Y 017175100 06-Feb-12 Mgmt Adjourn Meeting For For International Game Technology IGT 459902102 05-Mar-12 Mgmt Elect Director Paget L. Alves For For International Game Technology IGT 459902102 05-Mar-12 Mgmt Elect Director Janice Chaffin For For International Game Technology IGT 459902102 05-Mar-12 Mgmt Elect Director Greg Creed For For International Game Technology IGT 459902102 05-Mar-12 Mgmt Elect Director Patti S. Hart For For International Game Technology IGT 459902102 05-Mar-12 Mgmt Elect Director Robert J. Miller For For International Game Technology IGT 459902102 05-Mar-12 Mgmt Elect Director David E. Roberson For For International Game Technology IGT 459902102 05-Mar-12 Mgmt Elect Director Vincent L. Sadusky For For International Game Technology IGT 459902102 05-Mar-12 Mgmt Elect Director Philip G. Satre For For International Game Technology IGT 459902102 05-Mar-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For Against Compensation International Game Technology IGT 459902102 05-Mar-12 Mgmt Ratify Auditors For For Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Accept Financial Statements and Statutory Reports for For For Fiscal 2010/2011 Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Approve Discharge of Board and Senior Management For For Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Elect Edward D. Breen as Director For For Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Elect Michael Daniels as Director For For Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Reelect Timothy Donahue as Director For For Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Reelect Brian Duperreault as Director For For Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Reelect Bruce Gordon as Director For For Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Reelect Rajiv L. Gupta as Director For For Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Reelect John Krol as Director For For Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Reelect Brendan O'Neill as Director For For Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Reelect Dinesh Paliwal as Director For For Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Reelect William Stavropoulos as Director For For Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Reelect Sandra Wijnberg as Director For For Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Reelect R. David Yost as Director For For Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Ratify Deloitte AG as Auditors For For Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Appoint Deloitte & Touche LLP as Independent For For Registered Public Accounting Firm for Fiscal 2011/2012 Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Ratify PricewaterhouseCoopers AG as Special For For Auditors Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Approve Allocation of Income For For Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Approve Consolidated Reserves For For Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Approve Ordinary Cash Dividend For For Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Tyco International Ltd. TYC H89128104 07-Mar-12 Mgmt Amend Articles of Association Regarding Book Entry For For Securities and Transfer of Registered Seat National Fuel Gas Company NFG 636180101 08-Mar-12 Mgmt Elect Director Philip C. Ackerman For For National Fuel Gas Company NFG 636180101 08-Mar-12 Mgmt Elect Director R. Don Cash For For National Fuel Gas Company NFG 636180101 08-Mar-12 Mgmt Elect Director Stephen E. Ewing For For National Fuel Gas Company NFG 636180101 08-Mar-12 Mgmt Ratify Auditors For For National Fuel Gas Company NFG 636180101 08-Mar-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For Against Compensation National Fuel Gas Company NFG 636180101 08-Mar-12 Mgmt Approve Executive Incentive Bonus Plan For For National Fuel Gas Company NFG 636180101 08-Mar-12 Mgmt Approve Executive Incentive Bonus Plan For For El Paso Corporation EP 28336L109 09-Mar-12 Mgmt Approve Merger Agreement For For El Paso Corporation EP 28336L109 09-Mar-12 Mgmt Adjourn Meeting For For El Paso Corporation EP 28336L109 09-Mar-12 Mgmt Advisory Vote on Golden Parachutes For For Aon Corporation AON 037389103 16-Mar-12 Mgmt Change State of Incorporation [from Delaware to For For England] Aon Corporation AON 037389103 16-Mar-12 Mgmt Approve Reduction in Share Capital For For Aon Corporation AON 037389103 16-Mar-12 Mgmt Advisory Vote on Golden Parachutes For For Aon Corporation AON 037389103 16-Mar-12 Mgmt Adjourn Meeting For For Moody's Corporation MCO 615369105 16-Apr-12 Mgmt Elect Director Ewald Kist For For Moody's Corporation MCO 615369105 16-Apr-12 Mgmt Elect Director Henry A. McKinnell, Jr., Ph.D. For For Moody's Corporation MCO 615369105 16-Apr-12 Mgmt Elect Director John K. Wulff For For Moody's Corporation MCO 615369105 16-Apr-12 Mgmt Ratify Auditors For For Moody's Corporation MCO 615369105 16-Apr-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Moody's Corporation MCO 615369105 16-Apr-12 Shldr Declassify the Board of Directors Against For Fastenal Company FAST 311900104 17-Apr-12 Mgmt Elect Director Robert A. Kierlin For For Fastenal Company FAST 311900104 17-Apr-12 Mgmt Elect Director Stephen M. Slaggie For For Fastenal Company FAST 311900104 17-Apr-12 Mgmt Elect Director Michael M. Gostomski For For Fastenal Company FAST 311900104 17-Apr-12 Mgmt Elect Director Willard D. Oberton For For Fastenal Company FAST 311900104 17-Apr-12 Mgmt Elect Director Michael J. Dolan For For Fastenal Company FAST 311900104 17-Apr-12 Mgmt Elect Director Reyne K. Wisecup For For Fastenal Company FAST 311900104 17-Apr-12 Mgmt Elect Director Hugh L. Miller For For Fastenal Company FAST 311900104 17-Apr-12 Mgmt Elect Director Michael J. Ancius For For Fastenal Company FAST 311900104 17-Apr-12 Mgmt Elect Director Scott A. Satterlee For For Fastenal Company FAST 311900104 17-Apr-12 Mgmt Ratify Auditors For For Fastenal Company FAST 311900104 17-Apr-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Fastenal Company FAST 311900104 17-Apr-12 Mgmt Amend Executive Incentive Bonus Plan For For Fastenal Company FAST 311900104 17-Apr-12 Mgmt Adopt Majority Voting for Uncontested Election of For For Directors M&T Bank Corporation MTB 55261F104 17-Apr-12 Mgmt Elect Director Brent D. Baird For For M&T Bank Corporation MTB 55261F104 17-Apr-12 Mgmt Elect Director C. Angela Bontempo For For M&T Bank Corporation MTB 55261F104 17-Apr-12 Mgmt Elect Director Robert T. Brady For For M&T Bank Corporation MTB 55261F104 17-Apr-12 Mgmt Elect Director T. Jefferson Cunningham, III For For M&T Bank Corporation MTB 55261F104 17-Apr-12 Mgmt Elect Director Mark J. Czarnecki For For M&T Bank Corporation MTB 55261F104 17-Apr-12 Mgmt Elect Director Gary N. Geisel For For M&T Bank Corporation MTB 55261F104 17-Apr-12 Mgmt Elect Director Patrick W.E. Hodgson For For M&T Bank Corporation MTB 55261F104 17-Apr-12 Mgmt Elect Director Richard G. King For For M&T Bank Corporation MTB 55261F104 17-Apr-12 Mgmt Elect Director Jorge G. Pereira For For M&T Bank Corporation MTB 55261F104 17-Apr-12 Mgmt Elect Director Michael P. Pinto For For M&T Bank Corporation MTB 55261F104 17-Apr-12 Mgmt Elect Director Melinda R. Rich For For M&T Bank Corporation MTB 55261F104 17-Apr-12 Mgmt Elect Director Robert E. Sadler, Jr. For For M&T Bank Corporation MTB 55261F104 17-Apr-12 Mgmt Elect Director Herbert L. Washington For For M&T Bank Corporation MTB 55261F104 17-Apr-12 Mgmt Elect Director Robert G. Wilmers For For M&T Bank Corporation MTB 55261F104 17-Apr-12 Mgmt Advisory Vote on Executive Compensation For For M&T Bank Corporation MTB 55261F104 17-Apr-12 Mgmt Ratify Auditors For For C. R. Bard, Inc. BCR 067383109 18-Apr-12 Mgmt Elect Director Marc C. Breslawsky For For C. R. Bard, Inc. BCR 067383109 18-Apr-12 Mgmt Elect Director Herbert L. Henkel For For C. R. Bard, Inc. BCR 067383109 18-Apr-12 Mgmt Elect Director Tommy G. Thompson For For C. R. Bard, Inc. BCR 067383109 18-Apr-12 Mgmt Elect Director Timothy M. Ring For For C. R. Bard, Inc. BCR 067383109 18-Apr-12 Mgmt Elect Director G. Mason Morfit For For C. R. Bard, Inc. BCR 067383109 18-Apr-12 Mgmt Ratify Auditors For For C. R. Bard, Inc. BCR 067383109 18-Apr-12 Mgmt Amend Omnibus Stock Plan For For C. R. Bard, Inc. BCR 067383109 18-Apr-12 Mgmt Amend Qualified Employee Stock Purchase Plan For For C. R. Bard, Inc. BCR 067383109 18-Apr-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For Against Compensation C. R. Bard, Inc. BCR 067383109 18-Apr-12 Mgmt Declassify the Board of Directors For For C. R. Bard, Inc. BCR 067383109 18-Apr-12 Shldr Prepare Sustainability Report Against For EQT Corporation EQT 26884L109 18-Apr-12 Mgmt Elect Director Kenneth M. Burke For For EQT Corporation EQT 26884L109 18-Apr-12 Mgmt Elect Director Margaret K. Dorman For For EQT Corporation EQT 26884L109 18-Apr-12 Mgmt Elect Director Philip G. Behrman For For EQT Corporation EQT 26884L109 18-Apr-12 Mgmt Elect Director A. Bray Cary, Jr. For For EQT Corporation EQT 26884L109 18-Apr-12 Mgmt Elect Director Lee T. Todd, Jr. For For EQT Corporation EQT 26884L109 18-Apr-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation EQT Corporation EQT 26884L109 18-Apr-12 Mgmt Ratify Auditors For For EQT Corporation EQT 26884L109 18-Apr-12 Shldr Declassify the Board of Directors Against For The Progressive Corporation PGR 743315103 20-Apr-12 Mgmt Elect Director Roger N. Farah For For The Progressive Corporation PGR 743315103 20-Apr-12 Mgmt Elect Director Stephen R. Hardis For For The Progressive Corporation PGR 743315103 20-Apr-12 Mgmt Elect Director Heidi G. Miller, Ph.D. For For The Progressive Corporation PGR 743315103 20-Apr-12 Mgmt Elect Director Bradley T. Sheares, Ph.D. For For The Progressive Corporation PGR 743315103 20-Apr-12 Mgmt Reduce Supermajority Vote Requirement For For The Progressive Corporation PGR 743315103 20-Apr-12 Mgmt Declassify the Board of Directors For For The Progressive Corporation PGR 743315103 20-Apr-12 Mgmt Fix Number of Directors at Eleven For For The Progressive Corporation PGR 743315103 20-Apr-12 Mgmt Amend Code of Regulations for Revise the Procedures For For for Fixing the Number of Directors Within the Limits Set Forth in the Code of Regulations The Progressive Corporation PGR 743315103 20-Apr-12 Mgmt Permit Board to Amend Bylaws Without Shareholder For For Consent The Progressive Corporation PGR 743315103 20-Apr-12 Mgmt Amend Code of Regulations Providing the Annual For For Meeting be held by June 30 The Progressive Corporation PGR 743315103 20-Apr-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation The Progressive Corporation PGR 743315103 20-Apr-12 Mgmt Amend Executive Incentive Bonus Plan For For The Progressive Corporation PGR 743315103 20-Apr-12 Mgmt Amend Omnibus Stock Plan For For The Progressive Corporation PGR 743315103 20-Apr-12 Mgmt Amend Non-Employee Director Omnibus Stock Plan For For The Progressive Corporation PGR 743315103 20-Apr-12 Mgmt Ratify Auditors For For Beam Inc. BEAM 073730103 24-Apr-12 Mgmt Elect Director Richard A. Goldstein For For Beam Inc. BEAM 073730103 24-Apr-12 Mgmt Elect Director Stephen W. Golsby For For Beam Inc. BEAM 073730103 24-Apr-12 Mgmt Elect Director Ann F. Hackett For For Beam Inc. BEAM 073730103 24-Apr-12 Mgmt Elect Director A. D. David Mackay For For Beam Inc. BEAM 073730103 24-Apr-12 Mgmt Elect Director Matthew J. Shattock For For Beam Inc. BEAM 073730103 24-Apr-12 Mgmt Elect Director Robert A. Steele For For Beam Inc. BEAM 073730103 24-Apr-12 Mgmt Elect Director Peter M. Wilson For For Beam Inc. BEAM 073730103 24-Apr-12 Mgmt Ratify Auditors For For Beam Inc. BEAM 073730103 24-Apr-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Beam Inc. BEAM 073730103 24-Apr-12 Mgmt Approve Qualified Employee Stock Purchase Plan For For Beam Inc. BEAM 073730103 24-Apr-12 Mgmt Approve Executive Incentive Bonus Plan For For Brown & Brown, Inc. BRO 115236101 25-Apr-12 Mgmt Elect Director J. Hyatt Brown For For Brown & Brown, Inc. BRO 115236101 25-Apr-12 Mgmt Elect Director Samuel P. Bell, III For Withhold Brown & Brown, Inc. BRO 115236101 25-Apr-12 Mgmt Elect Director Hugh M. Brown For For Brown & Brown, Inc. BRO 115236101 25-Apr-12 Mgmt Elect Director J. Powell Brown For For Brown & Brown, Inc. BRO 115236101 25-Apr-12 Mgmt Elect Director Bradley Currey, Jr. For For Brown & Brown, Inc. BRO 115236101 25-Apr-12 Mgmt Elect Director Theodore J. Hoepner For For Brown & Brown, Inc. BRO 115236101 25-Apr-12 Mgmt Elect Director Toni Jennings For For Brown & Brown, Inc. BRO 115236101 25-Apr-12 Mgmt Elect Director Timothy R.M. Main For For Brown & Brown, Inc. BRO 115236101 25-Apr-12 Mgmt Elect Director Wendell S. Reilly For For Brown & Brown, Inc. BRO 115236101 25-Apr-12 Mgmt Elect Director John R. Riedman For For Brown & Brown, Inc. BRO 115236101 25-Apr-12 Mgmt Elect Director Chilton D. Varner For For Brown & Brown, Inc. BRO 115236101 25-Apr-12 Mgmt Ratify Auditors For For Brown & Brown, Inc. BRO 115236101 25-Apr-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Marathon Petroleum Corporation MPC 56585A102 25-Apr-12 Mgmt Elect Director David A. Daberko For For Marathon Petroleum Corporation MPC 56585A102 25-Apr-12 Mgmt Elect Director Donna A. James For For Marathon Petroleum Corporation MPC 56585A102 25-Apr-12 Mgmt Elect Director Charles R. Lee For For Marathon Petroleum Corporation MPC 56585A102 25-Apr-12 Mgmt Elect Director Seth E. Schofield For For Marathon Petroleum Corporation MPC 56585A102 25-Apr-12 Mgmt Ratify Auditors For For Marathon Petroleum Corporation MPC 56585A102 25-Apr-12 Mgmt Approve Omnibus Stock Plan For For Marathon Petroleum Corporation MPC 56585A102 25-Apr-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Marathon Petroleum Corporation MPC 56585A102 25-Apr-12 Mgmt Advisory Vote on Say on Pay Frequency One Year One Year The McGraw-Hill Companies, Inc. MHP 580645109 25-Apr-12 Mgmt Elect Director Pedro Aspe For For The McGraw-Hill Companies, Inc. MHP 580645109 25-Apr-12 Mgmt Elect Director Winfried Bischoff For For The McGraw-Hill Companies, Inc. MHP 580645109 25-Apr-12 Mgmt Elect Director William D. Green For For The McGraw-Hill Companies, Inc. MHP 580645109 25-Apr-12 Mgmt Elect Director Linda Koch Lorimer For For The McGraw-Hill Companies, Inc. MHP 580645109 25-Apr-12 Mgmt Elect Director Harold McGraw, III For For The McGraw-Hill Companies, Inc. MHP 580645109 25-Apr-12 Mgmt Elect Director Robert P. McGraw For For The McGraw-Hill Companies, Inc. MHP 580645109 25-Apr-12 Mgmt Elect Director Hilda Ochoa-Brillembourg For For The McGraw-Hill Companies, Inc. MHP 580645109 25-Apr-12 Mgmt Elect Director Michael Rake For For The McGraw-Hill Companies, Inc. MHP 580645109 25-Apr-12 Mgmt Elect Director Edward B. Rust, Jr. For For The McGraw-Hill Companies, Inc. MHP 580645109 25-Apr-12 Mgmt Elect Director Kurt L. Schmoke For For The McGraw-Hill Companies, Inc. MHP 580645109 25-Apr-12 Mgmt Elect Director Sidney Taurel For For The McGraw-Hill Companies, Inc. MHP 580645109 25-Apr-12 Mgmt Elect Director Richard E. Thornburgh For For The McGraw-Hill Companies, Inc. MHP 580645109 25-Apr-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation The McGraw-Hill Companies, Inc. MHP 580645109 25-Apr-12 Mgmt Ratify Auditors For For The McGraw-Hill Companies, Inc. MHP 580645109 25-Apr-12 Shldr Provide Right to Act by Written Consent Against For Willis Group Holdings Public Limited WSH G96666105 25-Apr-12 Mgmt Elect William W. Bradley as Director For For Company Willis Group Holdings Public Limited WSH G96666105 25-Apr-12 Mgmt Elect Joseph A. Califano, Jr. as Director For For Company Willis Group Holdings Public Limited WSH G96666105 25-Apr-12 Mgmt Elect Anna C. Catalano as Director For For Company Willis Group Holdings Public Limited WSH G96666105 25-Apr-12 Mgmt Elect Sir Roy Gardner as Director For For Company Willis Group Holdings Public Limited WSH G96666105 25-Apr-12 Mgmt Elect Sir Jeremy Hanley as Director For For Company Willis Group Holdings Public Limited WSH G96666105 25-Apr-12 Mgmt Elect Robyn S. Kravit as Director For For Company Willis Group Holdings Public Limited WSH G96666105 25-Apr-12 Mgmt Elect Jeffrey B. Lane as Director For For Company Willis Group Holdings Public Limited WSH G96666105 25-Apr-12 Mgmt Elect Wendy Lane as Director For For Company Willis Group Holdings Public Limited WSH G96666105 25-Apr-12 Mgmt Elect James F. McCann as Director For For Company Willis Group Holdings Public Limited WSH G96666105 25-Apr-12 Mgmt Elect Joseph J. Plumeri as Director For For Company Willis Group Holdings Public Limited WSH G96666105 25-Apr-12 Mgmt Elect Douglas B. Roberts as Director For For Company Willis Group Holdings Public Limited WSH G96666105 25-Apr-12 Mgmt Elect Michael J. Somers as Director For For Company Willis Group Holdings Public Limited WSH G96666105 25-Apr-12 Mgmt Ratify Auditors For For Company Willis Group Holdings Public Limited WSH G96666105 25-Apr-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For Against Company Compensation Willis Group Holdings Public Limited WSH G96666105 25-Apr-12 Mgmt Approve Omnibus Stock Plan For For Company Fairfax Financial Holdings Limited FFH 303901102 26-Apr-12 Mgmt Elect Director Anthony F. Griffiths For For Fairfax Financial Holdings Limited FFH 303901102 26-Apr-12 Mgmt Elect Director Robert J. Gunn For For Fairfax Financial Holdings Limited FFH 303901102 26-Apr-12 Mgmt Elect Director Alan D. Horn For For Fairfax Financial Holdings Limited FFH 303901102 26-Apr-12 Mgmt Elect Director John R.V. Palmer For For Fairfax Financial Holdings Limited FFH 303901102 26-Apr-12 Mgmt Elect Director Timothy R. Price For For Fairfax Financial Holdings Limited FFH 303901102 26-Apr-12 Mgmt Elect Director Brandon W. Sweitzer For For Fairfax Financial Holdings Limited FFH 303901102 26-Apr-12 Mgmt Elect Director V. Prem Watsa For For Fairfax Financial Holdings Limited FFH 303901102 26-Apr-12 Mgmt Ratify PricewaterhouseCoopers LLP as Auditors For For Alleghany Corporation Y 017175100 27-Apr-12 Mgmt Elect Director John G. Foos For For Alleghany Corporation Y 017175100 27-Apr-12 Mgmt Elect Director William K. Lavin For For Alleghany Corporation Y 017175100 27-Apr-12 Mgmt Elect Director Phillip M. Martineau For For Alleghany Corporation Y 017175100 27-Apr-12 Mgmt Elect Director Raymond L. M. Wong For For Alleghany Corporation Y 017175100 27-Apr-12 Mgmt Approve Omnibus Stock Plan For For Alleghany Corporation Y 017175100 27-Apr-12 Mgmt Ratify Auditors For For Alleghany Corporation Y 017175100 27-Apr-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation General Growth Properties, Inc. GGP 370023103 27-Apr-12 Mgmt Elect Director Richard B. Clark For For General Growth Properties, Inc. GGP 370023103 27-Apr-12 Mgmt Elect Director Mary Lou Fiala For For General Growth Properties, Inc. GGP 370023103 27-Apr-12 Mgmt Elect Director J. Bruce Flatt For Withhold General Growth Properties, Inc. GGP 370023103 27-Apr-12 Mgmt Elect Director John K. Haley For For General Growth Properties, Inc. GGP 370023103 27-Apr-12 Mgmt Elect Director Cyrus Madon For For General Growth Properties, Inc. GGP 370023103 27-Apr-12 Mgmt Elect Director Sandeep Mathrani For For General Growth Properties, Inc. GGP 370023103 27-Apr-12 Mgmt Elect Director David J. Neithercut For For General Growth Properties, Inc. GGP 370023103 27-Apr-12 Mgmt Elect Director Mark R. Patterson For For General Growth Properties, Inc. GGP 370023103 27-Apr-12 Mgmt Elect Director John G. Schreiber For For General Growth Properties, Inc. GGP 370023103 27-Apr-12 Mgmt Ratify Auditors For For General Growth Properties, Inc. GGP 370023103 27-Apr-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For Against Compensation General Growth Properties, Inc. GGP 370023103 27-Apr-12 Mgmt Approve Nonqualified Employee Stock Purchase Plan For For Motorola Solutions, Inc. MSI 620076307 30-Apr-12 Mgmt Elect Director Gregory Q. Brown For For Motorola Solutions, Inc. MSI 620076307 30-Apr-12 Mgmt Elect Director William J. Bratton For For Motorola Solutions, Inc. MSI 620076307 30-Apr-12 Mgmt Elect Director Kenneth C. Dahlberg For For Motorola Solutions, Inc. MSI 620076307 30-Apr-12 Mgmt Elect Director David W. Dorman For For Motorola Solutions, Inc. MSI 620076307 30-Apr-12 Mgmt Elect Director Michael V. Hayden For For Motorola Solutions, Inc. MSI 620076307 30-Apr-12 Mgmt Elect Director Judy C. Lewent For For Motorola Solutions, Inc. MSI 620076307 30-Apr-12 Mgmt Elect Director Samuel C. Scott, III For For Motorola Solutions, Inc. MSI 620076307 30-Apr-12 Mgmt Elect Director John A. White For For Motorola Solutions, Inc. MSI 620076307 30-Apr-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For Against Compensation Motorola Solutions, Inc. MSI 620076307 30-Apr-12 Mgmt Ratify Auditors For For Motorola Solutions, Inc. MSI 620076307 30-Apr-12 Shldr Encourage Suppliers to Produce Sustainability Reports Against Against Motorola Solutions, Inc. MSI 620076307 30-Apr-12 Shldr Stock Retention/Holding Period Against For Laboratory Corporation of America LH 50540R409 01-May-12 Mgmt Elect Director David P. King For For Holdings Laboratory Corporation of America LH 50540R409 01-May-12 Mgmt Elect Director Kerrii B. Anderson For For Holdings Laboratory Corporation of America LH 50540R409 01-May-12 Mgmt Elect Director Jean-Luc Belingard For For Holdings Laboratory Corporation of America LH 50540R409 01-May-12 Mgmt Elect Director N. Anthony Coles, Jr. For For Holdings Laboratory Corporation of America LH 50540R409 01-May-12 Mgmt Elect Director Wendy E. Lane For For Holdings Laboratory Corporation of America LH 50540R409 01-May-12 Mgmt Elect Director Thomas P. Mac Mahon For For Holdings Laboratory Corporation of America LH 50540R409 01-May-12 Mgmt Elect Director Robert E. Mittelstaedt, Jr. For For Holdings Laboratory Corporation of America LH 50540R409 01-May-12 Mgmt Elect Director Arthur H. Rubenstein For For Holdings Laboratory Corporation of America LH 50540R409 01-May-12 Mgmt Elect Director M. Keith Weikel For For Holdings Laboratory Corporation of America LH 50540R409 01-May-12 Mgmt Elect Director R. Sanders Williams For For Holdings Laboratory Corporation of America LH 50540R409 01-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For Against Holdings Compensation Laboratory Corporation of America LH 50540R409 01-May-12 Mgmt Approve Omnibus Stock Plan For For Holdings Laboratory Corporation of America LH 50540R409 01-May-12 Mgmt Amend Qualified Employee Stock Purchase Plan For For Holdings Laboratory Corporation of America LH 50540R409 01-May-12 Mgmt Ratify Auditors For For Holdings EOG Resources, Inc. EOG 26875P101 02-May-12 Mgmt Elect Director George A. Alcorn For For EOG Resources, Inc. EOG 26875P101 02-May-12 Mgmt Elect Director Charles R. Crisp For For EOG Resources, Inc. EOG 26875P101 02-May-12 Mgmt Elect Director James C. Day For For EOG Resources, Inc. EOG 26875P101 02-May-12 Mgmt Elect Director Mark G. Papa For For EOG Resources, Inc. EOG 26875P101 02-May-12 Mgmt Elect Director H. Leighton Steward For For EOG Resources, Inc. EOG 26875P101 02-May-12 Mgmt Elect Director Donald F. Textor For For EOG Resources, Inc. EOG 26875P101 02-May-12 Mgmt Elect Director Frank G. Wisner For For EOG Resources, Inc. EOG 26875P101 02-May-12 Mgmt Ratify Auditors For For EOG Resources, Inc. EOG 26875P101 02-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation EOG Resources, Inc. EOG 26875P101 02-May-12 Shldr Pro-rata Vesting of Equity Awards Against For EOG Resources, Inc. EOG 26875P101 02-May-12 Shldr Adopt Retention Ratio for Executives Against For Expeditors International of EXPD 302130109 02-May-12 Mgmt Elect Director Mark A. Emmert For For Washington, Inc. Expeditors International of EXPD 302130109 02-May-12 Mgmt Elect Director R. Jordan Gates For For Washington, Inc. Expeditors International of EXPD 302130109 02-May-12 Mgmt Elect Director Dan P. Kourkoumelis For For Washington, Inc. Expeditors International of EXPD 302130109 02-May-12 Mgmt Elect Director Michael J. Malone For For Washington, Inc. Expeditors International of EXPD 302130109 02-May-12 Mgmt Elect Director John W. Meisenbach For For Washington, Inc. Expeditors International of EXPD 302130109 02-May-12 Mgmt Elect Director Peter J. Rose For For Washington, Inc. Expeditors International of EXPD 302130109 02-May-12 Mgmt Elect Director James L. K. Wang For For Washington, Inc. Expeditors International of EXPD 302130109 02-May-12 Mgmt Elect Director Robert R. Wright For For Washington, Inc. Expeditors International of EXPD 302130109 02-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Washington, Inc. Compensation Expeditors International of EXPD 302130109 02-May-12 Mgmt Approve Stock Option Plan For For Washington, Inc. Expeditors International of EXPD 302130109 02-May-12 Mgmt Ratify Auditors For For Washington, Inc. Expeditors International of EXPD 302130109 02-May-12 Shldr Require Independent Board Chairman Against For Washington, Inc. EchoStar Corporation SATS 278768106 03-May-12 Mgmt Elect Director R. Stanton Dodge For Withhold EchoStar Corporation SATS 278768106 03-May-12 Mgmt Elect Director Michael T. Dugan For Withhold EchoStar Corporation SATS 278768106 03-May-12 Mgmt Elect Director Charles W. Ergen For Withhold EchoStar Corporation SATS 278768106 03-May-12 Mgmt Elect Director Anthony M. Federico For For EchoStar Corporation SATS 278768106 03-May-12 Mgmt Elect Director Pradman P. Kaul For Withhold EchoStar Corporation SATS 278768106 03-May-12 Mgmt Elect Director Tom A. Ortolf For For EchoStar Corporation SATS 278768106 03-May-12 Mgmt Elect Director C. Michael Schroeder For For EchoStar Corporation SATS 278768106 03-May-12 Mgmt Ratify Auditors For For EchoStar Corporation SATS 278768106 03-May-12 Mgmt Other Business For Against Ecolab Inc. ECL 278865100 03-May-12 Mgmt Elect Director Leslie S. Biller For For Ecolab Inc. ECL 278865100 03-May-12 Mgmt Elect Director Jerry A. Grundhofer For For Ecolab Inc. ECL 278865100 03-May-12 Mgmt Elect Director Michael Larson For For Ecolab Inc. ECL 278865100 03-May-12 Mgmt Elect Director Victoria J. Reich For For Ecolab Inc. ECL 278865100 03-May-12 Mgmt Elect Director John J. Zillmer For For Ecolab Inc. ECL 278865100 03-May-12 Mgmt Ratify Auditors For For Ecolab Inc. ECL 278865100 03-May-12 Mgmt Eliminate Supermajority Vote Requirement For For Ecolab Inc. ECL 278865100 03-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Ecolab Inc. ECL 278865100 03-May-12 Shldr Adopt Proxy Statement Reporting on Political Against Against Contributions and Advisory Vote Ecolab Inc. ECL 278865100 03-May-12 Shldr Submit Shareholder Rights Plan (Poison Pill) to Against For Shareholder Vote Mead Johnson Nutrition Company MJN 582839106 04-May-12 Mgmt Elect Director Stephen W. Golsby For For Mead Johnson Nutrition Company MJN 582839106 04-May-12 Mgmt Elect Director Steven M. Altschuler For For Mead Johnson Nutrition Company MJN 582839106 04-May-12 Mgmt Elect Director Howard B. Bernick For For Mead Johnson Nutrition Company MJN 582839106 04-May-12 Mgmt Elect Director Kimberly A. Casiano For For Mead Johnson Nutrition Company MJN 582839106 04-May-12 Mgmt Elect Director Anna C. Catalano For For Mead Johnson Nutrition Company MJN 582839106 04-May-12 Mgmt Elect Director Celeste A. Clark For For Mead Johnson Nutrition Company MJN 582839106 04-May-12 Mgmt Elect Director James M. Cornelius For For Mead Johnson Nutrition Company MJN 582839106 04-May-12 Mgmt Elect Director Peter G. Ratcliffe For For Mead Johnson Nutrition Company MJN 582839106 04-May-12 Mgmt Elect Director Elliott Sigal For For Mead Johnson Nutrition Company MJN 582839106 04-May-12 Mgmt Elect Director Robert S. Singer For For Mead Johnson Nutrition Company MJN 582839106 04-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Mead Johnson Nutrition Company MJN 582839106 04-May-12 Mgmt Ratify Auditors For For Lincare Holdings Inc. LNCR 532791100 07-May-12 Mgmt Elect Director John P. Byrnes For For Lincare Holdings Inc. LNCR 532791100 07-May-12 Mgmt Elect Director Stuart H. Altman For For Lincare Holdings Inc. LNCR 532791100 07-May-12 Mgmt Elect Director Chester B. Black For For Lincare Holdings Inc. LNCR 532791100 07-May-12 Mgmt Elect Director Angela P. Bryant For For Lincare Holdings Inc. LNCR 532791100 07-May-12 Mgmt Elect Director Frank D. Byrne For For Lincare Holdings Inc. LNCR 532791100 07-May-12 Mgmt Elect Director William F. Miller, III For For Lincare Holdings Inc. LNCR 532791100 07-May-12 Mgmt Elect Director Ellen M. Zane For For Lincare Holdings Inc. LNCR 532791100 07-May-12 Mgmt Ratify Auditors For For Lincare Holdings Inc. LNCR 532791100 07-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation CBRE Group, Inc. CBG 12504L109 08-May-12 Mgmt Elect Director Richard C. Blum For For CBRE Group, Inc. CBG 12504L109 08-May-12 Mgmt Elect Director Curtis F. Feeny For For CBRE Group, Inc. CBG 12504L109 08-May-12 Mgmt Elect Director Bradford M. Freeman For For CBRE Group, Inc. CBG 12504L109 08-May-12 Mgmt Elect Director Michael Kantor For For CBRE Group, Inc. CBG 12504L109 08-May-12 Mgmt Elect Director Frederic V. Malek For For CBRE Group, Inc. CBG 12504L109 08-May-12 Mgmt Elect Director Jane J. Su For For CBRE Group, Inc. CBG 12504L109 08-May-12 Mgmt Elect Director Laura D. Tyson For For CBRE Group, Inc. CBG 12504L109 08-May-12 Mgmt Elect Director Brett White For For CBRE Group, Inc. CBG 12504L109 08-May-12 Mgmt Elect Director Gary L. Wilson For For CBRE Group, Inc. CBG 12504L109 08-May-12 Mgmt Elect Director Ray Wirta For For CBRE Group, Inc. CBG 12504L109 08-May-12 Mgmt Ratify Auditors For For CBRE Group, Inc. CBG 12504L109 08-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation CBRE Group, Inc. CBG 12504L109 08-May-12 Mgmt Approve Omnibus Stock Plan For Against Franco-Nevada Corporation FNV 351858105 08-May-12 Mgmt Elect Director Pierre Lassonde For For Franco-Nevada Corporation FNV 351858105 08-May-12 Mgmt Elect Director David Harquail For For Franco-Nevada Corporation FNV 351858105 08-May-12 Mgmt Elect Director Derek W. Evans For For Franco-Nevada Corporation FNV 351858105 08-May-12 Mgmt Elect Director Graham Farquharson For For Franco-Nevada Corporation FNV 351858105 08-May-12 Mgmt Elect Director Louis Gignac For For Franco-Nevada Corporation FNV 351858105 08-May-12 Mgmt Elect Director Randall Oliphant For For Franco-Nevada Corporation FNV 351858105 08-May-12 Mgmt Elect Director David R. Peterson For For Franco-Nevada Corporation FNV 351858105 08-May-12 Mgmt Approve PricewaterhouseCoopers LLP as Auditors For For and Authorize Board to Fix Their Remuneration Franco-Nevada Corporation FNV 351858105 08-May-12 Mgmt Advisory Vote on Executive Compensation Approach For For Loews Corporation L 540424108 08-May-12 Mgmt Elect Director Lawrence S. Bacow For For Loews Corporation L 540424108 08-May-12 Mgmt Elect Director Ann E. Berman For For Loews Corporation L 540424108 08-May-12 Mgmt Elect Director Joseph L. Bower For For Loews Corporation L 540424108 08-May-12 Mgmt Elect Director Charles M. Diker For For Loews Corporation L 540424108 08-May-12 Mgmt Elect Director Jacob A. Frenkel For For Loews Corporation L 540424108 08-May-12 Mgmt Elect Director Paul J. Fribourg For For Loews Corporation L 540424108 08-May-12 Mgmt Elect Director Walter L. Harris For Against Loews Corporation L 540424108 08-May-12 Mgmt Elect Director Philip A. Laskawy For For Loews Corporation L 540424108 08-May-12 Mgmt Elect Director Ken Miller For For Loews Corporation L 540424108 08-May-12 Mgmt Elect Director Gloria R. Scott For For Loews Corporation L 540424108 08-May-12 Mgmt Elect Director Andrew H. Tisch For For Loews Corporation L 540424108 08-May-12 Mgmt Elect Director James S. Tisch For For Loews Corporation L 540424108 08-May-12 Mgmt Elect Director Jonathan M. Tisch For For Loews Corporation L 540424108 08-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Loews Corporation L 540424108 08-May-12 Mgmt Amend Stock Option Plan For For Loews Corporation L 540424108 08-May-12 Mgmt Approve Executive Incentive Bonus Plan For For Loews Corporation L 540424108 08-May-12 Mgmt Ratify Auditors For For O'Reilly Automotive, Inc. ORLY 67103H107 08-May-12 Mgmt Elect Director Charles H. O'Reilly, Jr. For For O'Reilly Automotive, Inc. ORLY 67103H107 08-May-12 Mgmt Elect Director John Murphy For For O'Reilly Automotive, Inc. ORLY 67103H107 08-May-12 Mgmt Elect Director Ronald Rashkow For For O'Reilly Automotive, Inc. ORLY 67103H107 08-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation O'Reilly Automotive, Inc. ORLY 67103H107 08-May-12 Mgmt Approve Omnibus Stock Plan For For O'Reilly Automotive, Inc. ORLY 67103H107 08-May-12 Mgmt Ratify Auditors For For Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director Eric W. Doppstadt For For Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director Constantine Iordanou For For Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director James J. Meenaghan For For Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director John M. Pasquesi For Withhold Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director Anthony Asquith as Designated For For Company Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director Edgardo Balois as Designated Company For For Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director William E. Beveridge as Designated For For Company Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director Dennis R. Brand as Designated For For Company Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director Peter Calleo as Designated Company For For Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director Knud Christensen as Designated For For Company Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director Paul Cole as Designated Company For For Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director Graham B.R. Collis as Designated For For Company Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director William J. Cooney as Designated For For Company Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director Michael Feetham as Designated For For Company Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director Stephen Fogarty as Designated For For Company Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director E. Fullerton-Rome as Designated For For Company Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director Marc Grandisson as Designated For For Company Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director Michael A. Greene as Designated For For Company Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director John C.R. Hele as Designated Company For For Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director David W. Hipkin as Designated For For Company Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director W. Preston Hutchings as Designated For For Company Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director Constantine Iordanou as Designated For For Company Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director Wolbert H. Kamphuijs as Designated For For Company Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director Michael H. Kier as Designated Company For For Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director Lin Li-Williams as Designated Company For For Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director Mark D. Lyons as Designated Company For For Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director Adam Matteson as Designated For For Company Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director David McElroy as Designated Company For For Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director Rommel Mercado as Designated For For Company Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director Martin J. Nilsen as Designated Company For For Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director Mark Nolan as Designated Company For For Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director Nicolas Papadopoulo as Designated For For Company Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director Elisabeth Quinn as Designated For For Company Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director Maamoun Rajeh as Designated For For Company Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director John F. Rathgeber as Designated For For Company Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director Andrew Rippert as Designated Company For For Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director Paul S. Robotham as Designated For For Company Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director Carla Santamaria-Sena as Designated For For Company Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director Scott Schenker as Designated Company For For Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director Soren Scheuer as Designated Company For For Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director Budhi Singh as Designated Company For For Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director Helmut Sohler as Designated Company For For Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director Iwan van Munster as Designated For For Company Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director Angus Watson as Designated Company For For Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Elect Director James R. Weatherstone as Designated For For Company Director of Non-U.S. Subsidiaries Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Approve Arch Capital Group LTD. 2012 Long Term For For Incentive and Share Award Plan Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Ratify PricewaterhouseCoopers LLP as Auditors For For Arch Capital Group Ltd. ACGL G0450A105 09-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation BankUnited, Inc. BKU 06652K103 09-May-12 Mgmt Elect Director John Bohlsen For For BankUnited, Inc. BKU 06652K103 09-May-12 Mgmt Elect Director Chinh E. Chu For For BankUnited, Inc. BKU 06652K103 09-May-12 Mgmt Elect Director Sue M. Cobb For For BankUnited, Inc. BKU 06652K103 09-May-12 Mgmt Elect Director Eugene F. DeMark For For BankUnited, Inc. BKU 06652K103 09-May-12 Mgmt Elect Director John A. Kanas For For BankUnited, Inc. BKU 06652K103 09-May-12 Mgmt Elect Director Richard LeFrak For For BankUnited, Inc. BKU 06652K103 09-May-12 Mgmt Elect Director Thomas O'Brien For For BankUnited, Inc. BKU 06652K103 09-May-12 Mgmt Elect Director Wilbur L. Ross, Jr. For Withhold BankUnited, Inc. BKU 06652K103 09-May-12 Mgmt Elect Director Pierre Olivier Sarkozy For For BankUnited, Inc. BKU 06652K103 09-May-12 Mgmt Elect Director Lance N. West For For BankUnited, Inc. BKU 06652K103 09-May-12 Mgmt Ratify Auditors For For BankUnited, Inc. BKU 06652K103 09-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation BankUnited, Inc. BKU 06652K103 09-May-12 Mgmt Advisory Vote on Say on Pay Frequency Three Years One Year Covanta Holding Corporation CVA 22282E102 09-May-12 Mgmt Elect Director David M. Barse For For Covanta Holding Corporation CVA 22282E102 09-May-12 Mgmt Elect Director Ronald J. Broglio For For Covanta Holding Corporation CVA 22282E102 09-May-12 Mgmt Elect Director Peter C.B. Bynoe For Withhold Covanta Holding Corporation CVA 22282E102 09-May-12 Mgmt Elect Director Linda J. Fisher For For Covanta Holding Corporation CVA 22282E102 09-May-12 Mgmt Elect Director Joseph M. Holsten For For Covanta Holding Corporation CVA 22282E102 09-May-12 Mgmt Elect Director Anthony J. Orlando For For Covanta Holding Corporation CVA 22282E102 09-May-12 Mgmt Elect Director William C. Pate For For Covanta Holding Corporation CVA 22282E102 09-May-12 Mgmt Elect Director Robert S. Silberman For For Covanta Holding Corporation CVA 22282E102 09-May-12 Mgmt Elect Director Jean Smith For For Covanta Holding Corporation CVA 22282E102 09-May-12 Mgmt Elect Director Samuel Zell For For Covanta Holding Corporation CVA 22282E102 09-May-12 Mgmt Ratify Auditors For For Covanta Holding Corporation CVA 22282E102 09-May-12 Shldr Amend Equity Award Plan for Employees and Officers Against Against Mohawk Industries, Inc. MHK 608190104 09-May-12 Mgmt Elect Director Bruce C. Bruckmann For For Mohawk Industries, Inc. MHK 608190104 09-May-12 Mgmt Elect Director Frans G. De Cock For For Mohawk Industries, Inc. MHK 608190104 09-May-12 Mgmt Elect Director Joseph A. Onorato For For Mohawk Industries, Inc. MHK 608190104 09-May-12 Mgmt Ratify Auditors For For Mohawk Industries, Inc. MHK 608190104 09-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Mohawk Industries, Inc. MHK 608190104 09-May-12 Mgmt Approve Omnibus Stock Plan For For The Dun & Bradstreet Corporation DNB 26483E100 09-May-12 Mgmt Elect Director Austin A. Adams For For The Dun & Bradstreet Corporation DNB 26483E100 09-May-12 Mgmt Elect Director John W. Alden For For The Dun & Bradstreet Corporation DNB 26483E100 09-May-12 Mgmt Elect Director Christopher J. Coughlin For For The Dun & Bradstreet Corporation DNB 26483E100 09-May-12 Mgmt Elect Director James N. Fernandez For For The Dun & Bradstreet Corporation DNB 26483E100 09-May-12 Mgmt Elect Director Paul R. Garcia For For The Dun & Bradstreet Corporation DNB 26483E100 09-May-12 Mgmt Elect Director Douglas A. Kehring For For The Dun & Bradstreet Corporation DNB 26483E100 09-May-12 Mgmt Elect Director Sara Mathew For For The Dun & Bradstreet Corporation DNB 26483E100 09-May-12 Mgmt Elect Director Sandra E. Peterson For For The Dun & Bradstreet Corporation DNB 26483E100 09-May-12 Mgmt Elect Director Michael J. Winkler For For The Dun & Bradstreet Corporation DNB 26483E100 09-May-12 Mgmt Ratify Auditors For For The Dun & Bradstreet Corporation DNB 26483E100 09-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For Against Compensation The Dun & Bradstreet Corporation DNB 26483E100 09-May-12 Mgmt Provide Right to Call Special Meeting For For Brookfield Asset Management Inc. BAM.A 112585104 10-May-12 Mgmt Elect Director Marcel R. Coutu For For Brookfield Asset Management Inc. BAM.A 112585104 10-May-12 Mgmt Elect Director Maureen Kempston Darkes For For Brookfield Asset Management Inc. BAM.A 112585104 10-May-12 Mgmt Elect Director Lance Liebman For For Brookfield Asset Management Inc. BAM.A 112585104 10-May-12 Mgmt Elect Director Frank J. McKenna For For Brookfield Asset Management Inc. BAM.A 112585104 10-May-12 Mgmt Elect Director Jack M. Mintz For For Brookfield Asset Management Inc. BAM.A 112585104 10-May-12 Mgmt Elect Director Youssef A. Nasr For For Brookfield Asset Management Inc. BAM.A 112585104 10-May-12 Mgmt Elect Director James A. Pattison For For Brookfield Asset Management Inc. BAM.A 112585104 10-May-12 Mgmt Elect Director Diana L. Taylor For For Brookfield Asset Management Inc. BAM.A 112585104 10-May-12 Mgmt Approve Deloitte & Touche LLP as Auditors and For For Authorize Board to Fix Their Remuneration Brookfield Asset Management Inc. BAM.A 112585104 10-May-12 Mgmt Approve Share Option Plan For Against Brookfield Asset Management Inc. BAM.A 112585104 10-May-12 Mgmt Advisory Vote on Executive Compensation Approach For For Onex Corporation OCX 68272K103 10-May-12 Mgmt Ratify PricewaterhouseCoopers LLP as Auditors For For Onex Corporation OCX 68272K103 10-May-12 Mgmt Authorize Board to Fix Remuneration of Auditors For For Onex Corporation OCX 68272K103 10-May-12 Mgmt Elect William A. Etherington, Peter C. Godsoe, Serge For Withhold Gouin, and Arni C. Thorsteinson as Directors Questar Corporation STR 748356102 10-May-12 Mgmt Elect Director Teresa Beck For For Questar Corporation STR 748356102 10-May-12 Mgmt Elect Director R. D. Cash For For Questar Corporation STR 748356102 10-May-12 Mgmt Elect Director Laurence M. Downes For For Questar Corporation STR 748356102 10-May-12 Mgmt Elect Director Ronald W. Jibson For For Questar Corporation STR 748356102 10-May-12 Mgmt Elect Director Gary G. Michael For For Questar Corporation STR 748356102 10-May-12 Mgmt Elect Director Keith O. Rattie For For Questar Corporation STR 748356102 10-May-12 Mgmt Elect Director Harris H. Simmons For For Questar Corporation STR 748356102 10-May-12 Mgmt Elect Director Bruce A. Williamson For For Questar Corporation STR 748356102 10-May-12 Mgmt Ratify Auditors For For Questar Corporation STR 748356102 10-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Xylem Inc. XYL 98419M100 10-May-12 Mgmt Elect Director Victoria D. Harker For For Xylem Inc. XYL 98419M100 10-May-12 Mgmt Elect Director Gretchen W. McClain For For Xylem Inc. XYL 98419M100 10-May-12 Mgmt Elect Director Markos I. Tambakeras For For Xylem Inc. XYL 98419M100 10-May-12 Mgmt Ratify Auditors For For Xylem Inc. XYL 98419M100 10-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Xylem Inc. XYL 98419M100 10-May-12 Mgmt Advisory Vote on Say on Pay Frequency One Year One Year Quest Diagnostics Incorporated DGX 74834L100 11-May-12 Mgmt Elect Director Jenne K. Britell For For Quest Diagnostics Incorporated DGX 74834L100 11-May-12 Mgmt Elect Director Gail R. Wilensky For For Quest Diagnostics Incorporated DGX 74834L100 11-May-12 Mgmt Elect Director John B. Ziegler For For Quest Diagnostics Incorporated DGX 74834L100 11-May-12 Mgmt Amend Omnibus Stock Plan For For Quest Diagnostics Incorporated DGX 74834L100 11-May-12 Mgmt Ratify Auditors For For Quest Diagnostics Incorporated DGX 74834L100 11-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For Against Compensation Quest Diagnostics Incorporated DGX 74834L100 11-May-12 Shldr Declassify the Board of Directors None For Markel Corporation MKL 570535104 14-May-12 Mgmt Elect Director J. Alfred Broaddus, Jr. For For Markel Corporation MKL 570535104 14-May-12 Mgmt Elect Director Douglas C. Eby For For Markel Corporation MKL 570535104 14-May-12 Mgmt Elect Director Stewart M. Kasen For For Markel Corporation MKL 570535104 14-May-12 Mgmt Elect Director Alan I. Kirshner For For Markel Corporation MKL 570535104 14-May-12 Mgmt Elect Director Lemuel E. Lewis For For Markel Corporation MKL 570535104 14-May-12 Mgmt Elect Director Darrell D. Martin For For Markel Corporation MKL 570535104 14-May-12 Mgmt Elect Director Anthony F. Markel For For Markel Corporation MKL 570535104 14-May-12 Mgmt Elect Director Steven A. Markel For For Markel Corporation MKL 570535104 14-May-12 Mgmt Elect Director Jay M. Weinberg For For Markel Corporation MKL 570535104 14-May-12 Mgmt Elect Director Debora J. Wilson For For Markel Corporation MKL 570535104 14-May-12 Mgmt Ratify Auditors For For Markel Corporation MKL 570535104 14-May-12 Mgmt Approve Restricted Stock Plan For For CIT Group Inc. CIT 125581801 15-May-12 Mgmt Elect Director John A. Thain For For CIT Group Inc. CIT 125581801 15-May-12 Mgmt Elect Director Michael J. Embler For For CIT Group Inc. CIT 125581801 15-May-12 Mgmt Elect Director William M. Freeman For For CIT Group Inc. CIT 125581801 15-May-12 Mgmt Elect Director David M. Moffett For For CIT Group Inc. CIT 125581801 15-May-12 Mgmt Elect Director R. Brad Oates For For CIT Group Inc. CIT 125581801 15-May-12 Mgmt Elect Director Marianne Miller Parrs For For CIT Group Inc. CIT 125581801 15-May-12 Mgmt Elect Director Gerald Rosenfeld For For CIT Group Inc. CIT 125581801 15-May-12 Mgmt Elect Director John R. Ryan For For CIT Group Inc. CIT 125581801 15-May-12 Mgmt Elect Director Seymour Sternberg For For CIT Group Inc. CIT 125581801 15-May-12 Mgmt Elect Director Peter J. Tobin For For CIT Group Inc. CIT 125581801 15-May-12 Mgmt Elect Director Laura S. Unger For For CIT Group Inc. CIT 125581801 15-May-12 Mgmt Ratify Auditors For For CIT Group Inc. CIT 125581801 15-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For Against Compensation Calpine Corporation CPN 131347304 15-May-12 Mgmt Elect Director Frank Cassidy For For Calpine Corporation CPN 131347304 15-May-12 Mgmt Elect Director Jack A. Fusco For For Calpine Corporation CPN 131347304 15-May-12 Mgmt Elect Director Robert C. Hinckley For For Calpine Corporation CPN 131347304 15-May-12 Mgmt Elect Director David C. Merritt For For Calpine Corporation CPN 131347304 15-May-12 Mgmt Elect Director W. Benjamin Moreland For For Calpine Corporation CPN 131347304 15-May-12 Mgmt Elect Director Robert A. Mosbacher, Jr. For For Calpine Corporation CPN 131347304 15-May-12 Mgmt Elect Director William E. Oberndorf For For Calpine Corporation CPN 131347304 15-May-12 Mgmt Elect Director Denise M. O'Leary For For Calpine Corporation CPN 131347304 15-May-12 Mgmt Elect Director J. Stuart Ryan For For Calpine Corporation CPN 131347304 15-May-12 Mgmt Ratify Auditors For For Calpine Corporation CPN 131347304 15-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Leucadia National Corporation LUK 527288104 15-May-12 Mgmt Elect Director Ian M. Cumming For For Leucadia National Corporation LUK 527288104 15-May-12 Mgmt Elect Director Paul M. Dougan For For Leucadia National Corporation LUK 527288104 15-May-12 Mgmt Elect Director Alan J. Hirschfield For For Leucadia National Corporation LUK 527288104 15-May-12 Mgmt Elect Director James E. Jordan For For Leucadia National Corporation LUK 527288104 15-May-12 Mgmt Elect Director Jeffrey C. Keil For For Leucadia National Corporation LUK 527288104 15-May-12 Mgmt Elect Director Jesse Clyde Nichols, III For For Leucadia National Corporation LUK 527288104 15-May-12 Mgmt Elect Director Michael Sorkin For For Leucadia National Corporation LUK 527288104 15-May-12 Mgmt Elect Director Joseph S. Steinberg For For Leucadia National Corporation LUK 527288104 15-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For Against Compensation Leucadia National Corporation LUK 527288104 15-May-12 Mgmt Ratify Auditors For For Leucadia National Corporation LUK 527288104 15-May-12 Mgmt Other Business For Against Cimarex Energy Co. XEC 171798101 16-May-12 Mgmt Elect Director Joseph R. Albi For For Cimarex Energy Co. XEC 171798101 16-May-12 Mgmt Elect Director Jerry Box For For Cimarex Energy Co. XEC 171798101 16-May-12 Mgmt Elect Director Michael J. Sullivan For For Cimarex Energy Co. XEC 171798101 16-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Cimarex Energy Co. XEC 171798101 16-May-12 Mgmt Ratify Auditors For For Coventry Health Care, Inc. CVH 222862104 17-May-12 Mgmt Elect Director Daniel N. Mendelson For Against Coventry Health Care, Inc. CVH 222862104 17-May-12 Mgmt Elect Director Rodman W. Moorehead, Iii For For Coventry Health Care, Inc. CVH 222862104 17-May-12 Mgmt Elect Director Timothy T. Weglicki For For Coventry Health Care, Inc. CVH 222862104 17-May-12 Mgmt Declassify the Board of Directors For For Coventry Health Care, Inc. CVH 222862104 17-May-12 Mgmt Reduce Supermajority Vote Requirement For For Coventry Health Care, Inc. CVH 222862104 17-May-12 Mgmt Ratify Auditors For For Coventry Health Care, Inc. CVH 222862104 17-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Coventry Health Care, Inc. CVH 222862104 17-May-12 Shldr Report on Political Contributions Against For Gentex Corporation GNTX 371901109 17-May-12 Mgmt Elect Director Fred Bauer For Withhold Gentex Corporation GNTX 371901109 17-May-12 Mgmt Elect Director Gary Goode For Withhold Gentex Corporation GNTX 371901109 17-May-12 Mgmt Elect Director Jim Wallace For Withhold Gentex Corporation GNTX 371901109 17-May-12 Mgmt Declassify the Board of Directors None For Gentex Corporation GNTX 371901109 17-May-12 Shldr Prepare Sustainability Report Against For Gentex Corporation GNTX 371901109 17-May-12 Mgmt Ratify Auditors For For Gentex Corporation GNTX 371901109 17-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Gentex Corporation GNTX 371901109 17-May-12 Mgmt Approve Non-Employee Director Stock Option Plan For For Marsh & McLennan Companies, Inc. MMC 571748102 17-May-12 Mgmt Elect Director Zachary W. Carter For For Marsh & McLennan Companies, Inc. MMC 571748102 17-May-12 Mgmt Elect Director Brian Duperreault For For Marsh & McLennan Companies, Inc. MMC 571748102 17-May-12 Mgmt Elect Director Oscar Fanjul For For Marsh & McLennan Companies, Inc. MMC 571748102 17-May-12 Mgmt Elect Director H. Edward Hanway For For Marsh & McLennan Companies, Inc. MMC 571748102 17-May-12 Mgmt Elect Director Elaine La Roche For For Marsh & McLennan Companies, Inc. MMC 571748102 17-May-12 Mgmt Elect Director Lord Lang For For Marsh & McLennan Companies, Inc. MMC 571748102 17-May-12 Mgmt Elect Director Steven A. Mills For For Marsh & McLennan Companies, Inc. MMC 571748102 17-May-12 Mgmt Elect Director Bruce P. Nolop For For Marsh & McLennan Companies, Inc. MMC 571748102 17-May-12 Mgmt Elect Director Marc D. Oken For For Marsh & McLennan Companies, Inc. MMC 571748102 17-May-12 Mgmt Elect Director Morton O. Schapiro For For Marsh & McLennan Companies, Inc. MMC 571748102 17-May-12 Mgmt Elect Director Adele Simmons For For Marsh & McLennan Companies, Inc. MMC 571748102 17-May-12 Mgmt Elect Director Lloyd M. Yates For For Marsh & McLennan Companies, Inc. MMC 571748102 17-May-12 Mgmt Elect Director R. David Yost For For Marsh & McLennan Companies, Inc. MMC 571748102 17-May-12 Mgmt Ratify Auditors For For Marsh & McLennan Companies, Inc. MMC 571748102 17-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation SBA Communications Corporation SBAC 78388J106 17-May-12 Mgmt Elect Director Brian C. Carr For For SBA Communications Corporation SBAC 78388J106 17-May-12 Mgmt Elect Director George R. Krouse, Jr. For For SBA Communications Corporation SBAC 78388J106 17-May-12 Mgmt Ratify Auditors For For SBA Communications Corporation SBAC 78388J106 17-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Telephone and Data Systems, Inc. TDS 879433829 17-May-12 Mgmt Elect Director C.A. Davis For For Telephone and Data Systems, Inc. TDS 879433829 17-May-12 Mgmt Elect Director C.D. O'Leary For For Telephone and Data Systems, Inc. TDS 879433829 17-May-12 Mgmt Elect Director M.H. Saranow For For Telephone and Data Systems, Inc. TDS 879433829 17-May-12 Mgmt Elect Director G.L. Sugarman For For Telephone and Data Systems, Inc. TDS 879433829 17-May-12 Mgmt Ratify Auditors For For Telephone and Data Systems, Inc. TDS 879433829 17-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Telephone and Data Systems, Inc. TDS 879433829 17-May-12 Shldr Approve Recapitalization Plan for all Stock to have Against For One-vote per Share The Charles Schwab Corporation SCHW 808513105 17-May-12 Mgmt Elect Director Nancy H. Bechtle For For The Charles Schwab Corporation SCHW 808513105 17-May-12 Mgmt Elect Director Walter W. Bettinger, II For For The Charles Schwab Corporation SCHW 808513105 17-May-12 Mgmt Elect Director C. Preston Butcher For For The Charles Schwab Corporation SCHW 808513105 17-May-12 Mgmt Ratify Auditors For For The Charles Schwab Corporation SCHW 808513105 17-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation The Charles Schwab Corporation SCHW 808513105 17-May-12 Mgmt Declassify the Board of Directors For For The Charles Schwab Corporation SCHW 808513105 17-May-12 Shldr Report on Political Contributions Against For The Charles Schwab Corporation SCHW 808513105 17-May-12 Shldr Adopt Proxy Access Right Against For The Williams Companies, Inc. WMB 969457100 17-May-12 Mgmt Elect Director Alan S. Armstrong For For The Williams Companies, Inc. WMB 969457100 17-May-12 Mgmt Elect Director Joseph R. Cleveland For For The Williams Companies, Inc. WMB 969457100 17-May-12 Mgmt Elect Director Irl F. Engelhardt For For The Williams Companies, Inc. WMB 969457100 17-May-12 Mgmt Elect Director John A. Hagg For For The Williams Companies, Inc. WMB 969457100 17-May-12 Mgmt Elect Director Juanita H. Hinshaw For For The Williams Companies, Inc. WMB 969457100 17-May-12 Mgmt Elect Director Frank T. Macinnis For For The Williams Companies, Inc. WMB 969457100 17-May-12 Mgmt Elect Director Steven W. Nance For For The Williams Companies, Inc. WMB 969457100 17-May-12 Mgmt Elect Director Murray D. Smith For For The Williams Companies, Inc. WMB 969457100 17-May-12 Mgmt Elect Director Janice D. Stoney For For The Williams Companies, Inc. WMB 969457100 17-May-12 Mgmt Elect Director Laura A. Sugg For For The Williams Companies, Inc. WMB 969457100 17-May-12 Mgmt Ratify Auditors For For The Williams Companies, Inc. WMB 969457100 17-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation YUM! Brands, Inc. YUM 988498101 17-May-12 Mgmt Elect Director David W. Dorman For For YUM! Brands, Inc. YUM 988498101 17-May-12 Mgmt Elect Director Massimo Ferragamo For For YUM! Brands, Inc. YUM 988498101 17-May-12 Mgmt Elect Director Mirian M. Graddick-Weir For For YUM! Brands, Inc. YUM 988498101 17-May-12 Mgmt Elect Director J. David Grissom For For YUM! Brands, Inc. YUM 988498101 17-May-12 Mgmt Elect Director Bonnie G. Hill For For YUM! Brands, Inc. YUM 988498101 17-May-12 Mgmt Elect Director Jonathan S. Linen For For YUM! Brands, Inc. YUM 988498101 17-May-12 Mgmt Elect Director Thomas C. Nelson For For YUM! Brands, Inc. YUM 988498101 17-May-12 Mgmt Elect Director David C. Novak For For YUM! Brands, Inc. YUM 988498101 17-May-12 Mgmt Elect Director Thomas M. Ryan For For YUM! Brands, Inc. YUM 988498101 17-May-12 Mgmt Elect Director Jing-Shyh S. Su For For YUM! Brands, Inc. YUM 988498101 17-May-12 Mgmt Elect Director Robert D. Walter For For YUM! Brands, Inc. YUM 988498101 17-May-12 Mgmt Ratify Auditors For For YUM! Brands, Inc. YUM 988498101 17-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For Against Compensation YUM! Brands, Inc. YUM 988498101 17-May-12 Shldr Require Independent Board Chairman Against For YUM! Brands, Inc. YUM 988498101 17-May-12 Shldr Adopt and Implement Sustainable Palm Oil Policy Against For Aon PLC AON G0408V102 18-May-12 Mgmt Elect Director Lester B. Knight For For Aon PLC AON G0408V102 18-May-12 Mgmt Elect Director Gregory C. Case For For Aon PLC AON G0408V102 18-May-12 Mgmt Elect Director Fulvio Conti For For Aon PLC AON G0408V102 18-May-12 Mgmt Elect Director Cheryl A. Francis For For Aon PLC AON G0408V102 18-May-12 Mgmt Elect Director Edgar D. Jannotta For For Aon PLC AON G0408V102 18-May-12 Mgmt Elect Director J. Michael Losh For For Aon PLC AON G0408V102 18-May-12 Mgmt Elect Director Robert S. Morrison For For Aon PLC AON G0408V102 18-May-12 Mgmt Elect Director Richard B. Myers For For Aon PLC AON G0408V102 18-May-12 Mgmt Elect Director Richard C. Notebaert For For Aon PLC AON G0408V102 18-May-12 Mgmt Elect Director Gloria Santona For For Aon PLC AON G0408V102 18-May-12 Mgmt Elect Director Carolyn Y. Woo For For Aon PLC AON G0408V102 18-May-12 Mgmt Ratify Auditors For For Aon PLC AON G0408V102 18-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation J. C. Penney Company, Inc. JCP 708160106 18-May-12 Mgmt Elect Director William A. Ackman For For J. C. Penney Company, Inc. JCP 708160106 18-May-12 Mgmt Elect Director Colleen C. Barrett For For J. C. Penney Company, Inc. JCP 708160106 18-May-12 Mgmt Elect Director Thomas J. Engibous For For J. C. Penney Company, Inc. JCP 708160106 18-May-12 Mgmt Elect Director Kent B. Foster For For J. C. Penney Company, Inc. JCP 708160106 18-May-12 Mgmt Elect Director Ronald B. Johnson For For J. C. Penney Company, Inc. JCP 708160106 18-May-12 Mgmt Elect Director Geraldine B. Laybourne For For J. C. Penney Company, Inc. JCP 708160106 18-May-12 Mgmt Elect Director Burl Osborne For For J. C. Penney Company, Inc. JCP 708160106 18-May-12 Mgmt Elect Director Leonard H. Roberts For For J. C. Penney Company, Inc. JCP 708160106 18-May-12 Mgmt Elect Director Steven Roth For For J. C. Penney Company, Inc. JCP 708160106 18-May-12 Mgmt Elect Director Javier G. Teruel For For J. C. Penney Company, Inc. JCP 708160106 18-May-12 Mgmt Elect Director R. Gerald Turner For For J. C. Penney Company, Inc. JCP 708160106 18-May-12 Mgmt Elect Director Mary Beth West For For J. C. Penney Company, Inc. JCP 708160106 18-May-12 Mgmt Ratify Auditors For For J. C. Penney Company, Inc. JCP 708160106 18-May-12 Mgmt Approve Omnibus Stock Plan For Against J. C. Penney Company, Inc. JCP 708160106 18-May-12 Mgmt Approve Executive Incentive Bonus Plan For For J. C. Penney Company, Inc. JCP 708160106 18-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For Against Compensation Sensata Technologies Holding N.V. 9ST N7902X106 22-May-12 Mgmt Elect Thomas Wroe, Jr. as Director For Against Sensata Technologies Holding N.V. 9ST N7902X106 22-May-12 Mgmt Elect Martha Sullivan as Director For Against Sensata Technologies Holding N.V. 9ST N7902X106 22-May-12 Mgmt Elect Lewis B. Campbell as Director For For Sensata Technologies Holding N.V. 9ST N7902X106 22-May-12 Mgmt Elect Paul Edgerley as Director For Against Sensata Technologies Holding N.V. 9ST N7902X106 22-May-12 Mgmt Elect Michael J. Jacobson as Director For For Sensata Technologies Holding N.V. 9ST N7902X106 22-May-12 Mgmt Elect John Lewis as Director For For Sensata Technologies Holding N.V. 9ST N7902X106 22-May-12 Mgmt Elect Charles W. Peffer as Director For For Sensata Technologies Holding N.V. 9ST N7902X106 22-May-12 Mgmt Elect Kirk P. Pond as Director For For Sensata Technologies Holding N.V. 9ST N7902X106 22-May-12 Mgmt Elect Michael Ward as Director For Against Sensata Technologies Holding N.V. 9ST N7902X106 22-May-12 Mgmt Elect Stephen Zide as Director For Against Sensata Technologies Holding N.V. 9ST N7902X106 22-May-12 Mgmt Ratify Ernst & Young LLP as Auditors For For Sensata Technologies Holding N.V. 9ST N7902X106 22-May-12 Mgmt Approve Financial Statements and Statutory Reports For For for Fiscal Year 2011 Sensata Technologies Holding N.V. 9ST N7902X106 22-May-12 Mgmt Approve Discharge of Board For For Sensata Technologies Holding N.V. 9ST N7902X106 22-May-12 Mgmt Approve Remuneration Report Containing For For Remuneration Policy for Management Board Members Sensata Technologies Holding N.V. 9ST N7902X106 22-May-12 Mgmt Grant Board Authority to Repurchase Shares For Against Sensata Technologies Holding N.V. 9ST N7902X106 22-May-12 Mgmt Grant Board Authority to Issue Shares and For Against Limit/Exclude Preemptive Rights for Five Years Sensata Technologies Holding N.V. 9ST N7902X106 22-May-12 Mgmt Amend Articles Re: Board Related For For DENTSPLY International Inc. XRAY 249030107 23-May-12 Mgmt Elect Director Willie A. Deese For For DENTSPLY International Inc. XRAY 249030107 23-May-12 Mgmt Elect Director Leslie A. Jones For For DENTSPLY International Inc. XRAY 249030107 23-May-12 Mgmt Elect Director Bret W. Wise For For DENTSPLY International Inc. XRAY 249030107 23-May-12 Mgmt Ratify Auditors For For DENTSPLY International Inc. XRAY 249030107 23-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation DENTSPLY International Inc. XRAY 249030107 23-May-12 Shldr Declassify the Board of Directors Against For BlackRock, Inc. BLK 09247X101 24-May-12 Mgmt Elect Director William S. Demchak For For BlackRock, Inc. BLK 09247X101 24-May-12 Mgmt Elect Director Laurence D. Fink For For BlackRock, Inc. BLK 09247X101 24-May-12 Mgmt Elect Director Robert S. Kapito For For BlackRock, Inc. BLK 09247X101 24-May-12 Mgmt Elect Director Thomas H. O'Brien For For BlackRock, Inc. BLK 09247X101 24-May-12 Mgmt Elect Director Ivan G. Seidenberg For For BlackRock, Inc. BLK 09247X101 24-May-12 Mgmt Declassify the Board of Directors For For BlackRock, Inc. BLK 09247X101 24-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation BlackRock, Inc. BLK 09247X101 24-May-12 Mgmt Ratify Auditors For For Crown Castle International Corp. CCI 228227104 24-May-12 Mgmt Elect Director Cindy Christy For For Crown Castle International Corp. CCI 228227104 24-May-12 Mgmt Elect Director Ari Q. Fitzgerald For For Crown Castle International Corp. CCI 228227104 24-May-12 Mgmt Elect Director Robert E. Garrison, II For For Crown Castle International Corp. CCI 228227104 24-May-12 Mgmt Elect Director John P. Kelly For For Crown Castle International Corp. CCI 228227104 24-May-12 Mgmt Ratify Auditors For For Crown Castle International Corp. CCI 228227104 24-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Lamar Advertising Company LAMR 512815101 24-May-12 Mgmt Elect Director John Maxwell Hamilton For For Lamar Advertising Company LAMR 512815101 24-May-12 Mgmt Elect Director John E. Koerner, III For For Lamar Advertising Company LAMR 512815101 24-May-12 Mgmt Elect Director Stephen P. Mumblow For For Lamar Advertising Company LAMR 512815101 24-May-12 Mgmt Elect Director Thomas V. Reifenheiser For For Lamar Advertising Company LAMR 512815101 24-May-12 Mgmt Elect Director Anna Reilly For For Lamar Advertising Company LAMR 512815101 24-May-12 Mgmt Elect Director Kevin P. Reilly, Jr. For For Lamar Advertising Company LAMR 512815101 24-May-12 Mgmt Elect Director Wendell Reilly For For Lamar Advertising Company LAMR 512815101 24-May-12 Mgmt Amend Qualified Employee Stock Purchase Plan For For Lamar Advertising Company LAMR 512815101 24-May-12 Mgmt Ratify Auditors For For Martin Marietta Materials, Inc. MLM 573284106 24-May-12 Mgmt Elect Director David G. Maffucci For For Martin Marietta Materials, Inc. MLM 573284106 24-May-12 Mgmt Elect Director William E. McDonald For For Martin Marietta Materials, Inc. MLM 573284106 24-May-12 Mgmt Elect Director Frank H. Menaker, Jr. For For Martin Marietta Materials, Inc. MLM 573284106 24-May-12 Mgmt Elect Director Richard A. Vinroot For Withhold Martin Marietta Materials, Inc. MLM 573284106 24-May-12 Mgmt Ratify Auditors For For Martin Marietta Materials, Inc. MLM 573284106 24-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation SLM Corporation SLM 78442P106 24-May-12 Mgmt Elect Director Ann Torre Bates For For SLM Corporation SLM 78442P106 24-May-12 Mgmt Elect Director W.m. Diefenderfer III For For SLM Corporation SLM 78442P106 24-May-12 Mgmt Elect Director Diane Suitt Gilleland For For SLM Corporation SLM 78442P106 24-May-12 Mgmt Elect Director Earl A. Goode For For SLM Corporation SLM 78442P106 24-May-12 Mgmt Elect Director Ronald F. Hunt For For SLM Corporation SLM 78442P106 24-May-12 Mgmt Elect Director Albert L. Lord For For SLM Corporation SLM 78442P106 24-May-12 Mgmt Elect Director Barry A. Munitz For For SLM Corporation SLM 78442P106 24-May-12 Mgmt Elect Director Howard H. Newman For For SLM Corporation SLM 78442P106 24-May-12 Mgmt Elect Director A. Alexander Porter, Jr. For For SLM Corporation SLM 78442P106 24-May-12 Mgmt Elect Director Frank C. Puleo For For SLM Corporation SLM 78442P106 24-May-12 Mgmt Elect Director Wolfgang Schoellkopf For For SLM Corporation SLM 78442P106 24-May-12 Mgmt Elect Director Steven L. Shapiro For For SLM Corporation SLM 78442P106 24-May-12 Mgmt Elect Director J. Terry Strange For For SLM Corporation SLM 78442P106 24-May-12 Mgmt Elect Director Anthony P. Terracciano For For SLM Corporation SLM 78442P106 24-May-12 Mgmt Elect Director Barry L. Williams For For SLM Corporation SLM 78442P106 24-May-12 Mgmt Approve Omnibus Stock Plan For For SLM Corporation SLM 78442P106 24-May-12 Mgmt Amend Nonqualified Employee Stock Purchase Plan For For SLM Corporation SLM 78442P106 24-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation SLM Corporation SLM 78442P106 24-May-12 Mgmt Ratify Auditors For For VeriSign, Inc. VRSN 92343E102 24-May-12 Mgmt Elect Director D. James Bidzos For For VeriSign, Inc. VRSN 92343E102 24-May-12 Mgmt Elect Director William L. Chenevich For For VeriSign, Inc. VRSN 92343E102 24-May-12 Mgmt Elect Director Kathleen A. Cote For For VeriSign, Inc. VRSN 92343E102 24-May-12 Mgmt Elect Director Roger H. Moore For For VeriSign, Inc. VRSN 92343E102 24-May-12 Mgmt Elect Director John D. Roach For For VeriSign, Inc. VRSN 92343E102 24-May-12 Mgmt Elect Director Louis A. Simpson For For VeriSign, Inc. VRSN 92343E102 24-May-12 Mgmt Elect Director Timothy Tomlinson For For VeriSign, Inc. VRSN 92343E102 24-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation VeriSign, Inc. VRSN 92343E102 24-May-12 Mgmt Ratify Auditors For For Vornado Realty Trust VNO 929042109 24-May-12 Mgmt Elect Director Steven Roth For Withhold Vornado Realty Trust VNO 929042109 24-May-12 Mgmt Elect Director Michael D. Fascitelli For Withhold Vornado Realty Trust VNO 929042109 24-May-12 Mgmt Elect Director Russell B. Wight, Jr. For Withhold Vornado Realty Trust VNO 929042109 24-May-12 Mgmt Ratify Auditors For For Vornado Realty Trust VNO 929042109 24-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Vornado Realty Trust VNO 929042109 24-May-12 Shldr Require a Majority Vote for the Election of Directors Against For Vornado Realty Trust VNO 929042109 24-May-12 Shldr Declassify the Board of Directors Against For White Mountains Insurance Group, WTM G9618E107 24-May-12 Mgmt Elect Howard L. Clark, Jr. as Director For For Ltd. White Mountains Insurance Group, WTM G9618E107 24-May-12 Mgmt Elect A. Michael Frinquelli as Director For For Ltd. White Mountains Insurance Group, WTM G9618E107 24-May-12 Mgmt Elect Allan L. Waters as Director For For Ltd. White Mountains Insurance Group, WTM G9618E107 24-May-12 Mgmt Elect Lars Ek as Director for Sirius International For For Ltd. Insurance Corporation White Mountains Insurance Group, WTM G9618E107 24-May-12 Mgmt Elect Brian E. Kensil as Director for Sirius International For For Ltd. Insurance Corporation White Mountains Insurance Group, WTM G9618E107 24-May-12 Mgmt Elect Goran A. Thorstensson as Director for Sirius For For Ltd. International Insurance Corporation White Mountains Insurance Group, WTM G9618E107 24-May-12 Mgmt Elect Allan L. Waters as Director for Sirius International For For Ltd. Insurance Corporation White Mountains Insurance Group, WTM G9618E107 24-May-12 Mgmt Elect Christine H. Repasy as Director for Scandinavian For For Ltd. Reinsurance Company Ltd. White Mountains Insurance Group, WTM G9618E107 24-May-12 Mgmt Elect Warren J. Trace as Director for Scandinavian For For Ltd. Reinsurance Company Ltd. White Mountains Insurance Group, WTM G9618E107 24-May-12 Mgmt Elect Allan L. Waters as Director for Scandinavian For For Ltd. Reinsurance Company Ltd. White Mountains Insurance Group, WTM G9618E107 24-May-12 Mgmt Elect Raymond Barrette as Director for White For For Ltd. Mountains Life Reinsurance (Bermuda) Ltd. White Mountains Insurance Group, WTM G9618E107 24-May-12 Mgmt Elect David T. Foy as Director for White Mountains Life For For Ltd. Reinsurance (Bermuda) Ltd. White Mountains Insurance Group, WTM G9618E107 24-May-12 Mgmt Elect Jennifer L. Pitts as Director for White Mountains For For Ltd. Life Reinsurance (Bermuda) Ltd. White Mountains Insurance Group, WTM G9618E107 24-May-12 Mgmt Elect Warren J. Trace as Director for White Mountains For For Ltd. Life Reinsurance (Bermuda) Ltd. White Mountains Insurance Group, WTM G9618E107 24-May-12 Mgmt Elect Christine H. Repasy as Director for White Shoals For For Ltd. Re Ltd. White Mountains Insurance Group, WTM G9618E107 24-May-12 Mgmt Elect Warren J. Trace as Director for White Shoals Re For For Ltd. Ltd. White Mountains Insurance Group, WTM G9618E107 24-May-12 Mgmt Elect Allan L. Waters as Director for White Shoals Re For For Ltd. Ltd. White Mountains Insurance Group, WTM G9618E107 24-May-12 Mgmt Elect Christine H. Repasy as Director of Star Re Ltd. For For Ltd. White Mountains Insurance Group, WTM G9618E107 24-May-12 Mgmt Elect Goran A. Thorstensson as Director of Star Re For For Ltd. Ltd. White Mountains Insurance Group, WTM G9618E107 24-May-12 Mgmt Elect Warren J. Trace as Director of Star Re Ltd. For For Ltd. White Mountains Insurance Group, WTM G9618E107 24-May-12 Mgmt Elect Allan L. Waters as Director of Star Re Ltd. For For Ltd. White Mountains Insurance Group, WTM G9618E107 24-May-12 Mgmt Elect Michael Dashfield as Director of White Mountains For For Ltd. Re Sirius Capital Ltd. White Mountains Insurance Group, WTM G9618E107 24-May-12 Mgmt Elect Lars Ek as Director of White Mountains Re For For Ltd. Sirius Capital Ltd. White Mountains Insurance Group, WTM G9618E107 24-May-12 Mgmt Elect Goran A. Thorstensson as Director of White For For Ltd. Mountains Re Sirius Capital Ltd. White Mountains Insurance Group, WTM G9618E107 24-May-12 Mgmt Elect Allan L. Waters as Director of White Mountains For For Ltd. Re Sirius Capital Ltd. White Mountains Insurance Group, WTM G9618E107 24-May-12 Mgmt Elect Raymond Barrette as Director for Any New For For Ltd. Designated Subsidiary White Mountains Insurance Group, WTM G9618E107 24-May-12 Mgmt Elect David T. Foy as Director for Any New Designated For For Ltd. Subsidiary White Mountains Insurance Group, WTM G9618E107 24-May-12 Mgmt Elect Jennifer L. Pitts as Director for Any New For For Ltd. Designated Subsidiary White Mountains Insurance Group, WTM G9618E107 24-May-12 Mgmt Elect Warren J. Trace as Director for Any New For For Ltd. Designated Subsidiary White Mountains Insurance Group, WTM G9618E107 24-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Ltd. Compensation White Mountains Insurance Group, WTM G9618E107 24-May-12 Mgmt Ratify PricewaterhouseCoopers LLP as Auditors For For Ltd. Fidelity National Information FIS 31620M106 30-May-12 Mgmt Elect Director William P. Foley, II For For Services, Inc. Fidelity National Information FIS 31620M106 30-May-12 Mgmt Elect Director Thomas M. Hagerty For For Services, Inc. Fidelity National Information FIS 31620M106 30-May-12 Mgmt Elect Director Keith W. Hughes For For Services, Inc. Fidelity National Information FIS 31620M106 30-May-12 Mgmt Ratify Auditors For For Services, Inc. Fidelity National Information FIS 31620M106 30-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Services, Inc. Compensation Fidelity National Information FIS 31620M106 30-May-12 Mgmt Declassify the Board of Directors For For Services, Inc. LPL Investment Holdings Inc. LPLA 50213H100 30-May-12 Mgmt Elect Director Richard W. Boyce For For LPL Investment Holdings Inc. LPLA 50213H100 30-May-12 Mgmt Elect Director John J. Brennan For For LPL Investment Holdings Inc. LPLA 50213H100 30-May-12 Mgmt Elect Director Mark S. Casady For For LPL Investment Holdings Inc. LPLA 50213H100 30-May-12 Mgmt Elect Director Jeffrey A. Goldstein For For LPL Investment Holdings Inc. LPLA 50213H100 30-May-12 Mgmt Elect Director James S. Putnam For For LPL Investment Holdings Inc. LPLA 50213H100 30-May-12 Mgmt Elect Director James S. Riepe For For LPL Investment Holdings Inc. LPLA 50213H100 30-May-12 Mgmt Elect Director Richard P. Schifter For For LPL Investment Holdings Inc. LPLA 50213H100 30-May-12 Mgmt Elect Director Jeffrey E. Stiefler For For LPL Investment Holdings Inc. LPLA 50213H100 30-May-12 Mgmt Elect Director Allen R. Thorpe For For LPL Investment Holdings Inc. LPLA 50213H100 30-May-12 Mgmt Ratify Auditors For For Molson Coors Brewing Company TAP 60871R209 30-May-12 Mgmt Elect Director Charles M. Herington For Withhold Molson Coors Brewing Company TAP 60871R209 30-May-12 Mgmt Elect Director H. Sanford Riley For Withhold Valeant Pharmaceuticals VRX 91911K102 30-May-12 Mgmt Elect Director Ronald H. Farmer For For International, Inc. Valeant Pharmaceuticals VRX 91911K102 30-May-12 Mgmt Elect Director Robert A. Ingram For For International, Inc. Valeant Pharmaceuticals VRX 91911K102 30-May-12 Mgmt Elect Director Theo Melas-Kyriazi For For International, Inc. Valeant Pharmaceuticals VRX 91911K102 30-May-12 Mgmt Elect Director G. Mason Morfit For For International, Inc. Valeant Pharmaceuticals VRX 91911K102 30-May-12 Mgmt Elect Director Laurence E. Paul For For International, Inc. Valeant Pharmaceuticals VRX 91911K102 30-May-12 Mgmt Elect Director J. Michael Pearson For For International, Inc. Valeant Pharmaceuticals VRX 91911K102 30-May-12 Mgmt Elect Director Robert N. Power For For International, Inc. Valeant Pharmaceuticals VRX 91911K102 30-May-12 Mgmt Elect Director Norma A. Provencio For For International, Inc. Valeant Pharmaceuticals VRX 91911K102 30-May-12 Mgmt Elect Director Lloyd M. Segal For For International, Inc. Valeant Pharmaceuticals VRX 91911K102 30-May-12 Mgmt Elect Director Katharine B. Stevenson For For International, Inc. Valeant Pharmaceuticals VRX 91911K102 30-May-12 Mgmt Advisory Vote on Executive Compensation Approach For For International, Inc. Valeant Pharmaceuticals VRX 91911K102 30-May-12 Mgmt Ratify PricewaterhouseCoopers LLP as Auditors For For International, Inc. Macquarie Infrastructure Company MIC 55608B105 31-May-12 Mgmt Elect Director Norman H. Brown, Jr. For For LLC Macquarie Infrastructure Company MIC 55608B105 31-May-12 Mgmt Elect Director George W. Carmany, III For For LLC Macquarie Infrastructure Company MIC 55608B105 31-May-12 Mgmt Elect Director H.E. Lentz For For LLC Macquarie Infrastructure Company MIC 55608B105 31-May-12 Mgmt Elect Director William H. Webb For For LLC Macquarie Infrastructure Company MIC 55608B105 31-May-12 Mgmt Ratify Auditors For For LLC Macquarie Infrastructure Company MIC 55608B105 31-May-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For LLC Compensation Dollar General Corporation DG 256677105 01-Jun-12 Mgmt Elect Director Raj Agrawal For Withhold Dollar General Corporation DG 256677105 01-Jun-12 Mgmt Elect Director Warren F. Bryant For Withhold Dollar General Corporation DG 256677105 01-Jun-12 Mgmt Elect Director Michael M. Calbert For Withhold Dollar General Corporation DG 256677105 01-Jun-12 Mgmt Elect Director Richard W. Dreiling For Withhold Dollar General Corporation DG 256677105 01-Jun-12 Mgmt Elect Director Adrian Jones For Withhold Dollar General Corporation DG 256677105 01-Jun-12 Mgmt Elect Director William C. Rhodes, III For Withhold Dollar General Corporation DG 256677105 01-Jun-12 Mgmt Elect Director David B. Rickard For For Dollar General Corporation DG 256677105 01-Jun-12 Mgmt Amend Omnibus Stock Plan For For Dollar General Corporation DG 256677105 01-Jun-12 Mgmt Amend Executive Incentive Bonus Plan For For Dollar General Corporation DG 256677105 01-Jun-12 Mgmt Ratify Auditors For For Nabors Industries Ltd. NBR G6359F103 05-Jun-12 Mgmt Elect Director James R. Crane as Director For For Nabors Industries Ltd. NBR G6359F103 05-Jun-12 Mgmt Elect Director Michael C. Linn as Director For For Nabors Industries Ltd. NBR G6359F103 05-Jun-12 Mgmt Elect Director John Yearwood as Director For For Nabors Industries Ltd. NBR G6359F103 05-Jun-12 Mgmt Approve Pricewaterhouse Coopers LLP as Auditor and For For Authorize Board to Fix Their Renumeration Nabors Industries Ltd. NBR G6359F103 05-Jun-12 Mgmt Declassify the Board of Directors For For Nabors Industries Ltd. NBR G6359F103 05-Jun-12 Mgmt Amend Bylaws Regarding Business Combination For Against Nabors Industries Ltd. NBR G6359F103 05-Jun-12 Mgmt Change Location of Registered Office For For Nabors Industries Ltd. NBR G6359F103 05-Jun-12 Mgmt Approve Executive Incentive Bonus Plan For Against Nabors Industries Ltd. NBR G6359F103 05-Jun-12 Mgmt Approve Omnibus Stock Plan For Against Nabors Industries Ltd. NBR G6359F103 05-Jun-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For Against Compensation Nabors Industries Ltd. NBR G6359F103 05-Jun-12 Shldr Proxy Access Against For Nabors Industries Ltd. NBR G6359F103 05-Jun-12 Shldr Submit Severance Agreement (Change-in-Control) to Against For Shareholder Vote Live Nation Entertainment, Inc. LYV 538034109 08-Jun-12 Mgmt Elect Director James L. Dolan For Withhold Live Nation Entertainment, Inc. LYV 538034109 08-Jun-12 Mgmt Elect Director Ariel Emanuel For Withhold Live Nation Entertainment, Inc. LYV 538034109 08-Jun-12 Mgmt Elect Director Gregory B. Maffei For Withhold Live Nation Entertainment, Inc. LYV 538034109 08-Jun-12 Mgmt Elect Director Randall T. Mays For Withhold Live Nation Entertainment, Inc. LYV 538034109 08-Jun-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For Against Compensation Live Nation Entertainment, Inc. LYV 538034109 08-Jun-12 Mgmt Ratify Auditors For For The Howard Hughes Corporation HHC 44267D107 11-Jun-12 Mgmt Elect Director William A. Ackman For For The Howard Hughes Corporation HHC 44267D107 11-Jun-12 Mgmt Elect Director Adam Flatto For For The Howard Hughes Corporation HHC 44267D107 11-Jun-12 Mgmt Elect Director Jeffrey Furber For For The Howard Hughes Corporation HHC 44267D107 11-Jun-12 Mgmt Elect Director Gary Krow For For The Howard Hughes Corporation HHC 44267D107 11-Jun-12 Mgmt Elect Director Allen Model For For The Howard Hughes Corporation HHC 44267D107 11-Jun-12 Mgmt Elect Director R. Scot Sellers For For The Howard Hughes Corporation HHC 44267D107 11-Jun-12 Mgmt Elect Director Steven Shepsman For For The Howard Hughes Corporation HHC 44267D107 11-Jun-12 Mgmt Elect Director Burton M. Tansky For For The Howard Hughes Corporation HHC 44267D107 11-Jun-12 Mgmt Elect Director Mary Ann Tighe For For The Howard Hughes Corporation HHC 44267D107 11-Jun-12 Mgmt Elect Director David R. Weinreb For For The Howard Hughes Corporation HHC 44267D107 11-Jun-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation The Howard Hughes Corporation HHC 44267D107 11-Jun-12 Mgmt Amend Omnibus Stock Plan For For The Howard Hughes Corporation HHC 44267D107 11-Jun-12 Mgmt Adopt NOL Rights Plan (NOL Pill) For For The Howard Hughes Corporation HHC 44267D107 11-Jun-12 Mgmt Ratify Auditors For For CME Group Inc. CME 12572Q105 13-Jun-12 Mgmt Elect Director Dennis H. Chookaszian For Withhold CME Group Inc. CME 12572Q105 13-Jun-12 Mgmt Elect Director Larry G. Gerdes For For CME Group Inc. CME 12572Q105 13-Jun-12 Mgmt Elect Director Daniel R. Glickman For For CME Group Inc. CME 12572Q105 13-Jun-12 Mgmt Elect Director James E. Oliff For For CME Group Inc. CME 12572Q105 13-Jun-12 Mgmt Elect Director Edemir Pinto For For CME Group Inc. CME 12572Q105 13-Jun-12 Mgmt Elect Director Alex J. Pollock For For CME Group Inc. CME 12572Q105 13-Jun-12 Mgmt Elect Director William R. Shepard For For CME Group Inc. CME 12572Q105 13-Jun-12 Mgmt Ratify Auditors For For CME Group Inc. CME 12572Q105 13-Jun-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation CME Group Inc. CME 12572Q105 13-Jun-12 Mgmt Declassify the Board of Directors For For CME Group Inc. CME 12572Q105 13-Jun-12 Mgmt Amend Omnibus Stock Plan For For CME Group Inc. CME 12572Q105 13-Jun-12 Mgmt Amend Qualified Employee Stock Purchase Plan For For CME Group Inc. CME 12572Q105 13-Jun-12 Shldr Proxy Access Against For Forest City Enterprises, Inc. FCE.A 345550107 13-Jun-12 Mgmt Elect Director Arthur F. Anton For For Forest City Enterprises, Inc. FCE.A 345550107 13-Jun-12 Mgmt Elect Director Scott S. Cowen For For Forest City Enterprises, Inc. FCE.A 345550107 13-Jun-12 Mgmt Elect Director Michael P. Esposito, Jr For For Forest City Enterprises, Inc. FCE.A 345550107 13-Jun-12 Mgmt Elect Director Stan Ross For For Forest City Enterprises, Inc. FCE.A 345550107 13-Jun-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Forest City Enterprises, Inc. FCE.A 345550107 13-Jun-12 Mgmt Ratify Auditors For For Move, Inc. MOVE 62458M207 13-Jun-12 Mgmt Elect Director Joe F. Hanauer For For Move, Inc. MOVE 62458M207 13-Jun-12 Mgmt Elect Director Steven H. Berkowitz For For Move, Inc. MOVE 62458M207 13-Jun-12 Mgmt Elect Director Kenneth K. Klein For For Move, Inc. MOVE 62458M207 13-Jun-12 Mgmt Elect Director V. Paul Unruh For For Move, Inc. MOVE 62458M207 13-Jun-12 Mgmt Elect Director Bruce G. Willison For For Move, Inc. MOVE 62458M207 13-Jun-12 Mgmt Ratify Auditors For For Move, Inc. MOVE 62458M207 13-Jun-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For Against Compensation The TJX Companies, Inc. TJX 872540109 13-Jun-12 Mgmt Elect Director Zein Abdalla For For The TJX Companies, Inc. TJX 872540109 13-Jun-12 Mgmt Elect Director Jose B. Alvarez For For The TJX Companies, Inc. TJX 872540109 13-Jun-12 Mgmt Elect Director Alan M. Bennett For For The TJX Companies, Inc. TJX 872540109 13-Jun-12 Mgmt Elect Director Bernard Cammarata For For The TJX Companies, Inc. TJX 872540109 13-Jun-12 Mgmt Elect Director David T. Ching For For The TJX Companies, Inc. TJX 872540109 13-Jun-12 Mgmt Elect Director Michael F. Hines For For The TJX Companies, Inc. TJX 872540109 13-Jun-12 Mgmt Elect Director Amy B. Lane For For The TJX Companies, Inc. TJX 872540109 13-Jun-12 Mgmt Elect Director Carol Meyrowitz For For The TJX Companies, Inc. TJX 872540109 13-Jun-12 Mgmt Elect Director John F. O'Brien For For The TJX Companies, Inc. TJX 872540109 13-Jun-12 Mgmt Elect Director Willow B. Shire For For The TJX Companies, Inc. TJX 872540109 13-Jun-12 Mgmt Ratify Auditors For For The TJX Companies, Inc. TJX 872540109 13-Jun-12 Mgmt Amend Executive Incentive Bonus Plan For For The TJX Companies, Inc. TJX 872540109 13-Jun-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Iron Mountain Incorporated IRM 462846106 14-Jun-12 Mgmt Elect Director Ted R. Antenucci For For Iron Mountain Incorporated IRM 462846106 14-Jun-12 Mgmt Elect Director Clarke H. Bailey For For Iron Mountain Incorporated IRM 462846106 14-Jun-12 Mgmt Elect Director Kent P. Dauten For For Iron Mountain Incorporated IRM 462846106 14-Jun-12 Mgmt Elect Director Paul F. Deninger For For Iron Mountain Incorporated IRM 462846106 14-Jun-12 Mgmt Elect Director Per-Kristian Halvorsen For For Iron Mountain Incorporated IRM 462846106 14-Jun-12 Mgmt Elect Director Michael W. Lamach For For Iron Mountain Incorporated IRM 462846106 14-Jun-12 Mgmt Elect Director Arthur D. Little For For Iron Mountain Incorporated IRM 462846106 14-Jun-12 Mgmt Elect Director Allan Z. Loren For For Iron Mountain Incorporated IRM 462846106 14-Jun-12 Mgmt Elect Director C. Richard Reese For For Iron Mountain Incorporated IRM 462846106 14-Jun-12 Mgmt Elect Director Vincent J. Ryan For For Iron Mountain Incorporated IRM 462846106 14-Jun-12 Mgmt Elect Director Laurie A. Tucker For For Iron Mountain Incorporated IRM 462846106 14-Jun-12 Mgmt Elect Director Alfred J. Verrecchia For For Iron Mountain Incorporated IRM 462846106 14-Jun-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation Iron Mountain Incorporated IRM 462846106 14-Jun-12 Mgmt Ratify Auditors For For Liberty Global, Inc. LBTYA 530555101 19-Jun-12 Mgmt Elect Director John P. Cole, Jr. For For Liberty Global, Inc. LBTYA 530555101 19-Jun-12 Mgmt Elect Director Richard R. Green For For Liberty Global, Inc. LBTYA 530555101 19-Jun-12 Mgmt Elect Director David E. Rapley For For Liberty Global, Inc. LBTYA 530555101 19-Jun-12 Mgmt Ratify Auditors For For CarMax, Inc. KMX 143130102 25-Jun-12 Mgmt Elect Director Jeffrey E. Garten For For CarMax, Inc. KMX 143130102 25-Jun-12 Mgmt Elect Director Vivian M. Stephenson For For CarMax, Inc. KMX 143130102 25-Jun-12 Mgmt Elect Director Beth A. Stewart For For CarMax, Inc. KMX 143130102 25-Jun-12 Mgmt Elect Director William R. Tiefel For For CarMax, Inc. KMX 143130102 25-Jun-12 Mgmt Ratify Auditors For For CarMax, Inc. KMX 143130102 25-Jun-12 Mgmt Advisory Vote to Ratify Named Executive Officers' For For Compensation CarMax, Inc. KMX 143130102 25-Jun-12 Mgmt Amend Omnibus Stock Plan For For CarMax, Inc. KMX 143130102 25-Jun-12 Mgmt Amend Executive Incentive Bonus Plan For For CarMax, Inc. KMX 143130102 25-Jun-12 Shldr Declassify the Board of Directors Against For Principal Variable Contracts Funds, Inc. – Money Market Account Sub-Advisor: Principal Global Investors, LLC Vote Summary Report July 1, 2012 - June 30, 2012 Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Proponent Voted 07/01/12 - 06/30/12 No proxies were voted during this time period Principal Variable Contracts Funds, Inc. – Principal Capital Appreciation Account Sub-Advisor: Edge Asset Management, Inc ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 27, 2012 Meeting Type: Annual Record Date:FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director W. James Farrell For For Management 1.5 Elect Director Edward M. Liddy For For Management 1.6 Elect Director Nancy McKinstry For Withhold Management 1.7 Elect Director Phebe N. Novakovic For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Samuel C. Scott, III For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Adopt Anti Gross-up Policy Against For Shareholder 8 Stock Retention/Holding Period Against For Shareholder 9 Cease Compliance Adjustments to Against For Shareholder Performance Criteria 10 Pro-rata Vesting of Equity Plans Against For Shareholder ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: JAN 09, 2012 Meeting Type: Special Record Date:NOV 30, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Dividend Distribution from For For Management Legal Reserves ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date:MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Michael G. Atieh as Director For For Management 1.2 Elect Mary A. Cirillo as Director For For Management 1.3 Elect Thomas J. Neff as Director For For Management 2.1 Approve Annual Report For For Management 2.2 Accept Statutory Financial Statements For For Management 2.3 Accept Consolidated Financial For For Management Statements 3 Approve Allocation of Income and For For Management Dividends 4 Approve Discharge of Board and Senior For For Management Management 5 Approve Creation of CHF 4.2 Billion For For Management Pool of Capital without Preemptive Rights 6.1 Ratify PricewaterhouseCoopers AG as For For Management Auditors 6.2 Ratify PricewaterhouseCoopers LLP as For For Management Independent Registered Public Accounting Firm as Auditors 6.3 Ratify BDO AG as Special Auditors For For Management 7 Approve Dividend Distribution From For For Management Legal Reserves Through Reduction in Share Capital 8 Advisory Vote to ratify Named For For Management Executive Officers' Compensation 9 Amend Qualified Employee Stock For For Management Purchase Plan ACTUATE CORPORATION Ticker: BIRT Security ID: 00508B102 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date:MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter I. Cittadini For For Management 1.2 Elect Director Kenneth E. Marshall For For Management 1.3 Elect Director Nicolas C. Nierenberg For For Management 1.4 Elect Director Arthur C. Patterson For For Management 1.5 Elect Director Steven D. Whiteman For For Management 1.6 Elect Director Raymond L. Ocampo, Jr. For For Management 1.7 Elect Director Timothy B. Yeaton For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ADOBE SYSTEMS INCORPORATED Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 12, 2012 Meeting Type: Annual Record Date:FEB 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward W. Barnholt For For Management 2 Elect Director Michael R. Cannon For For Management 3 Elect Director James E. Daley For For Management 4 Elect Director Charles M. Geschke For For Management 5 Elect Director Shantanu Narayen For For Management 6 Amend Omnibus Stock Plan For For Management 7 Ratify Auditors For For Management 8 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation AGCO CORPORATION Ticker: AGCO Security ID: 001084102 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date:MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director P. George Benson For For Management 2 Elect Director Wolfgang Deml For For Management 3 Elect Director Luiz F. Furlan For For Management 4 Elect Director Gerald B. Johanneson For For Management 5 Elect Director George E. Minnich For For Management 6 Elect Director Martin H. Richenhagen For For Management 7 Elect Director Gerald L. Shaheen For For Management 8 Elect Director Mallika Srinivasan For For Management 9 Elect Director Daniel C. Ustian For For Management 10 Elect Director Hendrikus Visser For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management ALASKA AIR GROUP, INC. Ticker: ALK Security ID: 011659109 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date:MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William S. Ayer For For Management 2 Elect Director Patricia M. Bedient For For Management 3 Elect Director Marion C. Blakey For For Management 4 Elect Director Phyllis J. Campbell For For Management 5 Elect Director Jessie J. Knight, Jr. For For Management 6 Elect Director R. Marc Langland For For Management 7 Elect Director Dennis F. Madsen For For Management 8 Elect Director Byron I. Mallott For For Management 9 Elect Director J. Kenneth Thompson For For Management 10 Elect Director Bradley D. Tilden For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Stock Retention Against For Shareholder ALEXANDRIA REAL ESTATE EQUITIES, INC. Ticker: ARE Security ID: 015271109 Meeting Date: MAY 21, 2012 Meeting Type: Annual Record Date:APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joel S. Marcus For For Management 1.2 Elect Director Richard B. Jennings For For Management 1.3 Elect Director John L. Atkins, III For For Management 1.4 Elect Director Maria C. Freire For For Management 1.5 Elect Director Richard H. Klein For For Management 1.6 Elect Director James H. Richardson For For Management 1.7 Elect Director Martin A. Simonetti For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ALLERGAN, INC. Ticker: AGN Security ID: 018490102 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date:MAR 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David E.I. Pyott For For Management 2 Elect Director Herbert W. Boyer, Ph.D. For For Management 3 Elect Director Deborah Dunsire, M.D. For For Management 4 Elect Director Michael R. Gallagher For For Management 5 Elect Director Dawn Hudson For For Management 6 Elect Director Robert A. Ingram For For Management 7 Elect Director Trevor M. Jones, Ph.D. For For Management 8 Elect Director Louis J. Lavigne, Jr. For For Management 9 Elect Director Russell T. Ray For For Management 10 Elect Director Stephen J. Ryan, M.D. For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date:APR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jeffrey P. Bezos For For Management 2 Elect Director Tom A. Alberg For For Management 3 Elect Director John Seely Brown For For Management 4 Elect Director William B. Gordon For For Management 5 Elect Director Jamie S. Gorelick For For Management 6 Elect Director Blake G. Krikorian For For Management 7 Elect Director Alain Monie For For Management 8 Elect Director Jonathan J. Rubinstein For For Management 9 Elect Director Thomas O. Ryder For For Management 10 Elect Director Patricia Q. Stonesifer For For Management 11 Ratify Auditors For For Management 12 Amend Omnibus Stock Plan For For Management 13 Report on Climate Change Against For Shareholder 14 Report on Political Contributions Against For Shareholder AMBASSADORS GROUP, INC. Ticker: EPAX Security ID: 023177108 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date:APR 25, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James M. Kalustian For For Management 1.2 Elect Director Lisa O'Dell Rapuano For For Management 1.3 Elect Director Timothy M. Walsh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Shareholder AMERIPRISE FINANCIAL, INC. Ticker: AMP Security ID: 03076C106 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date:FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lon R. Greenberg For For Management 2 Elect Director Warren D. Knowlton For For Management 3 Elect Director Jeffrey Noddle For For Management 4 Elect Director Robert F. Sharpe, Jr. For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management ANNALY CAPITAL MANAGEMENT INC. Ticker: NLY Security ID: 035710409 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date:MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Wellington J. For For Management Denahan-Norris 2 Elect Director Michael Haylon For For Management 3 Elect Director Donnell A. Segalas For Against Management 4 Elect Director Jonathan D. Green For Against Management 5 Ratify Auditors For For Management APACHE CORPORATION Ticker: APA Security ID: 037411105 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date:MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Scott D. Josey For For Management 2 Elect Director George D. Lawrence For For Management 3 Elect Director Rodman D. Patton For For Management 4 Elect Director Charles J. Pitman For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors Against For Shareholder APOGEE ENTERPRISES, INC. Ticker: APOG Security ID: 037598109 Meeting Date: JUN 21, 2012 Meeting Type: Annual Record Date:MAY 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bernard P. Aldrich For For Management 1.2 Elect Director John T. Manning For For Management 1.3 Elect Director Joseph F. Puishys For For Management 1.4 Elect Director Sara L. Hays For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management APPLE INC. Ticker: AAPL Security ID: Meeting Date: FEB 23, 2012 Meeting Type: Annual Record Date:DEC 27, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William V. Campbell For For Management Elect Director Timothy D. Cook For For Management Elect Director Millard S. Drexler For For Management Elect Director Al Gore For For Management Elect Director Robert A. Iger For For Management Elect Director Andrea Jung For For Management Elect Director Arthur D. Levinson For For Management Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Prepare Conflict of Interest Report Against Against Shareholder 5 Advisory Vote to Ratify Directors' Against Against Shareholder Compensation 6 Report on Political Contributions Against Against Shareholder 7 Require a Majority Vote for the Against For Shareholder Election of Directors APPLIED MATERIALS, INC. Ticker: AMAT Security ID: Meeting Date: MAR 06, 2012 Meeting Type: Annual Record Date:JAN 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aart J. de Geus For For Management 2 Elect Director Stephen R. Forrest For For Management 3 Elect Director Thomas J. Iannotti For For Management 4 Elect Director Susan M. James For For Management 5 Elect Director Alexander A. Karsner For For Management 6 Elect Director Gerhard H. Parker For For Management 7 Elect Director Dennis D. Powell For For Management 8 Elect Director Willem P. Roelandts For For Management 9 Elect Director James E. Rogers For For Management 10 Elect Director Michael R. Splinter For For Management 11 Elect Director Robert H. Swan For For Management 12 Amend Omnibus Stock Plan For For Management 13 Amend Executive Incentive Bonus Plan For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Ratify Auditors For For Management APTARGROUP, INC. Ticker: ATR Security ID: Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date:MAR 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Leslie A. Desjardins For For Management Elect Director Leo A. Guthart For For Management Elect Director Ralf K. Wunderlich For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ARCHER-DANIELS-MIDLAND COMPANY Ticker: ADM Security ID: Meeting Date: NOV 03, 2011 Meeting Type: Annual Record Date:SEP 09, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director George W. Buckley For For Management 2 Elect Director Mollie Hale Carter For For Management 3 Elect Director Terrell K. Crews For For Management 4 Elect Director Pierre Dufour For For Management 5 Elect Director Donald E. Felsinger For For Management 6 Elect Director Antonio Maciel For For Management 7 Elect Director Patrick J. Moore For For Management 8 Elect Director Thomas F. O'Neill For For Management 9 Elect Director Kelvin R. Westbrook For For Management 10 Elect Director Patricia A. Woertz For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Advisory Vote on Say on Pay Frequency One Year One Year Management 14 Adopt Policy to Prohibit Political Against Against Shareholder Spending 15 Report on Political Contributions Against For Shareholder 16 Adopt and Implement Sustainable Palm Against Against Shareholder Oil Policy AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 27, 2012 Meeting Type: Annual Record Date:FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Randall L. Stephenson For For Management 2 Elect Director Gilbert F. Amelio For For Management 3 Elect Director Reuben V. Anderson For For Management 4 Elect DirectorJames H. Blanchard For For Management 5 Elect DirectorJaime Chico Pardo For For Management 6 Elect Director James P. Kelly For For Management 7 Elect Director Jon C. Madonna For For Management 8 Elect Director John B. McCoy For For Management 9 Elect Director Joyce M. Roche For For Management 10 Elect Director Matthew K. Rose For For Management 11 Elect Director Laura D'Andrea Tyson For For Management 12 Ratification Of Appointment Of For For Management Independent Auditors. 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Provide Right to Act by Written Consent For For Management 15 Report on Political Contributions Against For Shareholder 16 Commit to Wireless Network Neutrality Against Against Shareholder 17 Require Independent Board Chairman Against For Shareholder AUTODESK, INC. Ticker: ADSK Security ID: Meeting Date: JAN 06, 2012 Meeting Type: Special Record Date:NOV 07, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Omnibus Stock Plan For For Management 2 Approve Non-Employee Director Omnibus For For Management Stock Plan AUTODESK, INC. Ticker: ADSK Security ID: Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date:APR 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carl Bass For For Management 2 Elect Director Crawford W. Beveridge For For Management 3 Elect Director J. Hallam Dawson For For Management 4 Elect Director Per-Kristian Halvorsen For For Management 5 Elect Director Mary T. McDowell For For Management 6 Elect Director Lorrie M. Norrington For For Management 7 Elect Director Charles J. Robel For For Management 8 Elect Director Stacy J. Smith For For Management 9 Elect Director Steven M. West For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation AUTOLIV, INC. Ticker: ALV Security ID: Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date:MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Xiaozhi Liu For For Management Elect Director George A. Lorch For For Management Elect Director Kazuhiko Sakamoto For For Management Elect Director Wolfgang Ziebart For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management AVAGO TECHNOLOGIES LIMITED Ticker: AVGO Security ID: Y0486S104 Meeting Date: APR 04, 2012 Meeting Type: Annual Record Date:FEB 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Reelect Hock E. Tan as Director For For Management 1b Reelect Adam H. Clammer as Director For For Management 1c Reelect John T. Dickson as Director For For Management 1d Reelect James V. Diller as Director For For Management 1e Reelect Kenneth Y. Hao as Director For For Management 1f Reelect John Min-Chih Hsuan as Director For For Management 1g Reelect Justine F. Lien as Director For For Management 1h Reelect Donald Macleod as Director For For Management 2 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors and Authorize Board to Fix Their Remuneration 3 Approve Cash Compensation to Directors For For Management 4 Approve Issuance of Equity or For For Management Equity-Linked Securities with or without Preemptive Rights 5 Approve Repurchase of Up to 10 Percent For For Management of Issued Capital BECTON, DICKINSON AND COMPANY Ticker: BDX Security ID: Meeting Date: JAN 31, 2012 Meeting Type: Annual Record Date:DEC 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Basil L. Anderson For For Management 2 Elect Director Henry P. Becton, Jr. For For Management 3 Elect Director Edward F. Degraan For For Management 4 Elect Director Vincent A. Forlenza For For Management 5 Elect Director Claire M. Fraser-liggett For For Management 6 Elect Director Christopher Jones For For Management 7 Elect Director Marshall O. Larsen For For Management 8 Elect Director Edward J. Ludwig For For Management 9 Elect Director Adel A.F. Mahmoud For For Management 10 Elect Director Gary A. Mecklenburg For For Management 11 Elect Director James F. Orr For For Management 12 Elect Director Willard J. Overlock, Jr For For Management 13 Elect Director Bertram L. Scott For For Management 14 Elect Director Alfred Sommer For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Provide for Cumulative Voting Against For Shareholder BERRY PETROLEUM COMPANY Ticker: BRY Security ID: Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date:MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ralph B. Busch, III For For Management Elect Director William E. Bush, Jr. For For Management Elect Director Stephen L. Cropper For For Management Elect Director J. Herbert Gaul, Jr. For For Management Elect Director Stephen J. Hadden For For Management Elect Director Robert F. Heinemann For For Management Elect Director Thomas J. Jamieson For For Management Elect Director J. Frank Keller For For Management Elect Director Michael S. Reddin For For Management Elect Director Martin H. Young, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BEST BUY CO., INC. Ticker: BBY Security ID: Meeting Date: JUN 21, 2012 Meeting Type: Annual Record Date:APR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Lisa M. Caputo For For Management Elect Director Kathy J. Higgins Victor For For Management Elect Director Gerard R. Vittecoq For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Declassify the Board of Directors For For Shareholder BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date:MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lamberto Andreotti For For Management 2 Elect Director Lewis B. Campbell For For Management 3 Elect Director James M. Cornelius For For Management 4 Elect Director Louis J. Freeh For For Management 5 Elect Director Laurie H. Glimcher For For Management 6 Elect Director Michael Grobstein For For Management 7 Elect Director Alan J. Lacy For For Management 8 Elect Director Vicki L. Sato For For Management 9 Elect Director Elliott Sigal For For Management 10 Elect Director Gerald L. Storch For For Management 11 Elect Director Togo D. West, Jr. For For Management 12 Elect Director R. Sanders Williams For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Approve Omnibus Stock Plan For For Management 16 Provide for Cumulative Voting Against For Shareholder 17 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives 18 Provide Right to Act by Written Consent Against For Shareholder CALIFORNIA WATER SERVICE GROUP Ticker: CWT Security ID: Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date:MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Douglas M. Brown For For Management 2 Elect Director Edwin A. Guiles For For Management 3 Elect Director Bonnie G. Hill For For Management 4 Elect Director Thomas M. Krummel For For Management 5 Elect Director Richard P. Magnuson For For Management 6 Elect Director Linda R. Meier For For Management 7 Elect Director Peter C. Nelson For For Management 8 Elect Director Lester A. Snow For For Management 9 Elect Director George A. Vera For For Management 10 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 11 Ratify Auditors For For Management CAMPBELL SOUP COMPANY Ticker: CPB Security ID: Meeting Date: NOV 17, 2011 Meeting Type: Annual Record Date:SEP 19, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Edmund M. Carpenter For For Management Elect Director Paul R. Charron For For Management Elect Director Bennett Dorrance For For Management Elect Director Lawrence C. Karlson For For Management Elect Director Randall W. Larrimore For For Management Elect Director Mary Alice D. Malone For For Management Elect Director Sara Mathew For For Management Elect Director Denise M. Morrison For For Management Elect Director William D. Perez For For Management Elect Director Charles R. Perrin For For Management Elect Director A. Barry Rand For For Management Elect Director Nick Shreiber For For Management Elect Director Tracey T. Travis For For Management Elect Director Archbold D. van Beuren For For Management Elect Director Les C. Vinney For For Management Elect Director Charlotte C. Weber For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management CARNIVAL CORPORATION Ticker: CCL Security ID: Meeting Date: APR 11, 2012 Meeting Type: Annual Record Date:FEB 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect Micky Arison As A Director Of For For Management Carnival Corporation and As A Director Of Carnival Plc. 2 Reelect Jonathon Band As A Director Of For For Management Carnival Corporation and As A Director Of Carnival Plc. 3 Reelect Robert H. Dickinson As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 4 Reelect Arnold W. Donald As A Director For For Management Of Carnival Corporation and As A Director Of Carnival Plc. 5 Reelect Pier Luigi Foschi As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 6 Reelect Howard S. Frank As A Director For For Management Of Carnival Corporation and As A Director Of Carnival Plc. 7 Reelect Richard J. Glasier As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 8 Reelect Debra Kelly-Ennis As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 9 Reelect Modesto A. Maidique As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 10 Reelect Sir John Parker As A Director For For Management Of Carnival Corporation and As A Director Of Carnival Plc. 11 Reelect Peter G. Ratcliffe As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 12 Reelect Stuart Subotnick As A Director For For Management Of Carnival Corporation and As A Director Of Carnival Plc. 13 Reelect Laura Weil As A Director Of For For Management Carnival Corporation and As A Director Of Carnival Plc. 14 Reelect Randall J. Weisenburger As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 15 Reappoint The UK Firm Of For For Management PricewaterhouseCoopers LLP As Independent Auditors For Carnival Plc And Ratify The U.S. Firm Of PricewaterhouseCoopers LLP As The Independent Auditor For Carnival Corporation 16 Authorize The Audit Committee Of For For Management Carnival Plc To Fix Remuneration Of The Independent Auditors Of Carnival Plc 17 Receive The UK Accounts And Reports Of For For Management The Directors And Auditors Of Carnival Plc For The Year Ended November 30, 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Approve Remuneration of Executive For For Management Directors 20 Authorize Issue of Equity with For For Management Pre-emptive Rights 21 Authorize Issue of Equity without For For Management Pre-emptive Rights 22 Authorize Shares for Market Purchase For For Management 23 Report on Political Contributions Against For Shareholder CASCADE CORPORATION Ticker: CASC Security ID: Meeting Date: JUN 06, 2012 Meeting Type: Annual Record Date:APR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Duane C. McDougall For For Management Elect Director James S. Osterman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management CATERPILLAR INC. Ticker: CAT Security ID: Meeting Date: JUN 13, 2012 Meeting Type: Annual Record Date:APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David L. Calhoun For For Management Elect Director Daniel M. Dickinson For For Management Elect Director Eugene V. Fife For For Management Elect Director Juan Gallardo For For Management Elect Director David R. Goode For For Management Elect Director Jesse J. Greene, Jr. For For Management Elect Director Jon M. Huntsman, Jr. For For Management Elect Director Peter A. Magowan For For Management Elect Director Dennis A. Muilenburg For For Management Elect Director Douglas R. Oberhelman For For Management Elect Director William A. Osborn For For Management Elect Director Charles D. Powell For For Management Elect Director Edward B. Rust, Jr. For For Management Elect Director Susan C. Schwab For For Management Elect Director Joshua I. Smith For For Management Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5 Amend Advance Notice Provisions for For For Management Shareholder Proposals/Nominations 6 Report on Political Contributions Against Against Shareholder 7 Require a Majority Vote for the Against For Shareholder Election of Directors 8 Review and Assess Human Rights Policies Against For Shareholder 9 Provide Right to Act by Written Consent Against For Shareholder CEMEX S.A.B. DE C.V. Ticker: CX Security ID: Meeting Date: NOV 14, 2011 Meeting Type: Special Record Date:OCT 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Clauses 1, 10 and 14 of the CPO For For Management Trust Deed 2 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 3 Approve Minutes of Meeting For For Management CF INDUSTRIES HOLDINGS, INC. Ticker: CF Security ID: Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date:MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stephen A. Furbacher For Withhold Management Elect Director John D. Johnson For Withhold Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors Against For Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors CHEVRON CORPORATION Ticker: CVX Security ID: Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date:APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linnet F. Deily For For Management 2 Elect Director Robert E. Denham For For Management 3 Elect Director Chuck Hagel For For Management 4 Elect Director Enrique Hernandez, Jr. For For Management 5 Elect Director George L. Kirkland For For Management 6 Elect Director Charles W. Moorman, IV For For Management 7 Elect Director Kevin W. Sharer For For Management 8 Elect Director John G. Stumpf For For Management 9 Elect Director Ronald D. Sugar For For Management 10 Elect Director Carl Ware For For Management 11 Elect Director John S. Watson For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Remove Exclusive Venue Provision Against For Shareholder 15 Require Independent Board Chairman Against For Shareholder 16 Report on Lobbying Payments and Policy Against For Shareholder 17 Adopt Guidelines for Country Selection Against For Shareholder 18 Report on Hydraulic Fracturing Risks Against For Shareholder to Company 19 Report on Accident Risk Reduction Against Against Shareholder Efforts 20 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 21 Request Director Nominee with Against For Shareholder Environmental Qualifications CHINA MOBILE LIMITED Ticker: Security ID: 16941M109 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date:APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Reelect Xi Guohua as Director For For Management 3b Reelect Sha Yuejia as Director For Against Management 3c Reelect Liu Aili as Director For For Management 3d Reelect Frank Wong Kwong Shing as For For Management Director 3e Reelect Moses Cheng Mo Chi as Director For For Management 4 Reappoint KPMG as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: DEC 07, 2011 Meeting Type: Annual Record Date:OCT 10, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Arun Sarin For For Management 11 Elect Director Steven M. West For For Management 12 Elect Director Jerry Yang For For Management 13 Amend Omnibus Stock Plan For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management 16 Ratify Auditors For For Management 17 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Environmental Sustainability 18 Report on Internet Fragmentation Against For Shareholder 19 Stock Retention/Holding Period Against For Shareholder CITY NATIONAL CORPORATION Ticker: CYN Security ID: Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date:MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kenneth L. Coleman For For Management 2 Elect Director Bruce Rosenblum For For Management 3 Elect Director Peter M. Thomas For For Management 4 Elect Director Christopher J. Warmuth For For Management 5 Ratify Auditors For For Management 6 Amend Omnibus Stock Plan For For Management 7 Declassify the Board of Directors For For Management 8 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CNOOC LTD. Ticker: Security ID: Meeting Date: MAY 25, 2012 Meeting Type: Annual Record Date:APR 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Accept Financial Statements and For For Management Statutory Reports 1b Declare Final Dividend For For Management 1c Reelect Wu Guangqi as Executive For For Management Director 1d Reelect Wu Zhenfang as Non-Executive For For Management Director 1e Reelect Tse Hau Yin, Aloysius as For For Management Independent Non-Executive Director 1f Authorize Board to Fix Remuneration of For For Management Directors 1g Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 2a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 2b Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 2c Authorize Reissuance of Repurchased For Against Management Shares COCA-COLA HELLENIC BOTTLING CO. Ticker: EEEK Security ID: 1912EP104 Meeting Date: JUN 25, 2012 Meeting Type: Annual Record Date:MAY 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Statutory Reports For For Management 2 Accept Financial Statements For For Management 3 Approve Discharge of Board and Auditors For For Management 4 Approve Director Remuneration For For Management 5 Approve Auditors and Fix Their For For Management Remuneration 6 Ratify Director Appointment For For Management 7 Approve Reduction in Issued Share For For Management Capital to Return Cash to Shareholders 8 Approve Spin-Off Agreement For For Management 9 Change Company Name For For Management 10 Authorize Share Repurchase Program For For Management 11 Approve Stock Option Plan For Against Management 12 Approve Reduction in Issued Share For For Management Capital Due to Losses 13 Amend Company Articles For For Management CON-WAY INC. Ticker: CNW Security ID: Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date:MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John J. Anton For For Management 2 Elect Director William R. Corbin For For Management 3 Elect Director W. Keith Kennedy, Jr. For For Management 4 Elect Director Michael J. Murray For For Management 5 Elect Director Edith R. Perez For For Management 6 Elect Director John C. Pope For For Management 7 Elect Director William J. Schroeder For For Management 8 Elect Director Douglas W. Stotlar For For Management 9 Elect Director Peter W. Stott For For Management 10 Elect Director Roy W. Templin For For Management 11 Elect Director Chelsea C. White, III For For Management 12 Approve Omnibus Stock Plan For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Ratify Auditors For For Management COPART, INC. Ticker: CPRT Security ID: Meeting Date: DEC 14, 2011 Meeting Type: Annual Record Date:OCT 31, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Willis J. Johnson For Withhold Management Elect Director A. Jayson Adair For Withhold Management Elect Director Matt Blunt For For Management Elect Director Steven D. Cohan For For Management Elect Director Daniel J. Englander For For Management Elect Director James E. Meeks For Withhold Management Elect Director Vincent W. Mitz For Withhold Management 2 Change State of Incorporation [from For For Management California to Delaware] 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Auditors For For Management CORNING INCORPORATED Ticker: GLW Security ID: Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date:FEB 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John Seely Brown For For Management 2 Elect Director Stephanie A. Burns For For Management 3 Elect Director John A. Canning, Jr. For For Management 4 Elect Director Richard T. Clark For For Management 5 Elect Director James B. Flaws For For Management 6 Elect Director Gordon Gund For For Management 7 Elect Director Kurt M. Landgraf For For Management 8 Elect Director Deborah D. Rieman For For Management 9 Elect Director H. Onno Ruding For For Management 10 Elect Director Mark S. Wrighton For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management 13 Approve Omnibus Stock Plan For For Management 14 Reduce Supermajority Vote Requirement For For Management COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 26, 2012 Meeting Type: Annual Record Date:NOV 21, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James D. Sinegal For For Management Elect Director Jeffrey H. Brotman For For Management Elect Director Richard A. Galanti For For Management Elect Director Daniel J. Evans For For Management Elect Director Jeffrey S. Raikes For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CRANE CO. Ticker: CR Security ID: 224399105 Meeting Date: APR 23, 2012 Meeting Type: Annual Record Date:FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Donald G. Cook For For Management 2 Elect Director R. S. Evans For For Management 3 Elect Director Eric C. Fast For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CVS CAREMARK CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date:MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director C. David Brown, II For For Management 2 Elect Director David W. Dorman For For Management 3 Elect Director Anne M. Finucane For For Management 4 Elect Director Kristen Gibney Williams For For Management 5 Elect Director Marian L. Heard For For Management 6 Elect Director Larry J. Merlo For For Management 7 Elect Director Jean-Pierre Millon For For Management 8 Elect Director C.A. Lance Piccolo For For Management 9 Elect Director Richard J. Swift For For Management 10 Elect Director Tony L. White For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Provide Right to Act by Written Consent For For Management 14 Report on Political Contributions Against For Shareholder DARLING INTERNATIONAL INC. Ticker: DAR Security ID: 237266101 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date:MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Randall C. Stuewe For For Management 2 Elect Director O. Thomas Albrecht For For Management 3 Elect Director D. Eugene Ewing For For Management 4 Elect Director Charles Macaluso For For Management 5 Elect Director John D. March For For Management 6 Elect Director Michael Rescoe For For Management 7 Elect Director Michael Urbut For For Management 8 Ratify Auditors For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Approve Omnibus Stock Plan For For Management DAVITA INC. Ticker: DVA Security ID: 23918K108 Meeting Date: JUN 11, 2012 Meeting Type: Annual Record Date:APR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Pamela M. Arway For For Management 2 Elect Director Charles G. Berg For For Management 3 Elect Director Carol Anthony (John) For For Management Davidson 4 Elect Director Paul J. Diaz For For Management 5 Elect Director Peter T. Grauer For For Management 6 Elect Director John M. Nehra For For Management 7 Elect Director William L. Roper For For Management 8 Elect Director Kent J. Thiry For For Management 9 Elect Director Roger J. Valine For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Amend Omnibus Stock Plan For For Management 13 Stock Retention/Holding Period Against For Shareholder DEAN FOODS COMPANY Ticker: DF Security ID: 242370104 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date:MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Janet Hill For For Management 2 Elect Director J. Wayne Mailloux For For Management 3 Elect Director Hector M. Nevares For For Management 4 Elect Director Doreen A. Wright For For Management 5 Amend Omnibus Stock Plan For For Management 6 Declassify the Board of Directors For For Management 7 Provide Directors May Be Removed with For For Management or without Cause 8 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 9 Ratify Auditors For For Management 10 Require Independent Board Chairman Against For Shareholder 11 Pro-rata Vesting of Equity Plans Against For Shareholder 12 Stock Retention/Holding Period Against For Shareholder DEERE & COMPANY Ticker: DE Security ID: 244199105 Meeting Date: FEB 29, 2012 Meeting Type: Annual Record Date:DEC 31, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Crandall C. Bowles For For Management 2 Elect Director Vance D. Coffman For For Management 3 Elect Director Charles O. Holliday, Jr. For For Management 4 Elect Director Dipak C. Jain For For Management 5 Elect Director Clayton M. Jones For For Management 6 Elect Director Joachim Milberg For For Management 7 Elect Director Richard B. Myers For For Management 8 Elect Director Thomas H. Patrick For For Management 9 Elect Director Sherry M. Smith For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Non-Employee Director For For Management Restricted Stock Plan 12 Ratify Auditors For For Management DEVON ENERGY CORPORATION Ticker: DVN Security ID: 25179M103 Meeting Date: JUN 06, 2012 Meeting Type: Annual Record Date:APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert H. Henry For For Management 1.2 Elect Director John A. Hill For For Management 1.3 Elect Director Michael M. Kanovsky For For Management 1.4 Elect Director Robert A. Mosbacher, Jr For For Management 1.5 Elect Director J. Larry Nichols For For Management 1.6 Elect Director Duane C. Radtke For For Management 1.7 Elect Director Mary P. Ricciardello For For Management 1.8 Elect Director John Richels For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Provide Right to Call Special Meeting For For Management 5 Approve Executive Incentive Bonus Plan For For Management 6 Amend Omnibus Stock Plan For For Management 7 Report on Lobbying Payments and Policy Against For Shareholder DUKE ENERGY CORPORATION Ticker: DUK Security ID: 26441C105 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date:MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Barnet, III For For Management 1.2 Elect Director G. Alex Bernhardt, Sr. For For Management 1.3 Elect Director Michael G. Browning For For Management 1.4 Elect Director Daniel R. DiMicco For For Management 1.5 Elect Director John H. Forsgren For For Management 1.6 Elect Director Ann Maynard Gray For For Management 1.7 Elect Director James H. Hance, Jr. For For Management 1.8 Elect Director E. James Reinsch For For Management 1.9 Elect Director James T. Rhodes For For Management 1.10 Elect Director James E. Rogers For For Management 1.11 Elect Director Philip R. Sharp For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Reduce Supermajority Vote Requirement For For Management 5 Report on Financial Risks of Coal Against Against Shareholder Reliance 6 Require a Majority Vote for the Against For Shareholder Election of Directors EAST WEST BANCORP, INC. Ticker: EWBC Security ID: 27579R104 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date:MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Iris S. Chan For For Management 1.2 Elect Director Rudolph I. Estrada For For Management 1.3 Elect Director Julia S. Gouw For For Management 1.4 Elect Director Paul H. Irving For For Management 1.5 Elect Director Andrew S. Kane For For Management 1.6 Elect Director John Lee For For Management 1.7 Elect Director Herman Y. Li For For Management 1.8 Elect Director Jack C. Liu For For Management 1.9 Elect Director Dominic Ng For For Management 1.10 Elect Director Keith W. Renken For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EBAY INC. Ticker: EBAY Security ID: 278642103 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date:MAR 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Marc L. Andreessen For For Management 2 Elect Director William C. Ford, Jr. For For Management 3 Elect Director Dawn G. Lepore For For Management 4 Elect Director Kathleen C. Mitic For For Management 5 Elect Director Pierre M. Omidyar For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Amend Omnibus Stock Plan For For Management 8 Approve Qualified Employee Stock For For Management Purchase Plan 9 Declassify the Board of Directors For For Management 10 Provide Right to Call Special Meeting For For Management 11 Ratify Auditors For For Management EDISON INTERNATIONAL Ticker: EIX Security ID: 281020107 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date:MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jagjeet S. Bindra For For Management 2 Elect Director Vanessa C.L. Chang For For Management 3 Elect Director France A. Cordova For For Management 4 Elect Director Theodore F. Craver, Jr. For For Management 5 Elect Director Charles B. Curtis For For Management 6 Elect Director Bradford M. Freeman For For Management 7 Elect Director Luis G. Nogales For For Management 8 Elect Director Ronald L. Olson For For Management 9 Elect Director Richard T. Schlosberg, For For Management III 10 Elect Director Thomas C. Sutton For For Management 11 Elect Director Peter J. Taylor For For Management 12 Elect Director Brett White For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Require Independent Board Chairman Against For Shareholder ELECTRO SCIENTIFIC INDUSTRIES, INC. Ticker: ESIO Security ID: 285229100 Meeting Date: AUG 11, 2011 Meeting Type: Annual Record Date:JUN 06, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry L. Harmon For For Management 1.2 Elect Director Edward C. Grady For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date:MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael W. Brown For For Management 2 Elect Director Randolph L. Cowen For For Management 3 Elect Director Gail Deegan For For Management 4 Elect Director James S. DiStasio For For Management 5 Elect Director John R. Egan For For Management 6 Elect Director Edmund F. Kelly For For Management 7 Elect Director Windle B. Priem For For Management 8 Elect Director Paul Sagan For For Management 9 Elect Director David N. Strohm For For Management 10 Elect Director Joseph M. Tucci For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ENERGEN CORPORATION Ticker: EGN Security ID: 29265N108 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date:FEB 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Judy M. Merritt For For Management 1.2 Elect Director Stephen A. Snider For For Management 1.3 Elect Director Gary C. Youngblood For For Management 1.4 Elect Director Jay Grinney For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder ENERGY RECOVERY, INC. Ticker: ERII Security ID: 29270J100 Meeting Date: JUN 05, 2012 Meeting Type: Annual Record Date:APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul M. Cook For For Management 1.2 Elect Director Marie-Elisabeth For For Management Pate-Cornell 1.3 Elect Director Fred Olav Johannessen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management ESSEX PROPERTY TRUST, INC. Ticker: ESS Security ID: 297178105 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date:FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George M. Marcus For For Management 1.2 Elect Director Gary P. Martin For For Management 1.3 Elect Director Michael J. Schall For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Other Business For Against Management EXPEDITORS INTERNATIONAL OF WASHINGTON, INC. Ticker: EXPD Security ID: 302130109 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date:MAR 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mark A. Emmert For For Management 2 Elect Director R. Jordan Gates For For Management 3 Elect Director Dan P. Kourkoumelis For For Management 4 Elect Director Michael J. Malone For For Management 5 Elect Director John W. Meisenbach For For Management 6 Elect Director Peter J. Rose For For Management 7 Elect Director James L. K. Wang For For Management 8 Elect Director Robert R. Wright For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Approve Stock Option Plan For For Management 11 Ratify Auditors For For Management 12 Require Independent Board Chairman Against For Shareholder EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date:APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director L.R. Faulkner For For Management 1.4 Elect Director J.S. Fishman For For Management 1.5 Elect Director H.H. Fore For For Management 1.6 Elect Director K.C. Frazier For For Management 1.7 Elect Director W.W. George For For Management 1.8 Elect Director S.J. Palmisano For For Management 1.9 Elect Director S.S. Reinemund For For Management 1.10 Elect Director R.W. Tillerson For For Management 1.11 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Report on Political Contributions Against For Shareholder 7 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 8 Report on Hydraulic Fracturing Risks Against For Shareholder to Company 9 Adopt Quantitative GHG Goals for Against For Shareholder Products and Operations FEI COMPANY Ticker: FEIC Security ID: 30241L109 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date:MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence A. Bock For For Management 1.2 Elect Director Arie Huijser For For Management 1.3 Elect Director Don R. Kania For For Management 1.4 Elect Director Thomas F. Kelly For For Management 1.5 Elect Director Jan C. Lobbezoo For For Management 1.6 Elect Director Gerhard H. Parker For For Management 1.7 Elect Director James T. Richardson For For Management 1.8 Elect Director Richard H. Wills For For Management 1.9 Elect Director Homa Bahrami For For Management 1.10 Elect Director Jami K. Nachtsheim For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FIDELITY NATIONAL FINANCIAL, INC. Ticker: FNF Security ID: 31620R105 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date:MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank P. Willey For For Management 1.2 Elect Director Willie D. Davis For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management FLIR SYSTEMS, INC. Ticker: FLIR Security ID: 302445101 Meeting Date: APR 27, 2012 Meeting Type: Annual Record Date:FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Earl R. Lewis For For Management 1.2 Elect Director Steven E. Wynne For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Declassify the Board of Directors Against For Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors FMC CORPORATION Ticker: FMC Security ID: 302491303 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date:FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Eduardo E. Cordeiro For For Management 2 Elect Director Peter D Aloia For For Management 3 Elect Director C. Scott Greer For For Management 4 Elect Director Paul J. Norris For For Management 5 Elect Director William H. Powell For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Increase Authorized Common Stock For For Management 9 Declassify the Board of Directors Against For Shareholder FOREST LABORATORIES, INC. Ticker: FRX Security ID: 345838106 Meeting Date: AUG 18, 2011 Meeting Type: Proxy Contest Record Date:JUN 24, 2011 # Proposal Mgt Rec Vote Cast Sponsor Management Proposals (White Card) None 1.1 Elect Director Howard Solomon For For Management 1.2 Elect Director Nesli Basgoz For For Management 1.3 Elect Director Christopher J. Coughlin For For Management 1.4 Elect Director Dan L. Goldwasser For For Management 1.5 Elect Director Kenneth E. Goodman For For Management 1.6 Elect Director Gerald M. Lieberman For For Management 1.7 Elect Director Lawrence S. Olanoff For For Management 1.8 Elect Director Lester B. Salans For For Management 1.9 Elect Director Brenton L. Saunders For For Management 1.10 Elect Director Peter J. Zimetbaum For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) None 1.1 Elect Director Alexander J. Denner For Did Not Vote Shareholder 1.2 Elect Director Richard Mulligan For Did Not Vote Shareholder 1.3 Elect Director Lucian A. Bebchuk For Did Not Vote Shareholder 1.4 Elect Director Eric J. Ende For Did Not Vote Shareholder 1.5 Management Nominee - Nesli Basgoz For Did Not Vote Shareholder 1.6 Management Nominee - Christopher J. For Did Not Vote Shareholder Coughlin 1.7 Management Nominee - Gerald M. For Did Not Vote Shareholder Lieberman 1.8 Management Nominee - Lawrence S. For Did Not Vote Shareholder Olanoff 1.9 Management Nominee - Brenton L. For Did Not Vote Shareholder Saunders 1.10 Management Nominee - Peter J. Zimetbaum For Did Not Vote Shareholder 2 Advisory Vote to Ratify Named Against Did Not Vote Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year Did Not Vote Management 4 Ratify Auditors For Did Not Vote Management FRANKLIN RESOURCES, INC. Ticker: BEN Security ID: 354613101 Meeting Date: MAR 14, 2012 Meeting Type: Annual Record Date:JAN 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Samuel H. Armacost For For Management 2 Elect Director Charles Crocker For For Management 3 Elect Director Joseph R. Hardiman For For Management 4 Elect Director Charles B. Johnson For For Management 5 Elect Director Gregory E. Johnson For For Management 6 Elect Director Rupert H. Johnson, Jr. For For Management 7 Elect Director Mark C. Pigott For For Management 8 Elect Director Chutta Ratnathicam For For Management 9 Elect Director Laura Stein For For Management 10 Elect Director Anne M. Tatlock For For Management 11 Elect Director Geoffrey Y. Yang For For Management 12 Ratify Auditors For For Management FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 14, 2012 Meeting Type: Annual Record Date:APR 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Robert J. Allison, Jr. For For Management 1.3 Elect Director Robert A. Day For For Management 1.4 Elect Director Gerald J. Ford For For Management 1.5 Elect Director H. Devon Graham, Jr. For For Management 1.6 Elect Director Charles C. Krulak For For Management 1.7 Elect Director Bobby Lee Lackey For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Dustan E. McCoy For For Management 1.10 Elect Director James R. Moffett For For Management 1.11 Elect Director B. M. Rankin, Jr. For For Management 1.12 Elect Director Stephen H. Siegele For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Request Director Nominee with Against For Shareholder Environmental Qualifications GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date:FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director Ann M. Fudge For For Management 4 Elect Director Susan Hockfield For For Management 5 Elect Director Jeffrey R. Immelt For For Management 6 Elect Director Andrea Jung For For Management 7 Elect Director Alan G. Lafley For For Management 8 Elect Director Robert W. Lane For For Management 9 Elect Director Ralph S. Larsen For For Management 10 Elect Director Rochelle B. Lazarus For For Management 11 Elect Director James J. Mulva For For Management 12 Elect Director Sam Nunn For For Management 13 Elect Director Roger S. Penske For For Management 14 Elect Director Robert J. Swieringa For For Management 15 Elect Director James S. Tisch For For Management 16 Elect Director Douglas A. Warner, III For For Management 17 Ratify Auditors For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Amend Omnibus Stock Plan For For Management 20 Approve Material Terms of Senior For For Management Officer Performance Goals 21 Provide for Cumulative Voting Against For Shareholder 22 Phase Out Nuclear Activities Against Against Shareholder 23 Require Independent Board Chairman Against Against Shareholder 24 Provide Right to Act by Written Consent Against For Shareholder GENERAL MILLS, INC. Ticker: GIS Security ID: 370334104 Meeting Date: SEP 26, 2011 Meeting Type: Annual Record Date:JUL 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Bradbury H. Anderson For For Management 2 Elect Director R. Kerry Clark For For Management 3 Elect Director Paul Danos For For Management 4 Elect Director William T. Esrey For For Management 5 Elect Director Raymond V. Gilmartin For For Management 6 Elect Director Judith Richards Hope For For Management 7 Elect Director Heidi G. Miller For For Management 8 Elect Director Hilda Ochoa-Brillembourg For For Management 9 Elect Director Steve Odland For For Management 10 Elect Director Kendall J. Powell For For Management 11 Elect Director Michael D. Rose For For Management 12 Elect Director Robert L. Ryan For For Management 13 Elect Director Dorothy A. Terrell For For Management 14 Approve Omnibus Stock Plan For For Management 15 Approve Non-Employee Director Omnibus For For Management Stock Plan 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Advisory Vote on Say on Pay Frequency One Year One Year Management 18 Ratify Auditors For For Management GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date:MAR 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Cogan For For Management 1.2 Elect Director Etienne F. Davignon For For Management 1.3 Elect Director James M. Denny For For Management 1.4 Elect Director Carla A. Hills For For Management 1.5 Elect Director Kevin E. Lofton For For Management 1.6 Elect Director John W. Madigan For For Management 1.7 Elect Director John C. Martin For For Management 1.8 Elect Director Gordon E. Moore For For Management 1.9 Elect Director Nicholas G. Moore For For Management 1.10 Elect Director Richard J. Whitley For For Management 1.11 Elect Director Gayle E. Wilson For For Management 1.12 Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Submit Shareholder Rights Plan (Poison Against For Shareholder Pill) to Shareholder Vote GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 21, 2012 Meeting Type: Annual Record Date:APR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Authorize a New Class of Common Stock For Against Management 4 Increase Authorized Common Stock For Against Management 5 Amend Charter to Provide For Class A For For Management Common Holders to Receive Equal Consideration as Class B Common Holders in event of any Merger, Consolidation or Business Combination 6 Approve Omnibus Stock Plan For Against Management 7 Approve Omnibus Stock Plan For Against Management 8 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote 9 Amend Articles Regarding Arbitration Against Against Shareholder of Shareholder Lawsuits 10 Approve Recapitalization Plan for all Against For Shareholder Stock to have One-vote per Share GRANITE CONSTRUCTION INCORPORATED Ticker: GVA Security ID: 387328107 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date:MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David H. Kelsey For For Management 2 Elect Director James W. Bradford, Jr. For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management HARLEY-DAVIDSON, INC. Ticker: HOG Security ID: 412822108 Meeting Date: APR 28, 2012 Meeting Type: Annual Record Date:MAR 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry K. Allen For For Management 1.2 Elect Director R. John Anderson For For Management 1.3 Elect Director Richard I. Beattie For For Management 1.4 Elect Director Martha F. Brooks For For Management 1.5 Elect Director George H. Conrades For For Management 1.6 Elect Director Donald A. James For For Management 1.7 Elect Director Sara L. Levinson For For Management 1.8 Elect Director N. Thomas Linebarger For For Management 1.9 Elect Director George L. Miles, Jr. For For Management 1.10 Elect Director James A. Norling For For Management 1.11 Elect Director Keith E. Wandell For For Management 1.12 Elect Director Jochen Zeitz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HASBRO, INC. Ticker: HAS Security ID: 418056107 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date:MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Alan R. Batkin For For Management 1.3 Elect Director Frank J. Biondi, Jr. For For Management 1.4 Elect Director Kenneth A. Bronfin For For Management 1.5 Elect Director John M. Connors, Jr. For For Management 1.6 Elect Director Michael W.O. Garrett For For Management 1.7 Elect Director Lisa Gersh For For Management 1.8 Elect Director Brian D. Goldner For For Management 1.9 Elect Director Jack M. Greenberg For For Management 1.10 Elect Director Alan G. Hassenfeld For For Management 1.11 Elect Director Tracy A. Leinbach For For Management 1.12 Elect Director Edward M. Philip For For Management 1.13 Elect Director Alfred J. Verrecchia For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HCC INSURANCE HOLDINGS, INC. Ticker: HCC Security ID: 404132102 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date:APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Emmanuel T. Ballases For For Management 1.2 Elect Director Judy C. Bozeman For For Management 1.3 Elect Director Frank J. Bramanti For For Management 1.4 Elect Director Walter M. Duer For For Management 1.5 Elect Director James C. Flagg For For Management 1.6 Elect Director Thomas M. Hamilton For For Management 1.7 Elect Director Leslie S. Heisz For For Management 1.8 Elect Director John N. Molbeck, Jr. For For Management 1.9 Elect Director Robert A. Rosholt For For Management 1.10 Elect Director J. Mikesell Thomas For For Management 1.11 Elect Director Christopher J. B. For For Management Williams 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HCP, INC. Ticker: HCP Security ID: 40414L109 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date:MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James F. Flaherty, III For For Management 2 Elect Director Christine N. Garvey For For Management 3 Elect Director David B. Henry For For Management 4 Elect Director Lauralee E. Martin For For Management 5 Elect Director Michael D. McKee For For Management 6 Elect Director Peter L. Rhein For For Management 7 Elect Director Kenneth B. Roath For For Management 8 Elect Director Joseph P. Sullivan For For Management 9 Ratify Auditors For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HEALTH NET, INC. Ticker: HNT Security ID: 42222G108 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date:MAR 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary Anne Citrino For For Management 2 Elect Director Theodore F. Craver, Jr. For For Management 3 Elect Director Vicki B. Escarra For For Management 4 Elect Director Gale S. Fitzgerald For For Management 5 Elect Director Patrick Foley For For Management 6 Elect Director Jay M. Gellert For For Management 7 Elect Director Roger F. Greaves For For Management 8 Elect Director Bruce G. Willison For For Management 9 Elect Director Frederick C. Yeager For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HERTZ GLOBAL HOLDINGS, INC. Ticker: HTZ Security ID: 42805T105 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date:APR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carl T. Berquist For Against Management 2 Elect Director Michael F. Koehler For For Management 3 Elect Director Linda Fayne Levinson For For Management 4 Elect Director Angel L. Morales For For Management 5 Ratify Auditors For For Management HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 21, 2012 Meeting Type: Annual Record Date:JAN 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Marc L. Andreessen For For Management 2 Elect Director Shumeet Banerji For For Management 3 Elect Director Rajiv L. Gupta For For Management 4 Elect Director John H. Hammergren For For Management 5 Elect Director Raymond. J. Lane For For Management 6 Elect Director Ann M. Livermore For For Management 7 Elect Director G. M. Reiner For For Management 8 Elect Director Patricia. F. Russo For For Management 9 Elect Director G. Kennedy Thompson For For Management 10 Elect Director Margaret C. Whitman For For Management 11 Elect Director Ralph. V. Whitworth For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Adopt Retention Ratio for Executives Against For Shareholder HOLLYFRONTIER CORPORATION Ticker: HFC Security ID: 436106108 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date:MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Douglas Y. Bech For For Management 2 Elect Director Buford P. Berry For For Management 3 Elect Director Matthew P. Clifton For For Management 4 Elect Director Leldon E. Echols For For Management 5 Elect Director R. Kevin Hardage For For Management 6 Elect Director Michael C. Jennings For For Management 7 Elect Director Robert J. Kostelnik For For Management 8 Elect Director James H. Lee For For Management 9 Elect Director Robert G. McKenzie For For Management 10 Elect Director Franklin Myers For For Management 11 Elect Director Michael E. Rose For For Management 12 Elect Director Tommy A. Valenta For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Ratify Auditors For For Management HUNTINGTON INGALLS INDUSTRIES, INC. Ticker: HII Security ID: 446413106 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date:MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul D. Miller For For Management 1.2 Elect Director C. Michael Petters For For Management 1.3 Elect Director Karl M. von der Heyden For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management 6 Approve Bundled Compensation Plans For For Management INFORMATICA CORPORATION Ticker: INFA Security ID: 45666Q102 Meeting Date: MAY 31, 2012 Meeting Type: Annual Record Date:APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Sohaib Abbasi For For Management 2 Elect Director Geoffrey W. Squire For For Management 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date:MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charlene Barshefsky For For Management 2 Elect Director Andy D. Bryant For For Management 3 Elect Director Susan L. Decker For For Management 4 Elect Director John J. Donahoe For For Management 5 Elect Director Reed E. Hundt For For Management 6 Elect Director Paul S. Otellini For For Management 7 Elect Director James D. Plummer For For Management 8 Elect Director David S. Pottruck For For Management 9 Elect Director Frank D. Yeary For For Management 10 Elect Director David B. Yoffie For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date:FEB 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Alain J.P. Belda For For Management 2 Elect Director William R. Brody For For Management 3 Elect Director Kenneth I. Chenault For For Management 4 Elect Director Michael L. Eskew For For Management 5 Elect Director David N. Farr For For Management 6 Elect Director Shirley Ann Jackson For For Management 7 Elect Director Andrew N. Liveris For For Management 8 Elect Director W. James McNerney, Jr. For For Management 9 Elect Director James W. Owens For For Management 10 Elect Director Samuel J. Palmisano For For Management 11 Elect Director Virginia M. Rometty For For Management 12 Elect Director Joan E. Spero For For Management 13 Elect Director Sidney Taurel For For Management 14 Elect Director Lorenzo H. Zambrano For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Provide for Cumulative Voting Against For Shareholder 18 Report on Political Contributions Against Against Shareholder 19 Report on Lobbying Expenses Against Against Shareholder JACK IN THE BOX INC. Ticker: JACK Security ID: 466367109 Meeting Date: FEB 17, 2012 Meeting Type: Annual Record Date:DEC 20, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David L. Goebel For For Management 2 Elect Director Madeleine A. Kleiner For For Management 3 Elect Director Linda A. Lang For For Management 4 Elect Director Michael W. Murphy For For Management 5 Elect Director James M. Myers For For Management 6 Elect Director David M. Tehle For For Management 7 Elect Director Winifred M. Webb For For Management 8 Elect Director John T. Wyatt For For Management 9 Amend Omnibus Stock Plan For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation JACOBS ENGINEERING GROUP INC. Ticker: JEC Security ID: 469814107 Meeting Date: JAN 26, 2012 Meeting Type: Annual Record Date:DEC 02, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Noel G. Watson For For Management 2 Elect Director Joseph R. Bronson For For Management 3 Elect Director Peter J. Robertson For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Amend Omnibus Stock Plan For For Management JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date:FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary Sue Coleman For For Management 2 Elect Director James G. Cullen For For Management 3 Elect Director Ian E.l. Davis For For Management 4 Elect Director Alex Gorsky For For Management 5 Elect Director Michael M.e. Johns For For Management 6 Elect Director Susan L. Lindquist For For Management 7 Elect Director Anne M. Mulcahy For For Management 8 Elect Director Leo F. Mullin For For Management 9 Elect Director William D. Perez For For Management 10 Elect Director Charles Prince For For Management 11 Elect Director David Satcher For For Management 12 Elect Director William C. Weldon For For Management 13 Elect Director Ronald A. Williams For For Management 14 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 15 Approve Omnibus Stock Plan For For Management 16 Ratify Auditors For For Management 17 Require Independent Board Chairman Against For Shareholder 18 Require Shareholder Vote to Approve Against Against Shareholder Political Contributions 19 Adopt Animal-Free Training Methods Against Against Shareholder JOHNSON CONTROLS, INC. Ticker: JCI Security ID: 478366107 Meeting Date: JAN 25, 2012 Meeting Type: Annual Record Date:NOV 17, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis W. Archer For For Management 1.2 Elect Director Mark P. Vergnano For For Management 1.3 Elect Director Richard Goodman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date:MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James A. Bell For For Management 2 Elect Director Crandall C. Bowles For For Management 3 Elect Director Stephen B. Burke For For Management 4 Elect Director David M. Cote For For Management 5 Elect Director James S. Crown For For Management 6 Elect Director James Dimon For For Management 7 Elect Director Timothy P. Flynn For For Management 8 Elect Director Ellen V. Futter For For Management 9 Elect Director Laban P. Jackson, Jr. For For Management 10 Elect Director Lee R. Raymond For For Management 11 Elect Director William C. Weldon For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Affirm Political Non-Partisanship Against Against Shareholder 15 Require Independent Board Chairman Against For Shareholder 16 Report on Loan Modifications Against Against Shareholder 17 Report on Political Contributions Against Against Shareholder 18 Institute Procedures to Prevent Against Against Shareholder Investments in Companies that Contribute to Genocide or Crimes Against Humanity 19 Provide Right to Act by Written Consent Against For Shareholder 20 Stock Retention Against For Shareholder KIMBERLY-CLARK CORPORATION Ticker: KMB Security ID: 494368103 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date:MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John R. Alm For For Management 2 Elect Director John F. Bergstrom For For Management 3 Elect Director Abelardo E. Bru For For Management 4 Elect Director Robert W. Decherd For For Management 5 Elect Director Thomas J. Falk For For Management 6 Elect Director Fabian T. Garcia For For Management 7 Elect Director Mae C. Jemison, M.D. For For Management 8 Elect Director James M. Jenness For For Management 9 Elect Director Nancy J. Karch For For Management 10 Elect Director Ian C. Read For For Management 11 Elect Director Linda Johnson Rice For For Management 12 Elect Director Marc J. Shapiro For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LIFE TECHNOLOGIES CORPORATION Ticker: LIFE Security ID: 53217V109 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date:FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Donald W. Grimm For For Management 2 Elect Director Ora H. Pescovitz For For Management 3 Elect Director Per A. Peterson For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation LSI CORPORATION Ticker: LSI Security ID: 502161102 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date:MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charles A. Haggerty For For Management 2 Elect Director Richard S. Hill For For Management 3 Elect Director John H.F. Miner For For Management 4 Elect Director Arun Netravali For For Management 5 Elect Director Charles C. Pope For For Management 6 Elect Director Gregorio Reyes For For Management 7 Elect Director Michael G. Strachan For For Management 8 Elect Director Abhijit Y. Talwalkar For For Management 9 Elect Director Susan M. Whitney For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Amend Omnibus Stock Plan For For Management MATTEL, INC. Ticker: MAT Security ID: 577081102 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date:MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael J. Dolan For For Management 2 Elect Director Robert A. Eckert For For Management 3 Elect Director Trevor A. Edwards For For Management 4 Elect Director Frances D. Fergusson For For Management 5 Elect Director Dominic Ng For For Management 6 Elect Director Vasant M. Prabhu For For Management 7 Elect Director Andrea L. Rich For For Management 8 Elect Director Dean A. Scarborough For For Management 9 Elect Director Christopher A. Sinclair For For Management 10 Elect Director Bryan G. Stockton For For Management 11 Elect Director Dirk Van de Put For For Management 12 Elect Director Kathy White Loyd For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Approve Executive Incentive Bonus Plan For For Management 15 Ratify Auditors For For Management MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date:MAR 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert A. Eckert For For Management 2 Elect Director Enrique Hernandez, Jr. For For Management 3 Elect Director Jeanne P. Jackson For For Management 4 Elect Director Andrew J. Mckenna For For Management 5 Elect Director Donald Thompson For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Approve Omnibus Stock Plan For For Management 8 Declassify the Board of Directors For For Management 9 Provide Right to Call Special Meeting For For Management 10 Ratify Auditors For For Management 11 Report on Policy Responses to Against Against Shareholder Children's Health Concerns and Fast Food MCKESSON CORPORATION Ticker: MCK Security ID: 58155Q103 Meeting Date: JUL 27, 2011 Meeting Type: Annual Record Date:MAY 31, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andy D. Bryant For For Management 2 Elect Director Wayne A. Budd For For Management 3 Elect Director John H. Hammergren For For Management 4 Elect Director Alton F. Irby III For For Management 5 Elect Director M. Christine Jacobs For For Management 6 Elect Director Marie L. Knowles For For Management 7 Elect Director David M. Lawrence For For Management 8 Elect Director Edward A. Mueller For For Management 9 Elect Director Jane E. Shaw For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Reduce Supermajority Vote Requirement For For Management to Amend Certificate of Incorporation That Adversely Affects Holders of Series A Junior Participating Preferred Stock 14 Reduce Supermajority Vote Requirement For For Management to Amend Bylaws 15 Reduce Supermajority Vote Requirement For For Management and "Fair Price" Provision Applicable to Certain Business Combinations 16 Amend Certificate of Incorporation to For For Management Remove Transitional Provision Related to Eliminated Classified Board Structure 17 Amend Certificate of Incorporation to For For Management Conform the "Interested Transactions" Provisions and the Stockholder Action Provision 18 Stock Retention/Holding Period Against For Shareholder MEDICIS PHARMACEUTICAL CORPORATION Ticker: MRX Security ID: 584690309 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date:MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Arthur G. Altschul, Jr. For For Management 2 Elect Director Philip S. Schein For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 25, 2011 Meeting Type: Annual Record Date:JUN 27, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Director Richard H. Anderson For For Management 1.2 Director David L. Calhoun For Withhold Management 1.3 Elect Director Victor J. Dzau For For Management 1.4 Elect Director Omar Ishrak For For Management 1.5 Elect Director Shirley Ann Jackson For For Management 1.6 Elect Director James T. Lenehan For For Management 1.7 Elect Director Denise M. O'Leary For For Management 1.8 Elect Director Kendall J. Powell For For Management 1.9 Elect Director Robert C. Pozen For For Management 1.10 Elect Director Jean-Pierre Rosso For For Management 1.11 Elect Director Jack W. Schuler For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management MENTOR GRAPHICS CORPORATION Ticker: MENT Security ID: 587200106 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date:APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith L. Barnes For For Management 1.2 Elect Director Peter L. Bonfield For Withhold Management 1.3 Elect Director Gregory K. Hinckley For Withhold Management 1.4 Elect Director J. Daniel McCranie For For Management 1.5 Elect Director Kevin C. McDonough For Withhold Management 1.6 Elect Director Patrick B. McManus For Withhold Management 1.7 Elect Director Walden C. Rhines For Withhold Management 1.8 Elect Director David S. Schechter For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date:MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John M. Keane For For Management 1.2 Elect Director Catherine R. Kinney For For Management 1.3 Elect Director Hugh B. Price For For Management 1.4 Elect Director Kenton J. Sicchitano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MICROCHIP TECHNOLOGY INCORPORATED Ticker: MCHP Security ID: 595017104 Meeting Date: AUG 19, 2011 Meeting Type: Annual Record Date:JUN 24, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steve Sanghi For For Management 1.2 Elect Director Albert J. Hugo-Martinez For For Management 1.3 Elect Director L.b. Day For For Management 1.4 Elect Director Matthew W. Chapman For For Management 1.5 Elect Director Wade F. Meyercord For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three One Year Management Years MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 15, 2011 Meeting Type: Annual Record Date:SEP 02, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria M. Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Advisory Vote on Say on Pay Frequency One Year One Year Management 12 Ratify Auditors For For Management 13 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Environmental Sustainability NABORS INDUSTRIES LTD. Ticker: NBR Security ID: G6359F103 Meeting Date: JUN 05, 2012 Meeting Type: Annual Record Date:APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James R. Crane as For For Management Director 1.2 Elect Director Michael C. Linn as For For Management Director 1.3 Elect Director John Yearwood as For For Management Director 2 Approve Pricewaterhouse Coopers LLP as For For Management Auditor and Authorize Board to Fix Their Renumeration 3 Declassify the Board of Directors For For Management 4 Amend Bylaws Regarding Business For Against Management Combination 5 Change Location of Registered Office For For Management 6 Approve Executive Incentive Bonus Plan For Against Management 7 Approve Omnibus Stock Plan For Against Management 8 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 9 Proxy Access Against For Shareholder 10 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote NATIONWIDE HEALTH PROPERTIES, INC. Ticker: NHP Security ID: 638620104 Meeting Date: JUL 01, 2011 Meeting Type: Special Record Date:MAY 13, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management NATURAL GAS SERVICES GROUP, INC. Ticker: NGS Security ID: 63886Q109 Meeting Date: JUN 13, 2012 Meeting Type: Annual Record Date:APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David L. Bradshaw For For Management 1.2 Elect Director William F. Hughes, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NIKE, INC. Ticker: NKE Security ID: 654106103 Meeting Date: SEP 19, 2011 Meeting Type: Annual Record Date:JUL 25, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan B. Graf, Jr. For For Management 1.2 Elect Director John C. Lechleiter For For Management 1.3 Elect Director Phyllis M. Wise For Withhold Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management NISSAN MOTOR CO. LTD. Ticker: 7201 Security ID: 654744408 Meeting Date: JUN 26, 2012 Meeting Type: Annual Record Date:MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 10 2 Elect Director Greg Kelly For For Management 3.1 Appoint Statutory Auditor Aoki, For For Management Masahiko 3.2 Appoint Statutory Auditor Ando, For Against Management Shigetoshi NORDSTROM, INC. Ticker: JWN Security ID: 655664100 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date:MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Phyllis J. Campbell For For Management 2 Elect Director Michelle M. Ebanks For For Management 3 Elect Director Enrique Hernandez, Jr. For For Management 4 Elect Director Robert G. Miller For For Management 5 Elect Director Blake W. Nordstrom For For Management 6 Elect Director Erik B. Nordstrom For For Management 7 Elect Director Peter E. Nordstrom For For Management 8 Elect Director Philip G. Satre For For Management 9 Elect Director B. Kevin Turner For For Management 10 Elect Director Robert D. Walter For For Management 11 Elect Director Alison A. Winter For For Management 12 Approve Executive Incentive Bonus Plan For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date:MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Wesley G. Bush For For Management 2 Elect Director Lewis W. Coleman For For Management 3 Elect Director Victor H. Fazio For For Management 4 Elect Director Donald E. Felsinger For For Management 5 Elect Director Stephen E. Frank For For Management 6 Elect Director Bruce S. Gordon For For Management 7 Elect Director Madeleine A. Kleiner For For Management 8 Elect Director Karl J. Krapek For For Management 9 Elect Director Richard B. Myers For For Management 10 Elect Director Aulana L. Peters For For Management 11 Elect Director Gary Roughead For For Management 12 Elect Director Thomas M. Schoewe For For Management 13 Elect Director Kevin W. Sharer For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Ratify Auditors For For Management 16 Amend Certificate of Incorporation of For For Management Titan II, Inc. 17 Provide Right to Act by Written Consent For For Management 18 Require Independent Board Chairman Against For Shareholder NORTHWEST NATURAL GAS COMPANY Ticker: NWN Security ID: 667655104 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date:APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Timothy P. Boyle For For Management 1.2 Elect Director Mark S. Dodson For For Management 1.3 Elect Director George J. Puentes For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management NOVELLUS SYSTEMS, INC. Ticker: NVLS Security ID: 670008101 Meeting Date: MAY 10, 2012 Meeting Type: Special Record Date:MAR 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For For Management OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 04, 2012 Meeting Type: Annual Record Date:MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Spencer Abraham For For Management 2 Elect Director Howard I. Atkins For For Management 3 Elect Director Stephen I. Chazen For For Management 4 Elect Director Edward P. Djerejian For For Management 5 Elect Director John E. Feick For For Management 6 Elect Director Margaret M. Foran For For Management 7 Elect Director Carlos M. Gutierrez For For Management 8 Elect Director Ray R. Irani For For Management 9 Elect Director Avedick B. Poladian For For Management 10 Elect Director Aziz D. Syriani For For Management 11 Elect Director Rosemary Tomich For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Ratify Auditors For For Management 14 Request Director Nominee with Against Against Shareholder Environmental Qualifications OMNICELL, INC. Ticker: OMCL Security ID: 68213N109 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date:MAR 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall A. Lipps For For Management 1.2 Elect Director Joseph E. Whitters For For Management 1.3 Elect Director Vance B. Moore For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: OCT 12, 2011 Meeting Type: Annual Record Date:AUG 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For For Management 1.6 Elect Director George H. Conrades For For Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Donald L. Lucas For For Management 1.12 Director Naomi O. Seligman For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency None One Year Management 4 Ratify Auditors For For Management 5 Stock Retention/Holding Period Against For Shareholder PACCAR INC Ticker: PCAR Security ID: 693718108 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date:FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark C. Pigott For For Management 1.2 Elect Director Warren R. Staley For For Management 1.3 Elect Director Charles R. Williamson For For Management 2 Require a Majority Vote for the For For Shareholder Election of Directors 3 Reduce Supermajority Vote Requirement Against For Shareholder 4 Declassify the Board of Directors Against For Shareholder PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date:MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Shona L. Brown For For Management 2 Elect Director Ian M. Cook For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Victor J. Dzau For For Management 5 Elect Director Ray L. Hunt For For Management 6 Elect Director Alberto Ibarguen For For Management 7 Elect Director Indra K. Nooyi For For Management 8 Elect Director Sharon Percy Rockefeller For For Management 9 Elect Director James J. Schiro For For Management 10 Elect Director Lloyd G. Trotter For For Management 11 Elect Director Daniel Vasella For For Management 12 Elect Director Alberto Weisser For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Amend Omnibus Stock Plan For For Management 16 Report on Lobbying Payments and Policy Against Against Shareholder 17 Establish Risk Oversight Committee Against Against Shareholder 18 Require Independent Board Chairman Against For Shareholder PLUM CREEK TIMBER COMPANY, INC. Ticker: PCL Security ID: 729251108 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date:MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Rick R. Holley For For Management 2 Elect Director Robin Josephs For For Management 3 Elect Director John G. McDonald For For Management 4 Elect Director Robert B. McLeod For For Management 5 Elect Director John F. Morgan Sr. For For Management 6 Elect Director Marc F. Racicot For For Management 7 Elect Director John H. Scully For For Management 8 Elect Director Lawrence A. Selzer For For Management 9 Elect Director Stephen C. Tobias For For Management 10 Elect Director Martin A. White For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Approve Omnibus Stock Plan For For Management 13 Ratify Auditors For For Management POLYCOM, INC. Ticker: PLCM Security ID: 73172K104 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date:MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directror Andrew M. Miller For For Management 2 Elect Director Betsy S. Atkins For For Management 3 Elect Director David G. DeWalt For For Management 4 Elect Director John A. Kelley, Jr. For For Management 5 Elect Director D. Scott Mercer For For Management 6 Elect Director William A. Owens For For Management 7 Elect Director Kevin T. Parker For For Management 8 Amend Executive Incentive Bonus Plan For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Ratify Auditors For For Management POOL CORPORATION Ticker: POOL Security ID: 73278L105 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date:MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wilson B. Sexton For For Management 1.2 Elect Director Andrew W. Code For For Management 1.3 Elect Director James J. Gaffney For For Management 1.4 Elect Director George T. Haymaker, Jr. For For Management 1.5 Elect Director Manuel J. Perez de la For For Management Mesa 1.6 Elect Director Harlan F. Seymour For For Management 1.7 Elect Director Robert C. Sledd For For Management 1.8 Elect Director John E. Stokely For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PPG INDUSTRIES, INC. Ticker: PPG Security ID: 693506107 Meeting Date: APR 19, 2012 Meeting Type: Annual Record Date:FEB 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles E. Bunch For For Management 1.2 Elect Director Robert Ripp For For Management 1.3 Elect Director Thomas J. Usher For For Management 1.4 Elect Director David R. Whitwam For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For For Management PRECISION CASTPARTS CORP. Ticker: PCP Security ID: 740189105 Meeting Date: AUG 16, 2011 Meeting Type: Annual Record Date:JUN 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Don R. Graber For For Management 1.2 Elect Director Lester L. Lyles For For Management 1.3 Elect Director Timothy A. Wicks For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management QLOGIC CORPORATION Ticker: QLGC Security ID: 747277101 Meeting Date: AUG 25, 2011 Meeting Type: Annual Record Date:JUN 30, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Simon Biddiscombe For For Management 2 Elect Director H.K. Desai For For Management 3 Elect Director James R. Fiebiger For For Management 4 Elect Director Balakrishnan S. Iyer For For Management 5 Elect Director Kathryn B. Lewis For For Management 6 Elect Director D. Scott Mercer For For Management 7 Elect Director George D. Wells For For Management 8 Elect Director William M. Zeitler For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Advisory Vote on Say on Pay Frequency One Year One Year Management 11 Ratify Auditors For For Management QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 06, 2012 Meeting Type: Annual Record Date:JAN 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barbara T. Alexander For For Management 1.2 Elect Director Stephen M. Bennett For For Management 1.3 Elect Director Donald G. Cruickshank For For Management 1.4 Elect Director Raymond V. Dittamore For For Management 1.5 Elect Director Thomas W. Horton For For Management 1.6 Elect Director Paul E. Jacobs For For Management 1.7 Elect Director Robert E. Kahn For For Management 1.8 Elect Director Sherry Lansing For For Management 1.9 Elect Director Duane A. Nelles For For Management 1.10 Elect Director Francisco Ros For For Management 1.11 Elect Director Brent Scowcroft For For Management 1.12 Elect Director Marc I. Stern For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Eliminate Provision Relating to For For Management Plurality Voting for the Election of Directors QUALITY SYSTEMS, INC. Ticker: QSII Security ID: 747582104 Meeting Date: AUG 11, 2011 Meeting Type: Annual Record Date:JUN 13, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Craig A. Barbarosh For For Management 1.2 Elect Director Murray F. Brennan For For Management 1.3 Elect Director George H. Bristol For For Management 1.4 Elect Director Patrick B. Cline For For Management 1.5 Elect Director Ahmed D. Hussein For For Management 1.6 Elect Director D. Russell Pflueger For For Management 1.7 Elect Director Steven T. Plochocki For For Management 1.8 Elect Director Sheldon Razin For For Management 1.9 Elect Director Maureen A. Spivack For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management RALCORP HOLDINGS, INC. Ticker: RAH Security ID: 751028101 Meeting Date: FEB 15, 2012 Meeting Type: Annual Record Date:JAN 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David R. Banks For Withhold Management 1.2 Elect Director Jonathan E. Baum For Withhold Management 1.3 Elect Director David P. Skarie For Withhold Management 2.1 Elect Director Barry H. Beracha For For Management 2.2 Elect Director Patrick J. Moore For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management RED LION HOTELS CORPORATION Ticker: RLH Security ID: 756764106 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date:MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Barbieri For For Management 1.2 Elect Director Ryland P. Davis For For Management 1.3 Elect Director Jon E. Eliassen For For Management 1.4 Elect Director Melvin L. Keating For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation RELIANCE STEEL & ALUMINUM CO. Ticker: RS Security ID: 759509102 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date:MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David H. Hannah For For Management 1.2 Elect Director Mark V. Kaminski For For Management 1.3 Elect Director Gregg J. Mollins For For Management 1.4 Elect Director Andrew G. Sharkey, Iii For For Management 2 Increase Authorized Common Stock For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder 5 Ratify Auditors For For Management RESMED INC. Ticker: RMD Security ID: 761152107 Meeting Date: NOV 16, 2011 Meeting Type: Annual Record Date:SEP 19, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Christopher Roberts For For Management 2 Elect Director John Wareham For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Ratify Auditors For For Management RESOURCES CONNECTION, INC. Ticker: RECN Security ID: 76122Q105 Meeting Date: OCT 26, 2011 Meeting Type: Annual Record Date:AUG 29, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Kistinger For For Management 1.2 Elect Director Jolene Sarkis For For Management 1.3 Elect Director Anne Shih For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three
